 



Exhibit 10.1
EXECUTION VERSION
****************************************************************************************************************************************************************************************************************
CREDIT AGREEMENT
Dated as of December 20, 2007
among
GREENHUNTER BIOFUELS, INC
as the Borrower
WESTLB AG, NEW YORK BRANCH,
as the Administrative Agent
WESTLB AG, NEW YORK BRANCH,
as the LC Issuing Bank
and
LENDERS PARTY TO THIS AGREEMENT
FROM TIME TO TIME
****************************************************************************************************************************************************************************************************************

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
          This Table of Contents is not part of the Agreement to which it is
attached but is inserted for convenience only.

              Page
ARTICLE I Definitions and Interpretive Matters
    1  
1.01 Certain Defined Terms
    1  
1.02 Accounting Terms and Determinations
    36  
1.03 Types of Loans
    37  
1.04 Certain Principles of Interpretation
    37  
 
       
ARTICLE II Loan Commitments
    37  
2.01 Term Loans
    37  
2.02 Working Capital Loans
    38  
2.03 Letters of Credit
    39  
2.04 Borrowings
    42  
2.05 Changes of Loan Commitments
    43  
2.06 Fees
    43  
2.07 Lending Offices
    45  
2.08 Several Obligations; Remedies Independent
    45  
2.09 Notes
    45  
 
       
ARTICLE III Payments of Principal and Interest
    46  
3.01 Repayment of Loans
    46  
3.02 Interest
    47  
3.03 Optional Prepayments and Conversions or Continuations of Loans
    47  
3.04 Mandatory Prepayments
    48  
 
       
ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.
    49  
4.01 Payments
    49  
4.02 Pro Rata Treatment
    50  
4.03 Computations
    50  
4.04 Minimum Amounts
    50  
4.05 Certain Notices
    51  
4.06 Non-Receipt of Funds by the Administrative Agent
    52  
4.07 Sharing of Payments; Etc.
    53  
 
       
ARTICLE V Yield Protection; Etc.
    54  
5.01 Alternate Rate of Interest
    54  
5.02 Increased Costs
    54  
5.03 Break Funding Payments
    55  
5.04 Taxes
    56  
5.05 Mitigation of Secured Obligations; Replacement of Lenders
    58  
5.06 Illegality
    59  

GREENHUNTER CREDIT AGREEMENT

i  



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI Conditions Precedent
    59  
6.01 Conditions to Closing Date
    59  
6.02 Conditions to the First Project Funding
    65  
6.03 Conditions to All Term Loan Fundings (except the Fee Funding)
    69  
6.04 Conditions to all Fundings of Loans
    71  
6.05 Conditions Precedent to the Conversion Date
    72  
 
       
ARTICLE VII Representations and Warranties
    74  
7.01 Existence
    74  
7.02 Financial Condition
    75  
7.03 Action
    75  
7.04 No Breach
    75  
7.05 Government Approvals; Government Rules
    76  
7.06 Proceedings
    77  
7.07 Environmental Matters
    78  
7.08 Taxes
    79  
7.09 Tax Status
    79  
7.10 ERISA; ERISA Event; Labor Relations
    79  
7.11 Nature of Business; Property
    80  
7.12 Security Documents
    80  
7.13 Subsidiaries
    80  
7.14 Status; Investment Company Regulation
    80  
7.15 Contracts; Material Project Documents; Licenses
    80  
7.16 Use of Proceeds
    82  
7.17 Disclosure
    82  
7.18 Fees
    83  
7.19 Insurance
    83  
7.20 Investments
    83  
7.21 No Material Adverse Effect
    83  
7.22 Absence of Default
    83  
7.23 Event of Loss
    83  
7.24 Title
    83  
7.25 Property Rights, Utilities, Supplies; Etc.
    84  
7.26 Separateness
    84  
7.27 Patriot Act
    84  
 
       
ARTICLE VIII Covenants
    85  
8.01 Reporting Requirements
    85  
8.02 Maintenance of Existence; Etc.
    86  
8.03 Compliance with Government Rules; Etc.
    87  
8.04 Environmental Compliance
    88  
8.05 Insurance; Events of Loss
    88  
8.06 Proceedings
    92  
8.07 Taxes
    92  
8.08 Books and Records; Inspection Rights
    92  
8.09 Use of Proceeds
    92  

GREENHUNTER CREDIT AGREEMENT

ii  



--------------------------------------------------------------------------------



 



              Page
8.10 Maintenance of Lien; Lenders’ Right to request stock pledge
    93  
8.11 Prohibition of Fundamental Changes
    94  
8.12 Restricted Payments
    95  
8.13 Liens
    96  
8.14 Investments
    97  
8.15 Hedging Arrangements
    98  
8.16 Indebtedness
    99  
8.17 Nature of Business
    99  
8.18 Project Construction; Maintenance of Properties
    100  
8.19 Construction Reports
    100  
8.20 Project Documents; Etc.
    101  
8.21 Operating and Capital Budgets
    103  
8.22 Operating Statements and Reports
    104  
8.23 Transactions with Affiliates
    104  
8.24 Final Survey and Title Policy
    104  
8.25 Other Documents and Information
    105  
8.26 Cooperation
    105  
8.27 Performance Tests
    106  
8.28 Separateness
    106  
8.29 Suspension or Abandonment
    106  
8.30 Mechanics Liens
    106  
 
       
ARTICLE IX Events of Default
    106  
9.01 Events of Default; Remedies
    106  
 
       
ARTICLE X The Administrative Agent
    110  
10.01 Appointment, Powers and Immunities
    110  
10.02 Reliance by Administrative Agent
    111  
10.03 Defaults
    111  
10.04 Rights as a Lender
    111  
10.05 Indemnification
    112  
10.06 Non-Reliance on Administrative Agent and Other Lenders
    112  
10.07 Failure to Act
    112  
10.08 Resignation or Removal of Administrative Agent
    113  
10.09 Consents under Transaction Documents
    113  
10.10 Appointment of Collateral Agent
    113  
10.11 Reports; Etc.
    114  
10.12 Lead Arranger, etc.
    114  
 
       
ARTICLE XI Miscellaneous
    114  
11.01 Waiver
    114  
11.02 Notices
    114  
11.03 Expenses; Indemnification; Etc.
    114  
11.04 Amendments; Etc.
    116  
11.05 Successors and Assigns
    117  
11.06 Assignments and Participations; Replacement of Lender
    117  
11.07 SUBMISSION TO JURISDICTION; WAIVERS
    120  

GREENHUNTER CREDIT AGREEMENT

iii  



--------------------------------------------------------------------------------



 



              Page
11.08 Marshalling; Recapture
    121  
11.09 Interest Rate Limitation
    122  
11.10 Limitation of Liability
    122  
11.11 Survival
    123  
11.12 Captions
    123  
11.13 Counterparts; Integration; Effectiveness
    124  
11.14 Reinstatement
    124  
11.15 Severability
    124  
11.16 Remedies
    124  
11.17 NO THIRD PARTY BENEFICIARIES
    124  
11.18 SPECIAL EXCULPATION
    125  
11.19 GOVERNING LAW
    125  
11.20 WAIVER OF JURY TRIAL
    125  

GREENHUNTER CREDIT AGREEMENT

iv  



--------------------------------------------------------------------------------



 



APPENDICES, SCHEDULES AND EXHIBITS

         
APPENDIX A
  –   Lender Loan Commitments
APPENDIX B
  –   Wire Transfer Details of Agent
APPENDIX C
  –   Target Balance Amount
APPENDIX D
  –   Construction Contracts
 
       
SCHEDULE 6.01(a)
  –   Financing Documents – Closing
SCHEDULE 6.01(e)
  –   UCC Filing Jurisdictions – Closing
SCHEDULE 6.01(k)
  –   Indebtedness
SCHEDULE 6.02(a)
  –   Financing Documents – First Project Funding
SCHEDULE 6.02(d)
  –   UCC Filing Jurisdictions – First Project Funding
SCHEDULE 6.05(e)
  –   Financing Documents – Conversion
SCHEDULE 7.05(a)
  –   Government Approvals – Closing Date
SCHEDULE 7.05(b)
  –   Government Approvals – First Project Funding
SCHEDULE 7.05(d) SCHEDULE 7.07
  –
–   Government Approvals – Post-First Project Funding
Environmental Matters
SCHEDULE 7.10
  –   ERISA
SCHEDULE 7.15
  –   Project Documents
                    Part A
  –   Closing
                    Part B
  –   First Project Funding
                    Part C
  –   Conversion
SCHEDULE 7.15(f)
  –   Transaction Documents Existing Liens
SCHEDULE 7.15(j)
  –   Material Affiliated Project Documents
SCHEDULE 7.18
  –   Fees
SCHEDULE 7.26
  –   Separateness Provisions
SCHEDULE 8.05
  –   Insurance Requirements
                    Part A
  –   Construction
                    Part B
  –   Operation
SCHEDULE 8.15
  -   Commodity Hedging Plan
SCHEDULE 8.27
  -   Performance Tests and Performance Criteria
 
       
EXHIBIT A
  –   Form of Note
EXHIBIT B-1(a)
  –   Form of Term Loan Borrowing Certificate
EXHIBIT B-1(b)
  –   Form of Working Capital Loan Borrowing Certificate
EXHIBIT B-2
  –   Form of Notice of Borrowing
EXHIBIT B-3
  –   Form of Letter of Credit Issuance Request
EXHIBIT C-1
  –   Form of Final Completion Certificate
EXHIBIT C-2
  –   Form of Independent Engineer’s Final Completion Certificate
EXHIBIT C-3
  –   Form of Independent Engineer’s Certificate
EXHIBIT C-4
  –   Form of Independent Consultant’s Bringdown Certificate
EXHIBIT D
  –   Form of Security Agreement
EXHIBIT E
  –   Not Used
EXHIBIT F
  –   Form of Collateral Agency Agreement
EXHIBIT G
  –   Form of Consent and Agreement
EXHIBIT H
  –   Not Used
EXHIBIT I
  –   Terms of Subordination
EXHIBIT J
  –   Form of Construction Report

GREENHUNTER CREDIT AGREEMENT

v  



--------------------------------------------------------------------------------



 



         
EXHIBIT K
  –   Form of Assignment and Acceptance
EXHIBIT L
  –   Form of Pending Disbursements Clause
EXHIBIT M
  –   Form of Confidentiality Agreement
EXHIBIT N
  –   Form of Deed of Trust

GREENHUNTER CREDIT AGREEMENT

vi  



--------------------------------------------------------------------------------



 



          This CREDIT AGREEMENT (this “Agreement”), dated as of December 20,
2007, is made among GREENHUNTER BIOFUELS, INC (f/k/a CHANNEL REFINING
CORPORATION, INC), a Texas corporation (the “Borrower”), each of the lenders
that is a signatory to this Agreement identified as a “Lender” on the signature
pages to this Agreement or that, pursuant to Section 11.06(b), shall become a
“Lender” under this Agreement (individually, a “Lender” and, collectively, the
“Lenders”), and WESTLB AG, NEW YORK BRANCH (“WestLB”) as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), and WestLB as LC
Issuing Bank (“LC Issuing Bank”).
          WHEREAS, the Borrower seeks to construct and operate a 105 million
gallon per year (“MGY”) nameplate biofuel refinery, together with glycerin and
methanol, and terminal assets of approximately 350,000 barrels, in Houston,
Harris County, Texas (the “Project”);
          WHEREAS, the Borrower seeks senior secured financing to complete
construction of and operate the Project;
          WHEREAS, the Borrower hereby requests the Lenders to make loans from
time to time to finance the development, construction and operation of the
Project in an aggregate principal amount not to exceed $43,500,000, consisting
of (i) $38,500,000 in aggregate principal amount of term loans (the “Term Loan
Facility”), and (ii) $5,000,000 in aggregate principal amount of working capital
commitments (the “Working Capital Facility”);
          WHEREAS, the Lenders are prepared to make such loans upon the terms
and conditions hereof;
          NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETIVE MATTERS
          1.01 Certain Defined Terms. In addition to the terms defined in the
preamble above, and unless otherwise specified in this Agreement, capitalized
terms used in this Agreement shall have the meanings assigned to such terms
below. Capitalized terms and other terms used in this Agreement shall be
interpreted in accordance with Sections 1.02, 1.03 and 1.04, as applicable.
          “Acceptable Bank” shall mean any bank or trust company which is
organized or licensed under the laws of the United States or any state thereof
which has capital, surplus and undivided profits of at least $500,000,000 and
has outstanding unguaranteed and unsecured long-term indebtedness which is rated
“A-” or better by S&P and “A3” or better by Moody’s (or an equivalent rating by
another nationally recognized statistical rating organization of similar
standing if neither such corporation is in the business of rating unsecured bank
indebtedness).
          “Acceptable Insurance Broker” shall mean any recognized independent
insurance broker reasonably satisfactory to the Agent, after consultation with
the Independent Insurance Consultant and the Borrower.
GREENHUNTER CREDIT AGREEMENT

1



--------------------------------------------------------------------------------



 



          “Accounts” shall have the meaning given such term in the Collateral
Agency Agreement.
          “Additional Project Document” shall mean any contract or agreement
relating to the Project entered into by the Borrower, or by an agent on behalf
of the Borrower, subsequent to the Closing Date (other than Non-Material Project
Documents).
          “Adjusted LIBO Rate” shall mean, for the Interest Period for any
Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.
          “Administrative Agent” shall have the meaning assigned to that term in
the preamble.
          “Administrative Agent Fee Letter” shall mean the fee letter dated as
of December 20, 2007 entered into among the Borrower and the Administrative
Agent, with respect to, among other matters, certain fees payable for the
account of WestLB, in its capacity as Administrative Agent.
          “Administrative Fee” shall have the meaning assigned to that term in
Section 2.05(c).
          “Advance Date” shall have the meaning assigned to that term in
Section 4.06.
          “Affected Property” shall mean the Property of the Borrower lost,
destroyed, damaged or otherwise taken as a result of any Event of Loss.
          “Affiliate” shall mean any Person that directly or indirectly
Controls, or is under common Control with, or is Controlled by, a specified
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer or employee of any Person and (b) the Administrative Agent or any
Lender.
          “Agreement” shall have the meaning assigned to that term in the
preamble.
          “Ancillary Documents” shall mean, with respect to each Additional
Project Document entered into by the Borrower, or by an agent on behalf of the
Borrower, subsequent to the Closing Date: (a) each security agreement or
instrument necessary to grant to the Collateral Agent a perfected Lien in such
Additional Project Document with the priority contemplated by the Security
Documents, (b) each recorded UCC financing statement and other filings required
to perfect such Lien, (c) an opinion of counsel to the Borrower, (d) a Consent
and Agreement from each Person party to such Additional Project Document and any
other Person guaranteeing or otherwise supporting such Material Project Party’s
obligations, (e) evidence of the authorization
GREENHUNTER CREDIT AGREEMENT

2



--------------------------------------------------------------------------------



 



of the Borrower, to execute, deliver and perform such Additional Project
Document and (f) evidence that all Government Approvals necessary for the
execution, delivery and performance of such Additional Project Document have
been duly obtained, were validly issued and are in full force and effect, all in
form and substance reasonably satisfactory to the Administrative Agent and, in
the case of items (a), (b) and (d), the Collateral Agent.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an affiliate of such
Lender) designated for such Type of Loan on Appendix A or such other office of
such Lender (or of an affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office for its
Loans of such Type; provided, that any Lender may from time to time change its
“Applicable Lending Office” for each Type of Loan by delivering notice of such
change to the Administrative Agent and the Borrower.
          “Applicable Margin” shall have the meaning set forth in the table
below based on the Type of Loan:

                      Eurodollar Rate   Base Rate
Term Loans
    4.00 %     3.00 %
 
               
Working Capital Loans
    4.00 %     3.00 %

          “Appurtenant Rights” shall mean, with respect to any parcel of real
property, (a) all agreements, leases, easements, rights of way or use, rights of
ingress or egress, privileges, appurtenances, tenements, hereditaments and other
rights and benefits at any time belonging or pertaining to such parcel,
including the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to such parcel and (b) all permits,
licenses and rights, whether or not of record, appurtenant to or used by or
useful to such parcel.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in the form of Exhibit K or any other form approved by the Administrative
Agent.
          “Authorized Officer” shall mean: (a) with respect to any Person that
is a corporation, the chairman, chief executive officer, president, vice
president, treasurer, assistant treasurer, secretary or assistant secretary of
such Person, (b) with respect to any Person that is a partnership, each general
partner of such person or the chairman, chief executive officer, president, vice
president, treasurer, assistant treasurer, secretary or assistant secretary of a
general partner of such Person and (c) with respect to any Person that is a
limited liability company, the manager, the managing partner or a duly appointed
officer of such Person or the chairman, chief executive officer, president, vice
president, treasurer, assistant treasurer, secretary or assistant secretary of a
manager or managing member of such Person.
GREENHUNTER CREDIT AGREEMENT

3



--------------------------------------------------------------------------------



 



          “Bankruptcy” shall mean, with respect to any Person, the occurrence of
any of the following events, conditions or circumstances: (a) such Person shall
file a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer or consent seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under the Bankruptcy Code or any present or future
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors, or shall seek or consent
to or acquiesce in the appointment of any trustee, receiver, conservator or
liquidator of such Person or of all or any substantial part of its properties
(the term “acquiesce,” as used in this definition, includes the failure to file
in a timely manner a petition or motion to vacate or discharge any order,
judgment or decree after entry of such order, judgment or decree), (b) an
involuntary case or other proceeding shall be commenced against such Person
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief with respect to such Person or its debts under the
Bankruptcy Code or any present or future applicable federal, state or other
statute or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors, or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, (c) a court
of competent jurisdiction shall enter an order, judgment or decree approving a
petition filed against such Person seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code, or any other present or future applicable federal, state or
other statute or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors, and such Person shall acquiesce in the entry of such order,
judgment or decree or such order, judgment or decree shall remain unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive) from
the date of entry thereof, or any trustee, receiver, conservator or liquidator
of such Person or of all or any substantial part of its property shall be
appointed without the consent or acquiescence of such Person and such
appointment shall remain unvacated and unstayed for an aggregate of sixty
(60) days (whether or not consecutive), (d) such Person shall admit in writing
its inability to pay its debts as they mature or shall generally not be paying
its debts as they become due, (e) such Person shall make an assignment for the
benefit of creditors or take any other similar action for the protection or
benefit of creditors or (f) such Person shall take any corporate or partnership
action for the purpose of effecting any of the foregoing.
          “Bankruptcy Code” shall mean the United States Bankruptcy Reform Act
of 1978, as heretofore and hereafter amended, and codified as 11 U.S.C.
Section 101 et seq.
          “Base Case Forecast” shall mean the financial projections relating to
the Development and operation of the Project for the period commencing on the
date of such Base Case Forecast and continuing through the tenth anniversary
after the Final Maturity Date prepared by the Borrower, as agreed to with the
Independent Engineer, and in form and substance reasonably acceptable to the
Lenders, which projections shall be certified by an Authorized Officer of the
Borrower to the effect that (a) such projections were made in good faith and
(b) the assumptions on the basis of which such projections were made were (when
made) reasonable and consistent with the Construction Budget and Schedule and
the Transaction Documents for the Project. Amounts included in the Base Case
Forecast for (i) land and other
GREENHUNTER CREDIT AGREEMENT

4



--------------------------------------------------------------------------------



 



property contributed to the Borrower and/or (ii) the reasonable fair value of
development and other services rendered to the Borrower by Affiliates of the
Borrower, shall only be considered Equity to the extent that the Independent
Engineer has certified that such amounts are reasonable fair values for such
property and/or services.
          “Base Rate” shall mean, for any day, the higher of (a) the Federal
Funds Rate for such day plus one-half (1/2) of one percent (1%) per annum and
(b) the Prime Rate for such day. Each change in any interest rate provided for
in this Agreement based upon the Base Rate resulting from a change in the Base
Rate shall take effect at the time of such change in the Base Rate.
          “Base Rate Loans” shall mean Loans that bear interest at rates based
upon the Base Rate plus the Applicable Margin.
          “BBETC” shall mean the Biodiesel Blender Excise Tax Credit, codified
in H.R. 4520, the American Jobs Creation Act of 2004, as amended from time to
time, and codified as 26 U.S.C. 6426.
          “BBETC Event” shall mean, the occurrence of any of the following
events at any time after June 30, 2008:
          (a) the BBETC expires or has expired;
          (b) the BBETC is scheduled to expire within 18 months;
          (c) the most recent renewal or extension of the BBETC by the federal
legislature is for a period of less than 12 months; or
          (d) the most recent renewal, extension, or amendment of the BBETC by
the federal legislature is not acceptable to the Majority Lenders, acting
reasonably.
          “Biodiesel” shall mean the biodiesel produced by the Project through
processing of Feedstock provided by the Feedstock Suppliers.
          “Biodiesel Purchaser” shall mean a purchaser of Biodiesel pursuant to
a Biodiesel Sales Agreement, and each of its permitted successors and assigns.
          “Biodiesel Sales Agreement” shall mean an agreement for the purchase
and sale of Biodiesel produced by the Project between the Borrower and a
Biodiesel Purchaser, as each such agreement may from time to time be amended,
supplemented or replaced pursuant to this Agreement.
          “Board” shall mean the Board of Governors of the Federal Reserve
System.
          “Bookrunner” shall mean WestLB.
          “Borrower” shall have the meaning assigned to that term in the
preamble.
GREENHUNTER CREDIT AGREEMENT

5



--------------------------------------------------------------------------------



 



          “Borrower’s Knowledge” shall mean (a) to the extent related to the
knowledge of the Borrower of any event, fact or circumstance related to any
Material Project Party, receipt of notice by an Authorized Officer of the
Borrower or the plant manager of the Project or their equivalent of such event,
fact or circumstance or of information supporting a reasonable conclusion that
such event, fact or circumstance has occurred and is continuing and (b) to the
extent related to the knowledge of the Borrower of any other event, fact or
circumstance related to the Borrower or the Project, actual knowledge by an
Authorized Officer of the Borrower or the plant manager of the Project or their
equivalent of the occurrence and continuance of such event, fact or
circumstance, without any duty of specific inquiry as to any such event, fact or
circumstance.
          “Borrowing” shall mean a Term Loan Borrowing or a Working Capital Loan
Borrowing, as the context may require.
          “Business Day” shall mean any day on which commercial banks are not
authorized or required to be closed in New York, New York, and, if such day
relates to a Borrowing of, a payment or prepayment of principal of or interest
on, a Conversion of or into, a Continuation of, or an Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing,
payment, prepayment, Conversion, Continuation or Interest Period, which is also
a day on which dealings in Dollar deposits are carried out in the London
interbank market.
          “Capital Expenditures” shall mean, for any period after the Closing
Date, expenditures (including the aggregate amount of Capital Lease Obligations
incurred during such period) made by (or on behalf of) the Borrower to acquire,
refurbish, convert, modify or construct fixed assets, plant and equipment
(including renewals, improvements and replacements, but excluding repairs after
the Conversion Date) during such period computed in accordance with GAAP (other
than such expenditures paid out of casualty insurance proceeds), but excluding
Project Costs.
          “Capital Lease Obligations” shall mean, for any Person, the
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property of such Person to the
extent such obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board) and, for purposes of this Agreement, the amount of such obligations shall
be the capitalized amount of such obligations, determined in accordance with
GAAP (including such Statement No. 13).
          “Change in Control” shall mean any reduction of the direct or indirect
interest of Project Sponsor to less than fifty-one percent (51%) of the Borrower
or loss of Control of the Borrower.  
          “Change in Law” shall mean, with respect to any Lender (or its
Applicable Lending Office), the occurrence after the date of the execution and
delivery of this Agreement by such Lender of the following events: (a) the
adoption of any applicable Government Rule, (b) any change in any applicable
Government Rule (including Regulation D) or in the
GREENHUNTER CREDIT AGREEMENT

6



--------------------------------------------------------------------------------



 



interpretation or administration of any Government Rule (including Regulation D)
by any Government Authority charged with its interpretation or administration or
(c) the adoption or making of any interpretation, directive, guideline, policy
or request applying to a class of Lenders including such Lender of or under any
Government Rule or in the interpretation or administration of any Government
Rule (including Regulation D) (whether or not having the force of law and
whether or not failure to comply would be unlawful, but with respect to which
similarly situated banks generally comply) by any Government Authority charged
with its interpretation or administration.
          “Charges” shall mean the meaning given to such term in Section 11.09.
          “Closing Date” shall mean the date on which this Agreement is executed
and delivered by the Borrower, the Administrative Agent and the Lenders party
hereto and the Administrative Agent shall have notified the Borrower that all of
the conditions set forth in Section 6.01 shall have been satisfied (or waived by
each Lender).
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean: (a) the “Pledged Collateral” as defined in
the Security Agreement, (b) the Collateral Accounts, (c) the Trust Estate,
(d) any Stock Pledge delivered by the Credit Parties pursuant to
Section 8.10(b), and (e) all other Property of any Credit Party, whether real,
personal or mixed, with respect to which a Lien is granted as security for the
Secured Obligations.
          “Collateral Accounts” shall have the meaning given to the term
“Accounts” in the Collateral Agency Agreement.
          “Collateral Agency Agreement” shall mean the Collateral Agency and
Security Deposit Agreement dated as of the date hereof, among the Collateral
Agent, the Depositary, the Administrative Agent and the Borrower substantially
in the form of Exhibit F.
          “Collateral Agency Fee Letter” shall mean that certain letter
agreement dated as of the date hereof between the Borrower and the Collateral
Agent with respect to certain fees payable by the Borrower for the account of
WESTLB AG, NEW YORK BRANCH, in its capacity as Collateral Agent.
          “Collateral Agent” shall mean WESTLB AG, NEW YORK BRANCH.
          “Commitment Fees” shall mean the Term Loan Commitment Fees and the
Working Capital Commitment Fees.
          “Commodity Hedging Agreement” shall mean any commodity swap, cap or
collar agreement or similar arrangement between the Borrower and any Commodity
Hedging Provider providing for the transfer or mitigation of commodity risks
either generally or under specific contingencies, in each case in accordance
with Section 8.15.
GREENHUNTER CREDIT AGREEMENT

7



--------------------------------------------------------------------------------



 



          “Commodity Hedging Plan” shall mean the commodity hedging risk
management plan for the Project to enter into Commodity Hedging Agreements for
Feedstock, Biodiesel, natural gas and gasoline, prepared by the Borrower (with
the approval of the Administrative Agent) prior to the Project First Funding
Date setting forth terms and conditions relating to any Commodity Hedging
Agreements from time to time proposed to be entered into by the Borrower,
including any updates made to such risk management plans with the approval of
the Administrative Agent. Once prepared by the Borrower and approved by the
Administrative Agent, the Commodity Hedging Plan shall be incorporated as
Schedule 8.15 of this Agreement.
          “Commodity Hedging Provider” shall mean any Person that is an
Acceptable Bank or a Lender (or an Affiliate of a Lender or otherwise acceptable
to the Agent) and that enters into a Commodity Hedging Agreement in accordance
with Section 8.15.
          “Confidential Information Memorandum” shall mean the information
memorandum, dated as of a date prior to the Project First Funding Date, together
with any updates related thereto, describing the Project.
          “Confidentiality Agreement” shall mean a confidentiality agreement
among a Lender and a prospective Assignee or Participant substantially in the
form attached to this Agreement as Exhibit M.
          “Consent and Agreement” shall mean a Consent and Agreement for certain
Material Project Documents as required by the Administrative Agent, acting
reasonably, substantially in the form attached to this Agreement as Exhibit G,
(or in such other form as is acceptable to the Administrative Agent).
          “Construction Account” shall have the meaning given such term in the
Collateral Agency Agreement.
          “Construction Budget and Schedule” shall mean (a) a budget setting
forth, on a monthly basis, the timing and amount of all projected payments of
Project Costs to construct the Project from the Closing Date through the
Projected Final Completion Date and (b) a schedule (which shall be consistent
with the budget in clause (a)) setting forth the proposed design, engineering,
procurement, construction and testing milestone schedule for the Development
through the Projected Final Completion Date, as certified by the Borrower,
consistent with the requirements of the Transaction Documents, reviewed and
approved by the Independent Engineer and in form and substance acceptable to the
Lenders.
          “Construction Contracts” shall mean all material contracts or
agreements related to construction of the Project Facility under which the
Borrower could be expected to have aggregate obligations or liabilities in
excess of $2,000,000 and (iii) any Additional Project Documents that are related
to construction matters, each of the above of which is identified in Appendix D.
          “Construction Contractors” shall mean, collectively, each Person party
to a Construction Contract (other than the Borrower).
GREENHUNTER CREDIT AGREEMENT

8



--------------------------------------------------------------------------------



 



          “Construction Report” shall mean a “Construction Report”,
substantially in the form of Exhibit J to this Agreement, executed by an
Authorized Officer of the Borrower and delivered from time to time as
contemplated by Section 8.19.
          “Contest” shall mean, with respect to any Person, with respect to any
Taxes or any Lien imposed on Property of such Person (or the related underlying
claim for labor, material, supplies or services) by any Government Authority for
Taxes or with respect to obligations under ERISA or any Mechanics’ Lien (each, a
“Subject Claim”), a contest of the amount, validity or application, in whole or
in part, of such Subject Claim pursued in good faith and by appropriate legal,
administrative or other proceedings diligently conducted so long as:
(a) adequate reserves have been established with respect to such Subject Claim
in accordance with GAAP, (b) during the period of such contest the enforcement
of such Subject Claim is effectively stayed and any Lien (including any inchoate
Lien) arising by virtue of such Subject Claim shall, if required by applicable
Government Rule, be effectively secured by posting of cash collateral or a
surety bond (or similar instrument) by a reputable surety company, (c) neither
the Administrative Agent nor any Lender could reasonably be expected to be
exposed to any risk of criminal liability or civil liability as a result of such
contest and (d) the failure to pay such Subject Claim under the circumstances
described above could not otherwise reasonably be expected to have a Material
Adverse Effect. The term “Contest” used as a verb shall have a correlative
meaning.
          “Continue,” “Continuation” and “Continued” shall refer to the
continuation pursuant to Section 3.03 of a Eurodollar Loan as a Eurodollar Loan
from one Interest Period to the next Interest Period.
          “Control” (including, with its correlative meanings, “Controlled by”
and “under common Control with”) shall mean (i) possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise) or (ii) any Person owning at least thirty
percent (30%) of the voting securities of another Person, the equity of which is
publicly traded, shall be deemed to Control that Person.
          “Conversion Date” shall mean the date on which the conditions set
forth in Section 6.05 shall have been satisfied (or, at the request of the
Borrower, waived by the Majority Lenders).
          “Conversion Restricted Payment” shall mean the Restricted Payment that
may be made by the Borrower in connection with Conversion pursuant to section
8.12(b).
          “Convert”, “Conversion” and “Converted” shall refer to a conversion
pursuant to Section 3.03 of one Type of Loan to another, which may be
accompanied by the transfer by a Lender, at its sole discretion, of a Loan from
one Applicable Lending Office to another.
          “CPI” shall mean the non-seasonally adjusted Consumer Price Index for
urban wage earners and clerical workers as published by the United States Bureau
of Labor Statistics, or if no longer published, an index comparable to the
Consumer Price Index that is published by the United States Bureau of Labor
Statistics.
GREENHUNTER CREDIT AGREEMENT

9



--------------------------------------------------------------------------------



 



          “Credit Party” shall mean each of the Borrower and the Project
Sponsor.
          “Date Certain” shall mean the date fifteen (15) months after the
Closing Date, or if such date is not a Business Day, the immediately preceding
Business Day.
          “Debentures” shall mean the 10% Series A Secured Redeemable Debentures
issued by the Project Sponsor, more particularly described in that certain
Confidential Private Placement Memorandum distributed by the Project Sponsor and
dated June 29, 2007.
          “Debenture Holders” shall mean the Holders (as such term is defined in
the Debentures) of the Debentures.
          “Debenture Security Agreement” shall mean the security agreement in
connection with the Debentures, by and among the collateral agent for the
benefit of the Debenture Holders and the Project Sponsor.
          “Debt Service” shall mean, for any period, the sum, computed without
duplication, of the following: (a) all amounts payable by the Borrower in
respect of scheduled payments of principal of Permitted Indebtedness for such
period (and excluding prepayments of Loans payable during such period pursuant
to Section 3.04) plus (b) all amounts payable by the Borrower in respect of
Interest Expense for such period plus (c) all commitment fees, participation
fees and fronting fees payable in accordance with Section 2.05, all fees payable
in accordance with the Fee Letters during such period and all other commitment
fees, agency fees, trustee fees or other fees and expenses payable in connection
with the Indebtedness referred to in clause (a) above during such period.
          “Debt Service Coverage Ratio” shall mean, as of any Determination
Date, the ratio of (a) the excess (if any) of (i) Project Revenues (other than
extraordinary revenues) for such period over (ii) Operation and Maintenance
Expenses and Permitted Capital Expenditure for such period to (b) Debt Service
(other than closing fees and expenses) for the twelve (12) month period ending
on or prior to such date of determination.
          “Debt Service Reserve Account” shall have the meaning given such term
in the Collateral Agency Agreement.
          “Deed of Trust” shall mean the Deed of Trust, Assignments of Rents,
Security Agreement and Fixture Filing by the Borrower, as trustor, in favor of
the Collateral Agent, as trustee, and Collateral Agent, as beneficiary,
encumbering the Project Facility Site, substantially in the form of Exhibit N.
          “Default” shall mean an Event of Default or an event which with notice
or lapse of time or both would become an Event of Default.
          “Depositary” shall have the meaning given such term in the Collateral
Agency Agreement.
          “Determination Date” shall have the meaning assigned to that term in
Section 8.12.
GREENHUNTER CREDIT AGREEMENT

10



--------------------------------------------------------------------------------



 



          “Development” shall mean the development and construction of the
Project, the scope and cost of which shall be set forth in the Construction
Budget and Schedule.
          “Disposition” shall mean any sale, assignment, transfer or other
disposition of any property (whether now owned or hereafter acquired) by the
Borrower to any other Person excluding any sale, assignment, transfer or other
disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.
          “Distribution Account” shall have the meaning given to such term in
the Collateral Agency Agreement.
          “Dollars” and “$” shall mean lawful money of the United States.
          “Easement Properties” shall mean, with respect to the Project, all of
the licenses for the use or occupancy of real property, easements and rights of
way which are necessary for the Project.
          “Eligible Assignee” shall mean (i) a commercial bank or other
financial institution having a combined capital and surplus of at least
$25,000,000, or (ii) a Person that is primarily engaged in the business of
commercial banking and that is an Affiliate of a Lender.
          “Environmental Claim” shall mean any notice, inquiry, request for
information, investigation, claim, administrative, regulatory or judicial
action, suit, judgment, demand or other communication, in each case, requesting
injunctive or equitable relief, or alleging or asserting a liability or
obligation arising under any Environmental Law, including any liability or
obligations for investigatory costs, corrective, rehabilitation, reclamation or
restoration costs, cleanup costs, governmental response costs, contribution,
cost recovery, damages to natural resources or other Property, personal
injuries, fines, penalties or restrictions pursuant to an Environmental Law
arising out of or based on (a) the presence, Use, exposure to, or Release or
threatened Release of any Hazardous Material at any location or (b) any
violation or alleged violation of any Environmental Law.
          “Environmental Laws” shall mean the Equator Principles and any and all
Government Rules relating to pollution or the protection of the environment,
human health or safety or natural resources, each as amended and whenever in
effect, including any and all Government Rules regulating or imposing liability
or standards of conduct with respect to (a) emissions, discharges, Releases or
threatened Releases of pollutants, contaminants, chemicals or industrial, toxic
or hazardous substances or wastes, (b) the Use of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes, (c) human
exposure to chemicals, contaminants, additives or hazardous materials or
conditions or (d) occupational safety and health requirements, including any
standards or requirements of the Occupational Safety and Health Administration.
          “Environmental Party” shall mean: (a) the Borrower, (b) any Affiliate
of the Borrower, (c) any Material Project Party or any Person indemnified by a
Material Project Party (other than the Administrative Agent or any Lender) and
(d) any officer, director, employee or agent of any of the foregoing.
GREENHUNTER CREDIT AGREEMENT

11



--------------------------------------------------------------------------------



 



          “Environmental Site Assessment” shall mean a (i) Phase I environmental
site assessment report prepared by an environmental consulting firm acceptable
to the Administrative Agent and the Lenders, which report shall comply with ASTM
Standard E 1527-05 and the U.S. EPA All Appropriate Inquiry Rule 2005-11-01 (40
CFR Part 312), (ii) a Phase II environmental site assessment acceptable to the
Administrative Agent and the Lenders, addressing any recognized environmental
conditions or other areas of concern identified in the relevant Phase I report
if in the reasonable determination of the Administrative Agent, acting in
consultation with the Independent Engineer, a Phase II assessment is warranted.
          “Equator Principles” shall mean the set of guidelines developed by a
group of banks in conjunction with the International Finance Corporation (IFC),
the private sector lending arm of the World Bank Group, for assessing and
managing environmental and social issues related to private-sector project
financings, as amended or in effect prior to, on or after the Closing Date.
          “Equity” shall mean, as of any date of determination, the sum of,
without duplication, (i) the shareholders’ Equity Interests in the Borrower,
determined in accordance with GAAP, (ii) Subordinated Indebtedness advanced to
the Borrower by the Project Sponsor and not repaid, (iii) the reasonable fair
value of land and other property contributed to the Borrower and (iv) the
reasonable fair value of development and other services rendered to the Borrower
by Affiliates of the Borrower; provided, however, that with regard to any
amounts contributed pursuant to clause (iii) or (iv) above, such amounts shall
be considered “Equity” only to the extent approved by the Administrative Agent
and set forth in the Base Case Forecasts.
          “Equity Contribution Amount” shall mean an amount of Equity that the
Project Sponsor shall be require to contribute to the Borrower and shall be not
less than $23,708,548.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “ERISA Affiliate” shall mean any corporation or trade or business
which is a member of any group of organizations: (a) described in Section 414(b)
or (c) of the Code of which the Borrower is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which the
Borrower is a member.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the thirty (30) day notice period is
waived), (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412(d) of the Code or
GREENHUNTER CREDIT AGREEMENT

12



--------------------------------------------------------------------------------



 



Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or (h) the
occurrence of one event that could result in the Termination of a Plan by the
PBGC.
          “Eurodollar Loans” shall mean Loans which bear interest at the
Adjusted LIBO Rate plus the Applicable Margin.
          “Event of Abandonment” shall mean a formal, public announcement by any
Credit Party of a decision to abandon or indefinitely defer, or the abandonment
of, the construction, completion or operation of any material portion of the
Project for any reason; provided, however, that delays in construction,
completion or operation of the Project solely caused by the failure of any
Government Authority to provide in a timely manner a Government Approval that
was properly and timely applied for in a timely manner shall not constitute an
“Event of Abandonment”.
          “Event of Default” shall have the meaning assigned to that term in
Section 9.01.
          “Event of Loss” shall mean any loss of, destruction of or damage to,
or any condemnation or other taking of (including an Event of Taking), any
Property of the Borrower.
          “Event of Taking” shall mean any taking, seizure, confiscation,
requisition, exercise of rights of eminent domain, public improvement, inverse
condemnation, condemnation or similar action or threat of any such action of or
proceeding by any Government Authority or other Person relating to all or any
part of the Project.
          “Event of Total Loss” shall mean the occurrence of an Event of Loss
affecting all or substantially all of the Project or the Property of the
Borrower.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
or any Holder, (a) all Taxes (including net income Taxes or franchise Taxes) as
are imposed on (or measured by) its net income (or franchise Taxes imposed in
lieu of net income Taxes) as a result of a present or former connection between
it and the Government Authority imposing such Tax (other than any connection
arising solely by reason of such Person engaging in the transactions
contemplated by this Agreement), (b) any branch profits Taxes imposed by the
United States or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, or (c) any Taxes with respect to which the Borrower is not
required to pay additional amounts or indemnify a Holder or the Administrative
Agent pursuant to Section 5.04(h).
GREENHUNTER CREDIT AGREEMENT

13



--------------------------------------------------------------------------------



 



          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if the day for which such rate is
to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
          “Feedstock” shall mean any commodity, product or substance that can be
utilized as feedstock in the production of Biodiesel or methanol or in a biofuel
blending operation.
          “Feedstock Supplier” shall mean each Person party to a Feedstock
Supply Agreement with the Borrower (other than the Borrower).
          “Feedstock Supply Agreement” shall mean each agreement for the supply
of raw materials to the Project to produce Biodiesel, Methanol and Glycerin
between the Borrower and a Feedstock Supplier, as each such agreement may from
time to time be amended, supplemented or replaced pursuant to this Agreement.
          “Fee Funding” shall mean the extension of credit under the Term Loan
Commitments in connection with the payment of all fees and expenses due and
payable and all reasonable costs and expenses, including pursuant to
Sections 2.05 and 11.03 and the Fee Letters, in each case required to be paid on
or before the Closing Date.
          “Fee Funding Date” shall mean the date on which the Fee Funding
occurs.
          “Fee Letters” shall mean, collectively, the Administrative Agent Fee
Letter, the Collateral Agency Fee Letter and the WestLB Fee Letter.
          “Final Completion” shall mean the following conditions have been
satisfied, in each case in form and substance satisfactory to the Majority
Lenders (unless, in each case, waived by the Majority Lenders):
          (a) The Project shall have achieved final completion, all construction
activities contemplated to have been completed in the Construction Budget and
Schedule through final completion shall have been completed,
          (b) all Performance Tests have been completed and have demonstrated
that the Project meets the Performance Criteria to the satisfaction of the
Independent Engineer in accordance with Section 8.27,
          (c) (i) the Borrower shall have delivered to the Administrative Agent
and the Independent Engineer the Final Completion Certificate in respect of the
Project and (ii) the
GREENHUNTER CREDIT AGREEMENT

14



--------------------------------------------------------------------------------



 



Independent Engineer shall have delivered to the Administrative Agent the
Independent Engineer’s Final Completion Certificate,
          (d) the Borrower shall have delivered to the Administrative Agent and
the Independent Engineer (i) the final lien waivers from each Construction
Contractor and (ii) evidence that each Construction Contractor and/or the
Borrower has received final lien waivers from all of their Subcontractors, which
lien waivers shall be reasonably satisfactory to the Administrative Agent and
shall cover all labor, materials (including equipment and fixtures of all
kinds), supplies or services done, performed or furnished at, for or to the
Project,
          (e) all expenses necessary for the completion of construction in
accordance with the Construction Budget and Schedule shall have been paid,
except those amounts which are in dispute as of such date or are not yet due and
payable,
          (f) certificates of insurance with respect to the insurance policies
required by Section 8.05 in respect of the Project, together with evidence of
the payment up to date of all premiums therefor, shall have been delivered or
confirmation that the Borrower is not in arrears on any premiums due,
          (g) the Borrower shall have delivered to the Administrative Agent, and
the Administrative Agent shall have approved the Commodity Hedging Plan pursuant
to Section 8.15,
          (h) all Government Approvals then required for the Development shall
have been validly issued, duly obtained and are in full force and effect, and
held in the name of the Borrower or such third party as is specified with
respect to such Government Approval on Schedule 7.05(a) or Schedule 7.05(b)
(provided, that having such Government Approval held by or in the name of such
third party could not reasonably be expected to have a Material Adverse Effect)
and are free from conditions or requirements compliance with which could
reasonably be expected to have a Material Adverse Effect or which the Borrower
or third party, as the case may be, has not satisfied, except to the extent that
a failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect, and
          (i) the Borrower and the Project shall be and have been in compliance
in all material respects with all Government Approvals and all Government Rules,
in each case applicable to the Borrower and the Project, (ii) the Borrower has
not received written notice from (or on behalf of) the Government Authority
having jurisdiction that any of the foregoing is subject to appeal, modification
or revocation except if such appeal, modification or revocation could not
reasonably be expected to cause a Material Adverse Effect and (iii) to the
Borrower’s Knowledge, the Material Project Parties have been operating and
continue to operate in material compliance with all Government Approvals and all
Government Rules, in each case applicable or related to the Project.
          “Final Completion Certificate” shall mean the Final Completion
Certificate and related attachments and certifications, substantially in the
form of Exhibit C-1 hereto, executed by an Authorized Officer of the Borrower
and otherwise duly completed in respect of Final Completion.
GREENHUNTER CREDIT AGREEMENT

15



--------------------------------------------------------------------------------



 



          “Final Completion Date” shall mean the date on which Final Completion
occurs.
          “Final Maturity Date” shall mean the earlier to occur of (a) the sixth
(6th) anniversary of the Conversion Date and (b) the date falling seven years
after the Closing Date; provided, that if such date is not a Business Day, the
Final Maturity Date shall be the next preceding Business Day.
          “Final Term Loan Borrowing” shall mean the final Term Loan made prior
to the expiration of the Term Loan Commitment Period.
          “Financing Documents” shall mean this Agreement, each of the Notes,
the Fee Letters, each of the Security Documents, each of the Permitted Swap
Agreements (to the extent the Permitted Swap Provider is a Lender), each of the
Commodity Hedging Agreements (to the extent the Commodity Hedging Provider is a
Lender), and each Guarantee and credit support instrument, if any, provided in
connection with any of the foregoing.
          “First Project Funding” shall mean the first extension of credit under
the Term Loan Commitments to pay for Project Costs for the Development after the
Fee Funding.
          “First Project Funding Date” shall mean the date of the First Project
Funding, which shall occur after the Administrative Agent has notified the
Borrower that all of the conditions set forth in Section 6.02 are satisfied (or
waived by each Lender).
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a basis consistent with those principles set forth in
Section 1.02(a).
          “Generator Lease” shall mean the Pad-Site Lease to be entered into by
and between the Borrower (as Lessor) and GreenHunter Energy, Inc. (as Generator
Lessee).
          “Generator Lessee” shall mean GreenHunter Energy, Inc.
          “Glycerin” shall mean the glycerin produced by the Project through
processing of Feedstock.
          “Glycerin Purchaser” shall mean a purchaser of Glycerin pursuant to a
Glycerin Sales Agreement, and each of its permitted successors and assigns.
          “Glycerin Sales Agreement” shall mean an agreement for the purchase
and sale of Glycerin produced by the Project between the Borrower and a Glycerin
Purchaser, as each such agreement may from time to time be amended, supplemented
or replaced pursuant to this Agreement.
GREENHUNTER CREDIT AGREEMENT

16



--------------------------------------------------------------------------------



 



          “Government Approval” shall mean (a) any authorization, consent,
approval, license, lease, ruling, permit, certification, waiver, exemption,
filing, variance, claim, order, judgment or decree of, by or with, (b) any
required notice to, (c) any declaration of or with or (d) any registration by or
with, any Government Authority, in each case relating to the Project to the
extent (i) not routine, (ii) not ministerial in nature or (iii) not otherwise
immaterial to the Project or the Borrower’s compliance with any Government Rule
or obtaining or maintaining any Government Approval.
          “Government Authority” shall mean any United States federal, state,
municipal, local, territorial, or other governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body.
          “Government Rule” shall mean any statute, law, regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, grant, franchise,
license, agreement, directive, requirement of, or other governmental restriction
or any similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, whether now or hereafter in effect.
          “Guarantee” shall mean a guarantee, an endorsement, a contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
otherwise to be or become contingently liable under or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or a guarantee of the payment of dividends or other distributions upon
the stock or equity interests of any Person, or an agreement to purchase, sell
or lease (as lessee or lessor) Property of any Person, products, materials,
supplies or services primarily for the purpose of enabling a debtor to make
payment of his, her or its obligations or an agreement to assure a creditor
against loss, and including causing a bank or other financial institution to
issue a letter of credit or other similar instrument for the benefit of another
Person, but excluding (a) endorsements for collection or deposit in the ordinary
course of business and (b) indemnity or hold harmless provisions included in
contracts with non-Affiliates entered into in the ordinary course of business.
The terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.
          “Hazardous Material” shall mean: (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (PCBs) and, to the
extent regulated by Environmental Laws, noise and odors, (b) any chemicals,
other materials, substances or wastes which are now or hereafter become defined
as or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous wastes”, “restricted hazardous
wastes”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or
words of similar import under any Environmental Law and (c) any other chemical,
material, substance or waste which is now or hereafter regulated under or with
respect to which liability or standards of conduct are imposed under any
Environmental Law.
          “Holder” shall mean a Person in whose name a Loan is registered in the
Register.
GREENHUNTER CREDIT AGREEMENT

17



--------------------------------------------------------------------------------



 



          “Impairment” shall mean, with respect to any Material Project Document
or Government Approval, (a) the rescission, early termination, cancellation,
repeal or invalidity thereof, (b) the suspension or injunction thereof, (c) the
inability to satisfy in a timely manner stated conditions to effectiveness
thereof or (d) the amendment, modification or supplement (other than, in the
case of a Material Project Document, any such amendment, modification or
supplement effected in accordance with Section 8.20 and, in the case of a
Government Approval, any such amendment, modification or supplement effected in
accordance with Section 8.03(b)) of such Material Project Document or Government
Approval in whole or in part. The verb “Impair” shall have a correlative
meaning.
          “Indebtedness” shall mean, for any Person, without duplication:
(a) indebtedness created, issued or incurred by such Person for borrowed money
(whether by loan or the issuance and sale of debt securities or the sale of
Property of such Person to another Person subject to an understanding or
agreement, contingent or otherwise, to repurchase such Property of such Person
from such Person), (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property of such Person or services, (c) obligations of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person,
(d) obligations of such Person in respect of surety bonds or similar
instruments, (e) indebtedness of others described in clauses (a) through (d)
above secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person, (f) Capital
Lease Obligations of such Person and (g) indebtedness of others described in
clauses (a) through (f) above Guaranteed by such Person.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to that term in
Section 11.03.
          “Independent Engineer” shall mean FBA Consulting or such other Person,
so long as no Default has occurred and is continuing, reasonably acceptable to
the Borrower, as the Administrative Agent may engage on behalf of the Lenders to
act as Independent Engineer for the purposes of this Agreement.
          “Independent Engineer’s Certificate” shall mean the Independent
Engineer’s Certificate and related attachments and certifications, substantially
in the form of Exhibit C-3 hereto, executed by an Authorized Officer of the
Borrower and otherwise duly completed, as contemplated by Section 6.03(e).
          “Independent Engineer’s Final Completion Certificate” shall mean a
certificate and related attachments and certifications, substantially in the
form of Exhibit C-2 hereto, executed by an Authorized Officer of the Independent
Engineer and otherwise duly completed in respect of Final Completion.
          “Independent Environmental Consultant” shall mean FBA Consulting or
such other Person(s), so long as no Default has occurred and is continuing,
reasonably acceptable to the Borrower, as the Administrative Agent may engage on
behalf of the Lenders to act as Independent Environmental Consultant for the
purposes of this Agreement.
GREENHUNTER CREDIT AGREEMENT

18



--------------------------------------------------------------------------------



 



          “Independent Insurance Consultant” shall mean Moore-McNeil, LLC or
such other Person, so long as no Default has occurred and is continuing,
reasonably acceptable to the Borrower, as the Administrative Agent may engage on
behalf of the Lenders to act as Independent Insurance Consultant for the
purposes of this Agreement.
          “Independent Market Consultant(s)” shall mean Muse Stancil or such
other Person(s), so long as no Default has occurred and is continuing,
reasonably acceptable to the Borrower, as the Administrative Agent may engage on
behalf of the Lenders to act as Independent Market Consultant for the purposes
of this Agreement.
          “Interest Expense” shall mean, for any period, the sum, computed
without duplication, of the following: (a) all interest in respect of Permitted
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period) plus (b) the net amounts payable (or minus the net
amounts receivable) under Permitted Swap Agreements (excluding the net amounts
of any termination payments under Permitted Swap Agreements) accrued during such
period (whether or not actually paid or received during such period).
          “Interest Payment Date” shall mean the date accrued interest on each
Loan shall be due and payable, as follows: (i) in the case of a Base Rate Loan,
quarterly on the Quarterly Dates and (ii) in the case of a Eurodollar Loan, on
the last day of each Interest Period therefor; provided, that, if such Interest
Period is longer than three months, at the three-month interval following the
first day of such Interest Period, in each case, as such date may be modified or
supplemented in accordance with this Agreement.
          “Interest Period” shall mean, with respect to any Eurodollar Loan,
each period commencing on the date such Eurodollar Loan is made or Converted
from a Loan of another Type or the last day of the next preceding Interest
Period for such Loan and ending on the numerically corresponding day in the
first, second or third calendar month thereafter (or such other period as the
Borrower and the Administrative Agent may agree from time to time), as the
Borrower may select as provided in Section 4.05(a), except that each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month.
          Notwithstanding the foregoing paragraph: (a) no Interest Period may
end after the Final Maturity Date, (b) no Interest Period may commence before
and end after any Principal Payment Date unless, after giving effect to such
Loan, the aggregate principal amount of the Loans having Interest Periods that
end after such Principal Payment Date shall be equal to or less than the
aggregate principal amount of the Loans scheduled to be outstanding after giving
effect to the payments of principal required to be made on such Principal
Payment Date, (c) each Interest Period which would otherwise end on a day which
is not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day) and (d) notwithstanding clause (a) or (b) above, no
Interest Period shall have a duration of less than one month and, if the
Interest Period would otherwise be a shorter period, such Eurodollar Loan shall
not be available under this Agreement.
GREENHUNTER CREDIT AGREEMENT

19



--------------------------------------------------------------------------------



 



          “Interest Rate Protection Agreement” shall mean, for any Person, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more financial institutions providing for the transfer or
mitigation of interest rate risks either generally or under specific
contingencies.
          “Investment” shall mean, for any Person: (a) the acquisition (whether
for cash, Property of such Person, services or securities or otherwise) of
capital stock, bonds, notes, debentures, partnership or other ownership
interests or other securities of any other Person or any agreement to make any
such acquisition (including any “short sale” or any other sale of any securities
at a time when such securities are not owned by the Person entering into such
sale), (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business), (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person,
(d) the entering into of any Interest Rate Protection Agreement and (e) the
entering into of any Commodity Hedging Agreement.
          “IRS” shall mean the United States Internal Revenue Service.
          “LC Disbursement” shall mean a payment made by the LC Issuing Bank
pursuant to a Letter of Credit.
          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Working Capital
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
          “LC Issuing Bank” shall mean WestLB AG, New York Branch as described
in the recitals to this Agreement, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.03(i). The LC Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the LC Issuing Bank, in
which case the term “LC Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
          “Lead Arranger” shall mean WestLB.
          “Lender” shall mean any Lender with an outstanding Loan Commitment or
Loan, or both.
          “LIBO Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate appearing on Reuters Page LIBO01 (or on any successor
or substitute page or service providing rate quotations comparable to those
currently provided on such page, as
GREENHUNTER CREDIT AGREEMENT

20



--------------------------------------------------------------------------------



 



determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for Dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Loan for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.
          “Lien” shall mean, with respect to any Property of any Person, any
mortgage, deed of trust, lien, pledge, charge, lease, easement, servitude,
security interest or encumbrance of any kind in respect of such Property of such
Person. For purposes of this Agreement and the other Financing Documents, a
Person shall be deemed to own subject to a Lien any Property which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.
          “Loan” shall mean any Term Loan or Working Capital Loan.
          “Loan Borrowing Certificate” shall mean a “Term Loan Borrowing
Certificate” and related attachments and certifications, substantially in the
form of Exhibit B-1(a) to this Agreement or a “Working Capital Loan Borrowing
Certificate” and related attachments and certifications, substantially in the
form of Exhibit B-1(b) to this Agreement, as applicable, in each case executed
by an Authorized Officer of the Borrower requesting a Borrowing of Loans as set
forth under this Agreement and otherwise duly completed.
          “Loan Commitment Period” shall mean the Term Loan Commitment Period
and/or the Working Capital Commitment Period, as the context requires.
          “Loan Commitments” shall mean, as to any Lender at any time, the Term
Loan Commitment and/or the Working Capital Commitment of such Lender at such
time. The aggregate amount of the Loan Commitments is $43,500,000, as set forth
in the definitions of “Term Loan Commitment” and “Working Capital Commitment”.
          “Loss Proceeds” shall mean insurance proceeds, condemnation awards or
other compensation, awards, damages and other payments or relief (exclusive, in
each case, of the proceeds of liability insurance and business interruption
insurance and other payments for interruption of operations) with respect to any
Event of Loss.
          “Loss Proceeds Account” shall have the meaning given such term in the
Collateral Agency Agreement.
          “Losses” shall have the meaning given to such term in Section 11.03.
GREENHUNTER CREDIT AGREEMENT

21



--------------------------------------------------------------------------------



 



          “Majority Lenders” shall mean, subject to the last paragraph of
Section 11.04, Lenders holding over fifty percent (50%) of the aggregate
outstanding Loans and Loan Commitments (if any). Where such term refers only to
Term Loans or Term Loan Commitments or Working Capital Loans or Working Capital
Commitments, “Majority Lenders” shall refer to Lenders holding over fifty
percent (50%) of the aggregate outstanding Term Loans or Term Loan Commitments
or Working Capital Loans or Working Capital Commitments, as applicable, held by
such subset of Lenders.
          “Management Services Agreement” shall mean the Management Services
Agreement, dated as of a date prior to the Closing Date, between the Borrower
and the Operator, in form and substance acceptable to the Administrative Agent.
          “Margin Stock” shall mean margin stock within the meaning of
Regulation U and Regulation X.
          “Material Adverse Effect” shall mean a material adverse effect on one
or more of the following: (a) the business, assets, operations or financial
condition of the Borrower or the Project, (b) the ability of any Credit Party to
perform its material obligations under any Transaction Document to which it is a
party in accordance with the terms thereof, (c) the validity or enforceability
of the material obligations of any Credit Party or the material rights of the
Administrative Agent or Lenders under this Agreement or under any other
Transaction Document or (d) the value of the Collateral or the validity,
enforceability or priority of the security interests granted to the Collateral
Agent pursuant to the Security Documents.
          “Material Affiliated Project Party” shall mean each Material Project
Party that is an Affiliate of the Borrower.
          “Material Biodiesel Sales Agreement” shall mean any Biodiesel Sales
Agreement under which sales of Biodiesel to the Biodiesel Purchaser thereunder
and its Affiliates exceed ten(10) MGY or which would exceed such amount in the
aggregate when taken together with the other Biodiesel Sales Agreements then
outstanding among the Borrower and such Biodiesel Purchaser and its Affiliates.
          “Material Feedstock Supply Agreement” shall mean any Feedstock Supply
Agreement under which sales of Feedstock by the Feedstock Supplier thereunder
and its Affiliates exceed ten (10) MGY or which would exceed such amount in the
aggregate when taken together with the other Feedstock Supply Agreements then
outstanding among the Borrower and such Feedstock Supplier and its Affiliates.
          “Material Glycerin Sales Agreement” shall mean any Glycerin Sales
Agreement under which sales of Glycerin to the Glycerin Purchaser thereunder and
its Affiliates exceed one (1) MGY or which would exceed such amount in the
aggregate when taken together with the other Glycerin Sales Agreements then
outstanding among the Borrower and such Glycerin Purchaser and its Affiliates.
          “Material Methanol Sales Agreement” shall mean any Methanol Sales
Agreement under which sales of Methanol to the Methanol Purchaser thereunder and
its Affiliates exceed
GREENHUNTER CREDIT AGREEMENT

22



--------------------------------------------------------------------------------



 



two (2) MGY or which would exceed such amount in the aggregate when taken
together with the other Methanol Sales Agreements then outstanding among the
Borrower and such Methanol Purchaser and its Affiliates.
          “Material Project Documents” shall mean: (a) any Construction
Contract, (b) each Material Biodiesel Sales Agreement, (c) each Material
Feedstock Supply Agreement, (d) each Material Methanol Sales Agreement, (e) each
Material Glycerin Sales Agreement; (f) each technology license agreement,
(g) each natural gas supply and/or transportation agreement (other than
agreements for which such service is required to be provided at specified tariff
rates determined by Government Rule), (h) each electricity supply agreement
(other than agreements for which such service is required to be provided at
specified tariff rates determined by Government Rule), (i) each water supply
agreement (other than agreements for which such service is required to be
provided at specified tariff rates determined by Government Rule), (j) the
Management Services Agreement, (k) all Government Approvals, (l) each Commodity
Hedging Agreement, (m) each Permitted Swap Agreement, (n) the Generator Lease
and each lease agreement and other document representing a material interest in
real property related to the Project,(o) each rail use or similar agreement,
(p) each rail car lease that provides for the lease of twenty (20) or more rail
cars (or that would provide for the lease of twenty (20) or more rail cars in
the aggregate when combined with each other rail car lease with the same lessor
or its Affiliates) or similar agreement, (q) each Project Document in full force
and effect as of the Closing Date or as of the First Project Funding Date that
is not a Non-Material Project Document, (r) each Additional Project Document,
(s) each guarantee or credit support instrument provided in connection with any
of the foregoing and (t) any replacement of any of the foregoing agreements or
instruments.
          “Material Project Parties” shall mean the Operator, the Generator
Lessee, the Project Sponsor, each Construction Contractor, each Person party to
a credit support instrument provided in connection with any Material Project
Document and each other Person (other than the Borrower) party to a Material
Project Document.
          “Maximum Rate” shall have the meaning given to such term in
Section 11.09.
          “Mechanics’ Liens” shall mean carriers’, warehousemen’s, mechanics’,
workmen’s, materialmen’s, construction or other like statutory Liens (other than
Liens described in paragraphs (a) and (b) of Section 8.13).
          “Methanol” shall mean the methyl alcohol produced by the Project.
          “Methanol Purchaser” shall mean a purchaser of Methanol pursuant to a
Methanol Sales Agreement, and each of its permitted successors and assigns.
          “Methanol Sales Agreement” shall mean an agreement for the purchase
and sale of Methanol produced by the Project between the Borrower and a Methanol
Purchaser, as each such agreement may from time to time be amended, supplemented
or replaced pursuant to this Agreement.
GREENHUNTER CREDIT AGREEMENT

23



--------------------------------------------------------------------------------



 



          “MGY” shall have the meaning assigned to such term in the first
recital to this Agreement.
          “Monthly Transfer Date” shall mean any day falling either (i) on or
between the twentieth (20th) day and the twenty-fifth (25th) day of each month,
or, if such day is not a Business Day, the next succeeding Business Day or
(ii) such other date as agreed by the Administrative Agent and the Borrower,
provided that in each of (i) and (ii), the Monthly Transfer Date shall not occur
more than once per calendar month.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a multiemployer plan defined as such
in Section 3(37) of ERISA to which contributions have been made by the Borrower
or any ERISA Affiliate and which is covered by Title IV of ERISA.
          “Net Available Amount” shall mean (a) in the case of any Disposition,
the amount of Net Cash Payments received in connection with such Disposition and
(b) in the case of any Event of Loss, the aggregate amount of Loss Proceeds
received by the Borrower in respect of an Event of Loss related to the Project
net of reasonable expenses incurred by the Borrower in connection with the
collection of such Loss Proceeds.
          “Net Cash Payments” shall mean, with respect to any Disposition, the
aggregate amount of all cash payments, and the fair market value of any non-cash
consideration, received by the Borrower directly or indirectly in connection
with such Disposition; provided that (a) Net Cash Payments shall be net of
(i) the amount of any legal, accounting, title, transfer and recording Tax
expenses, commissions and other fees and expenses payable by the Borrower in
connection with such Disposition and (ii) any Federal, state and local income or
other Taxes estimated to be payable to a Taxing Authority by the Borrower as a
result of such Disposition (but only to the extent that such estimated Taxes are
in fact paid to the relevant Federal, state or local governmental authority
within three months of the date of such Disposition) and (b) Net Cash Payments
shall be net of any repayments by the Borrower of Indebtedness permitted
pursuant to Section 8.16(a)(iii) to the extent that (i) such Indebtedness is
secured by a Lien on the property that is the subject of such Disposition and
(ii) the transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property.
          “Non-Consenting Lender” shall have the meaning assigned to that term
in Section 11.06(h).
          “Non-Material Project Documents” shall mean (a) contracts or
agreements entered into by the Borrower, or by an agent on behalf of the
Borrower, in the ordinary course of its business in connection with the Project
under which the Borrower could not reasonably be expected to have aggregate
obligations or liabilities in excess of $250,000 under any such agreement
(provided that, to the extent that a contract or agreement relates to the
construction of the Project Facility, is expected to have aggregate obligations
or liabilities of less than $2,000,00, and does not otherwise fall within the
definition of Material Project Document, such contract or agreement shall be a
Non-Material Project Document), (b) contracts or agreements that are used
GREENHUNTER CREDIT AGREEMENT

24



--------------------------------------------------------------------------------



 



in connection with the acquisition and/or disposition of Permitted Investments
and (c) contracts or agreements entered into by the Borrower in the ordinary
course of its business for legal, accounting, engineering, environmental
consulting or other professional services in connection with the Project (other
than to the extent such are Material Project Documents or contracts or
agreements in substitution of any Material Project Document) in accordance with
the Construction Budget and Schedule or the then current Operating and Capital
Budget, as the case may be.
          “Nonrecourse Persons” shall have the meaning assigned to that term in
Section 11.10.
          “Non-U.S. Holder” shall have the meaning given to such term in
Section 5.04(e).
          “Notes” shall have the meaning assigned to that term in
Section 2.08(a).
          “Notice of Borrowing” shall have the meaning given to such term in
Section 4.05(a).
          “NPL” shall mean the National Priorities List established pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq.
          “Operating and Capital Budget” shall mean a budget, prepared and
certified by the Borrower, and approved in accordance with Section 8.21, of
Operation and Maintenance Expenses and Permitted Capital Expenditures expected
to be incurred by the Borrower during the relevant fiscal year to which such
budget applies.
          “Operation and Maintenance Expenses” shall mean for any period the
sum, payable during such period, computed without duplication, of the following:

  (a)   general and administrative expenses;     (b)   payroll and other
expenses for operating the Project and maintaining the Project in good repair
and operating condition (including any deposits required to Project Parties and
further including costs associated with the supply and transportation for all
Feedstock and other supplies and raw materials to the Project and distribution
and sale of Biodiesel, Glycerin, Methanol, and other products from the Project
for which the Borrower is obligated to pay);     (c)   insurance costs;     (d)
  applicable sales and excise Taxes (if any) payable or reimbursable by the
Borrower;     (e)   franchise Taxes payable by the Borrower;     (f)   property
Taxes payable by the Borrower;

GREENHUNTER CREDIT AGREEMENT

25



--------------------------------------------------------------------------------



 



  (g)   any other direct Taxes payable by the Borrower;     (h)   costs and fees
attendant to the obtaining and maintaining in effect the Government Approvals;  
  (i)   accounting and other professional fees attendant to any of the foregoing
items payable;     (j)   any fees and expenses of the Secured Parties not
included in Debt Service;     (k)   the reasonable costs of administration and
enforcement of the Transaction Documents;     (l)   all other costs and expenses
included in the Operating and Capital Budget.

Operation and Maintenance Expenses shall exclude, to the extent included during
such period: (i) payments into any of the Collateral Accounts, (ii) payments of
any kind with respect to Restricted Payment, (iii) depreciation, (iv) any
Permitted Capital Expenditures made that are properly chargeable to fixed
capital accounts in accordance with GAAP, (v) any payments of any kind with
respect to any permitted Restoration and (vi) the payment of any margin calls or
termination expenses with respect to any Commodity Hedging Agreements.
Notwithstanding the foregoing, for the purpose of calculating the Debt Service
Coverage Ratio, Operation and Maintenance Expenses shall not include the actual
cash expenditures for items (c), (e) and (f) above, but shall instead include
the appropriate accrual for such items to the extent the same are reflected as
accrual items in the Operating and Capital Budget.
          “Operator” shall mean Greenhunter Energy, Inc.
          “Other Taxes” shall mean any and all present or future stamp,
execution, recording or documentary Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made by or on behalf of the
Borrower under any Financing Document or from the execution, delivery, recording
or enforcement of, payments by or on behalf of the Borrower under, or otherwise
with respect to, any Financing Document.
          “Participant” shall have the meaning assigned to that term in Section
11.06(c).
          “Participant Register” shall have the meaning assigned to that term in
Section 11.06(c).
          “Payor” shall have the meaning assigned to that term in Section 4.06.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
successor trustee.
          “Performance Test Report” shall have the meaning assigned to that term
in Section 8.27.
          GREENHUNTER CREDIT AGREEMENT

26



--------------------------------------------------------------------------------



 



          “Performance Tests” shall mean the testing procedures, requirements,
conditions and obligations described in Schedule 8.27.
          “Performance Criteria” shall mean the performance criteria for the
acceptable operation of the Project, as described in Schedule 8.27.
          “Permitted Capital Expenditures” shall mean (i) Capital Expenditures
that are specified for such purpose in the applicable Operating and Capital
Budget and (ii) any other Capital Expenditures made by the Borrower, provided,
that in connection with the Capital Expenditures described in this clause (ii),
the Borrower shall not incur in any fiscal year more than (A) $250,000 per
occurrence and $500,000 in the aggregate (or such greater amount authorized by
the Administrative Agent upon consultation with the Independent Engineer) of
Capital Expenditures required to comply with applicable Government Rules,
including Environmental Laws for the Borrower’s property and (B) incur in any
fiscal year more than $250,000 (or such greater amount authorized by the
Administrative Agent upon consultation with the Independent Engineer) in the
aggregate of Capital Expenditures for any purpose not described in clause (A)
above. Notwithstanding the provision in clause (A) above, the Borrower shall be
allowed to incur Capital Expenditures that are required to comply with
applicable Government Rules, including Environmental Laws for the Borrower’s
property, above the limits set forth in such clause (A) to the extent that such
additional amounts are paid for by additional equity contributions from the
Project Sponsor.
          “Permitted Exceptions” shall mean all Liens, burdens and title
defects set forth on Schedule B of the Title Policy as item 9 or greater on such
Schedule B to the Title Policy.
          “Permitted Indebtedness” shall mean the Indebtedness permitted under
Section 8.16.
          “Permitted Investments” shall mean the Investments permitted under
Section 8.14.
          “Permitted Liens” shall mean the Liens permitted under Section 8.13.
          “Permitted Swap Agreement” shall mean an Interest Rate Protection
Agreement between the Borrower and a Permitted Swap Provider.
          “Permitted Swap Provider” shall mean any Person that is a Bookrunner,
Lender, or an affiliate of a Lender or otherwise acceptable to the Agent and
that enters into a Permitted Swap Agreement in accordance with Section 8.15.
          “Permitted Tax Distribution” shall mean, payments, dividends or
distributions by the Borrower to GreenHunter Energy, Inc. in order to pay
consolidated or combined U.S. federal, state, local, or foreign Taxes
attributable to the income, receipts, or capital of the Borrower, but not
payable directly by the Borrower. The amount of Permitted Tax Distributions
shall be, for any calendar quarter, an amount equal to the U.S. federal, state
and local net income Taxes actually imposed on GreenHunter Energy, Inc. (“Tax
Parent”) by reason of it being required to include in its income on a current
basis, without regard to any distributions, any operating
GREENHUNTER CREDIT AGREEMENT

27



--------------------------------------------------------------------------------



 



income attributable to Borrower (the “Tax Parent’s Project Company Tax
Liability”). Tax Parent’s Project Company Tax Liability for any period shall not
exceed the lesser of (i) an amount equal to the U.S. federal, state and local
net income Tax liability of Borrower for such period computed as if Borrower was
at no time a member of any consolidated, combined or unitary Tax group, other
than any such group of which the Borrower is the sole member, and
(ii) Borrower’s share of any actual U.S. federal, state and local cash net
income Tax liability payable by Tax Parent (for the avoidance of doubt, such
cash Tax liability determined after taking into account any net operating
losses, capital losses or credits available to Tax Parent or any consolidated
combined or unitary Tax group of which Tax Parent is a part, whether or not
claimed, with Borrower’s share of such cash net income Tax liability computed as
if Borrower were treated an entity taxable as a C corporation and using the
principles of Treasury Regulation Section 1.1552-1(a)(1).
          “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, limited liability company,
unincorporated organization or Government Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Post-Default Rate” shall mean, a rate per annum equal to two percent
(2.00%) above the Base Rate as in effect from time to time plus the Applicable
Margin, which shall apply for so long as the relevant Event of Default has
occurred and is continuing; provided, that with respect to any Eurodollar Loan,
if the date of the occurrence of the relevant Event of Default is any day other
than the last day of an Interest Period for such Loan, the “Post-Default Rate”
for the principal amount of such Loan shall be two percent (2.00%) above the
interest rate for such Eurodollar Loan as provided in Section 3.02 for the
period from and including the date of occurrence of the relevant Event of
Default to but excluding the date that is the earlier of (a) the date that is
the last day of the Interest Period and (b) if pursuant to Article IX such Loan
is accelerated, the date of such acceleration, and thereafter, the rate provided
for above in this definition.
          “Prepayment Holding Account” shall have the meaning given to such term
in the Collateral Agency Agreement.
          “Prime Rate” shall mean the rate of interest from time to time
publicly announced by the Administrative Agent as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced.
          “Principal Payment Dates” shall mean: (a) the earlier to occur of the
first Quarterly Date after (i) the Conversion Date and (ii) the first
anniversary of the Closing Date, (b) each Quarterly Date occurring after the
date in clause (a), and (c) the Final Maturity Date.
GREENHUNTER CREDIT AGREEMENT

28



--------------------------------------------------------------------------------



 



          “Project” shall have the meaning given such term in the recitals.
          “Project Costs” shall mean all costs incurred by the Borrower to
achieve the Conversion Date with respect to the Development, as the case may be,
in the manner contemplated by (and consistent with) the Transaction Documents
and the budget described in clause (a) of the definition of “Construction Budget
and Schedule”, or otherwise approved by the Majority Lenders, in consultation
with the Independent Engineer, which costs include:
          (i) costs incurred by the Project Sponsor for the acquisition of the
stock of the Borrower (f/k/a Channel Refining Corporation) and the methanol
tower located on the Project Facility Site;
          (ii) costs incurred by the Borrower directly related to the site
preparation, design, engineering, construction, installation, refurbishment,
conversion, modification, start-up, and testing of the Project Facility;
          (iii) fees and expenses incurred by or on behalf of the Borrower in
respect of the Development, including financial, accounting, legal, surveying
and consulting fees, and the costs of preliminary engineering and geotechnical
studies required for site preparation;
          (iv) Interest Expense, fees and expenses under the Financing Documents
incurred until the Conversion Date;
          (v) insurance required for the Development as set forth in
Section 8.05; and
          (vi) costs of Feedstock, natural gas and other input products utilized
for commissioning, conducting the Performance Tests for, and operation of the
Project Facility prior to the Conversion Date.
          “Project Documents” shall mean each Material Project Document,
Non-Material Project Document and Additional Project Document.
          “Project Facility Site” shall mean each parcel of real property owned
in fee by the Borrower described on Schedule I of the Deed of Trust and all
Appurtenant Rights attached thereto, which shall include the Easement
Properties.
          “Project Party” shall mean each Person from time to time party to a
Project Document.
          “Project Revenues” shall mean, for any period, all cash revenues
received by the Borrower during such period from: (a) the sales of Biodiesel,
Glycerin and Methanol during such period, (b) all interest earned with respect
to such period on Permitted Investments held in the Accounts, (c) the proceeds
of any business interruption insurance and other payments received for
interruption of operations during such period and (d) all other income or
revenue, however earned or received, by the Borrower during such period,
including any Government Authority incentives received pursuant to BBETC or
otherwise, whether as Tax credits, Tax deductions or otherwise. Project Revenues
shall exclude, to the extent included, (i) net amounts receivable under
Permitted Swap Agreements and Commodity Hedging Agreements earned in respect of
GREENHUNTER CREDIT AGREEMENT

29



--------------------------------------------------------------------------------



 



the Project and (ii) the Net Available Amount in respect of an Event of Loss at
the Project Facility.
          “Project Sponsor” shall mean, as of the Closing Date, GreenHunter
Energy, Inc, a Delaware corporation, and at any time thereafter, any new
shareholders of the Borrower, following written approval from the Supermajority
Lenders.
          “Projected Cash Flow Available for Debt Service” shall mean for any
applicable period, (a) the Projected Project Revenues for such period less (b)
(i) all amounts required to be deposited to the Debt Service Reserve Account
during such period, in order to ensure that the cash balance maintained in the
Debt Service Reserve Account is not less than the Required Debt Service Reserve
Amount and (ii) projected Operation and Maintenance Expenses for such period
(based on projections reasonably acceptable to the Administrative Agent).
          “Projected Debt Service Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Projected Cash Flow Available for Debt Service,
to (b) scheduled Debt Service, in each case for the twelve (12) month period
beginning on or after such date of such determination.
          “Projected Final Completion Date” shall mean October 31, 2008.
          “Projected Project Revenues” shall mean, for any applicable period,
estimated gross revenues from the Project, calculated for such period. and based
on projections acceptable to the Administrative Agent, acting reasonably.
          “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
          “Quarterly Dates” shall mean the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the date of this Agreement.
          “Register” shall have the meaning assigned to that term in
Section 2.08(d).
          “Regulation A, Regulation D, Regulation U and Regulation X” shall
mean, respectively, Regulation A, Regulation D, Regulation U and Regulation X of
the Board.
          “Release” shall mean any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of any
Hazardous Material into the environment, including the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
          “Required Debt Service Reserve Amount” shall mean, as of any date, an
amount reasonably projected by the Administrative Agent (such amount and
supporting calculations advised by the Administrative Agent to the Borrower at
least five (5) Business Days prior to such date) equal to the amount necessary
to pay the forecasted Debt Service in respect of Term Loans through (and
including) the next six (6) month period (assuming that no Default will occur
during such period and taking into account, with respect to interest, the
maximum amount of
GREENHUNTER CREDIT AGREEMENT

30



--------------------------------------------------------------------------------



 



interest that could accrue during any six month period from the date of
calculation to the Final Maturity Date).
          “Required Payment” shall have the meaning assigned to that term in
Section 4.06.
          “Restore” shall mean, with respect to any Affected Property, to
rebuild, repair, restore or replace such Affected Property. The term
“Restoration” shall have a correlative meaning.
          “Restricted Payment” shall mean (a) all distributions by the Borrower
(in cash, Property of the Borrower or obligations) on, or other payments or
distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition by the Borrower of, any portion of any interest in the Borrower and
(b) all payments (in cash, Property of the Borrower or obligations) of principal
of, interest on and other amounts with respect to, or other payments on account
of, or the setting apart of money for a sinking or other analogous fund for, or
the purchase, redemption, retirement or other acquisition by the Borrower of,
any Subordinated Indebtedness.
          “Restricted Payment Date” shall have the meaning assigned to that term
in Section 8.12.
          “Revenue Account” shall have the meaning given such term in the
Collateral Agency Agreement.
          “S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc.
          “Secured Obligations” shall mean, as at any date, the sum, computed
without duplication, of the following: (a) the aggregate outstanding principal
amount of the Loans plus all accrued but unpaid interest on such amount plus
(b) all other amounts from time to time payable under the Financing Documents
(including the Permitted Swap Agreements, with respect to each Permitted Swap
Provider that is a Lender, and Commodity Hedging Agreements, with respect to
each Commodity Hedging Provider that is a Lender) plus accrued interest on such
amounts plus (c) any and all obligations of the Borrower to the Administrative
Agent, the Collateral Agent or any other Secured Party for the performance of
its agreements, covenants or undertakings under or in respect of any Financing
Document.
          “Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, each Lender, and, to the extent such party is a Lender, each Permitted
Swap Provider and Commodity Hedging Provider.
          “Security Agreement” shall mean the (a) pledge and security agreement
between the Borrower and the Collateral Agent, substantially in the form of
Exhibit D and (b) each other security agreement substantially in the form of
Exhibit D.
GREENHUNTER CREDIT AGREEMENT

31



--------------------------------------------------------------------------------



 



          “Security Documents” shall mean each Consent and Agreement, the
Security Agreement, the Collateral Agency Agreement, the Deed of Trust, any such
other security agreement, control agreement, patent and trademark assignment,
lease assignment and other similar agreement securing the Secured Obligations
between any Person and the Collateral Agent on behalf of the Secured Parties
(including any agreement related to any Stock Pledge required pursuant to
Section 8.10(b)), and all financing statements, agreements or other instruments
to be filed in respect of the Liens created under each such agreement.
          “Statutory Reserve Rate” shall mean, for the Interest Period for any
Eurodollar Loan, a fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Stock Pledge” shall have the meaning given to it in Section 8.10(b).
          “Subcontractors” shall mean each Person providing labor, materials
(including equipment and fixtures of all kinds), supplies or services done,
performed or furnished at, for or to, the Project on behalf of, or as
counterparty to one or more contracts with, the Construction Contractors or the
Borrower with an aggregate value in excess of $50,000.
          “Subordinated Indebtedness” shall mean any unsecured Indebtedness of
the Borrower to any Person which is subordinated to the Secured Obligations
pursuant to an instrument in writing satisfactory in form and substance to the
Administrative Agent and containing subordination provisions substantially in
form of Exhibit I.
          “Subsidiary” shall mean, for any Person, any corporation, partnership
or other entity of which at least a majority of the securities or other
ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership or other entity (irrespective of whether or not
at the time securities or other ownership interests of any other class or
classes of such corporation, partnership or other entity shall have or might
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or Controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person. “Wholly Owned Subsidiary” shall mean any such corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are so owned or Controlled.
          “Supermajority Lenders” shall mean, subject to the last paragraph of
Section 11.04, Lenders holding over sixty-six and two-thirds percent (66 2/3%)
of the aggregate
GREENHUNTER CREDIT AGREEMENT

32



--------------------------------------------------------------------------------



 



outstanding Loans and Loan Commitments (if any). Where such term refers only to
Term Loans or Term Loan Commitments or Working Capital Loans or Working Capital
Commitments, “Supermajority Lenders” shall refer to Lenders holding over
sixty-six and two-thirds percent (66 2/3%) of the aggregate outstanding Term
Loans or Term Loan Commitments or Working Capital Loans or Working Capital
Commitments, as applicable, held by such subset of Lenders.
          “Survey” shall mean an as-built survey of the Project Facility and the
Project Facility Site which survey shall:
          (a) be a current “as-built” metes and bounds survey of the Project
Facility Site, including Easement Properties that benefit such Project Facility
Site;
          (b) be made (i) in accordance with the “Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys” jointly established and adopted
by ALTA and NSPS in 2005 (ii) pursuant to the Accuracy Standards as adopted by
ALTA and NSPS in effect on the date of the survey and (iii) having a Relative
Positional Accuracy not less than that specified in the Accuracy Standards;
          (c) be prepared by a surveyor licensed in the State of Texas and be in
form, scope and substance required by the ALTA/ACSM and reasonably acceptable to
the Administrative Agent;
          (d) contain “Optional Survey Responsibilities and Specifications” 1,
2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9, 10, 11(b), 13, 16, 17 and 18 as specified on
Table A to the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys”; and
          (e) contain a certification from said surveyor in form and substance
reasonably satisfactory to the Administrative Agent and the Title Company.
          “Syndication Agent” shall mean WestLB.
          “Target Balance Account” shall have the meaning given in the
Collateral Agency Agreement.
          “Target Balance Amount” shall mean the target aggregate outstanding
principal amount of the Terms Loans as of each Principal Payment Date which
shall reduce over the 19 Principal Payment Dates as set forth in Appendix C (and
if the first Principal Payment Date occurs less than three (3) months after the
Conversion Date, with a pro-rata adjustment to Appendix E for the first
Principal Payment Date).
          “Taxes” shall mean, with respect to any Person, all taxes,
assessments, imposts, deductions, fees, duties, withholdings, or other
governmental charges or levies imposed directly or indirectly on such Person or
its income, profits or sales or Property by any Taxing Authority, including any
interest, additions to tax or penalties applicable thereto. The term “Tax” shall
have a correlative meaning.
          “Taxing Authority” shall mean any Government Authority having
jurisdiction over the assessment, determination, collection, or other imposition
of any Tax.
GREENHUNTER CREDIT AGREEMENT

33



--------------------------------------------------------------------------------



 



          “Term Lender” shall mean each Lender with an outstanding (i) Term Loan
Commitment or (ii) Term Loan, or both.
          “Term Loan” shall mean any extension of credit made by a Term Lender
pursuant to its Term Loan Commitment.
          “Term Loan Aggregate Commitment” shall mean the aggregate amount of
the Term Loan Commitments of all Term Lenders, which amount shall equal
$38,500,000, as the same may be reduced pursuant to Section 2.04 or adjusted
pursuant to Section 11.06.
          “Term Loan Borrowing” shall mean a borrowing of Term Loans.
          “Term Loan Commitments” shall mean with respect to each Term Lender at
any time, such amount set forth next to such Term Lender’s name on Appendix A
hereto under the headings “A Term Loan Commitment”, or in the Assignment and
Acceptance pursuant to which such Term Lender shall have assumed its Term Loan
Commitment, as such amount may be reduced from time to time pursuant to
Section 2.04 or adjusted pursuant to Section 11.06.
          “Term Loan Commitment Fee” shall have the meaning assigned to that
term in Section 2.05(a).
          “Term Loan Commitment Period” shall mean the period commencing on the
Closing Date and ending on the earliest to occur of (i) fifteen (15) months
following the Closing Date, (ii) the Conversion Date and (iii) the termination
of all Term Loan Commitments pursuant to Section 2.04 or Section 9.01.
          “Term Loan Construction Period Aggregate Commitment” shall mean
two-thirds of the Term Loan Aggregate Commitment, as the same may be reduced
pursuant to Section 2.04 or adjusted pursuant to Section 11.06.
          “Termination Date” shall mean the date on which (a) the Administrative
Agent, the Collateral Agent and the other Secured Parties shall have received
final indefeasible payment in full in cash of all of the Secured Obligations and
all other amounts owing to the Administrative Agent, the Collateral Agent and
the other Secured Parties under the Financing Documents, (b) all Loan
Commitments shall have terminated, expired or been reduced to zero, and (c) each
Permitted Swap Agreement in which such Permitted Swap Provider is a Lender, and
each Commodity Hedging Agreement in which such Commodity Hedging Provider is a
Lender, and which agreements would constitute Secured Obligations, shall have
terminated or expired.
          “Title Company” shall mean Republic Title of Texas, Inc.
          “Title Policy” shall mean the mortgagee policy of title insurance
issued by the Title Company in the form promulgated by the State Insurance
Commission of Texas insuring the validity and priority of the Lien of the Deed
of Trust on the Project Facility Site.
          “Transaction Documents” shall mean each Financing Document and each
Project Document.
GREENHUNTER CREDIT AGREEMENT

34



--------------------------------------------------------------------------------



 



          “Treasury Regulations” means the final, temporary and proposed U.S.
Treasury regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
          “Trust Estate” shall mean the Trust Estate (as defined in the Deed of
Trust).
          “Type” shall have the meaning assigned to that term in Section 1.03.
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as the same may, from time to time, be in effect in the State of New York;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the perfection or priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the terms “Uniform Commercial
Code” and “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.
          “United States” and “U.S.” shall mean the United States of America.
          “Use” shall mean the generation, manufacture, processing,
distribution, handling, use, treatment, recycling, storage, disposal,
arrangement for or permitting the disposal, transportation or Release of any
Hazardous Material.
          “WestLB” shall have the meaning assigned to that term in the preamble.
          “WestLB Fee Letter” shall mean the fee letter dated as December 20,
2007 entered into among the Borrower and WestLB, with respect to, among other
matters, certain fees payable for the account of WestLB, in its capacity as Lead
Arranger.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Working Capital Aggregate Commitment” shall mean the aggregate amount
of the Working Capital Commitments of the Working Capital Lenders, which amount
shall equal $5,000,000, as the same may be reduced pursuant to Section 2.04 or
adjusted pursuant to Section 11.06.
          “Working Capital Loan Borrowing” shall mean a borrowing of Working
Capital Loans.
          “Working Capital Commitment” shall mean, with respect to each Working
Capital Lender at any time, the amount set forth next to such Working Capital
Lender’s name on Appendix A hereto under the heading “Working Capital
Commitment”, or in the Assignment and Acceptance pursuant to which such Working
Capital Lender shall have assumed its Working Capital Commitment, as applicable,
as such amount may be reduced pursuant to Section 2.04 or adjusted pursuant to
Section 11.06.
GREENHUNTER CREDIT AGREEMENT

35



--------------------------------------------------------------------------------



 



          “Working Capital Commitment Fee” shall have the meaning assigned to
that term in Section 2.05(b).
          “Working Capital Commitment Period” shall mean the period commencing
on the Closing Date and ending on the earlier to occur of (y) the first
anniversary of the Conversion Date as such period may be extended by the Working
Capital Lenders annually thereafter up to the Final Maturity Date and (z) the
termination of all Working Capital Commitments pursuant to Section 2.04 or
Section 9.01.
          “Working Capital Exposure” shall mean, with respect to any Working
Capital Lender at any time, the sum of the outstanding principal amount of such
Lender’s Working Capital Loans.
          “Working Capital Lender” shall mean each Lender with an outstanding
(i) Working Capital Loan, and/or (ii) Working Capital Commitment.
          “Working Capital Loan” shall mean any extension of credit made by a
Working Capital Lender pursuant to its Working Capital Commitment.
          1.02 Accounting Terms and Determinations.
          (a) Except as otherwise expressly provided in this Agreement, all
accounting terms used in this Agreement shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lenders under this Agreement shall (unless otherwise disclosed
to the Lenders in writing at the time of delivery in the manner described in
subsection (b) below) be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, including applicable
statements, bulletins and interpretations issued by the Financial Accounting
Standards Board, and all calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided in
this Agreement) be made by application of generally accepted accounting
principles referred to above; provided, however, that if any financial
statements shall be prepared in accordance with generally accepted accounting
principles that are not the same as the principles used for the preparation of
the financial statements for the preceding applicable period (to the extent such
change has a material effect) or if any calculations shall be made for the
purposes of determining compliance with this Agreement on a basis that is not
the same as was used for purposes of determining compliance for the preceding
applicable period, then the financial statements for the comparable prior period
shall be restated and the calculations re-made as specified above to enable a
comparison to be made with such prior period; provided, further, that the
restatement and remaking of such calculations shall be made solely for
comparison purposes and shall not result in any finding of non-compliance
hereunder.
          (b) The Borrower shall deliver to the Administrative Agent (in
sufficient numbers for the Administrative Agent and each of the Lenders) at the
same time as the delivery of any annual or quarterly financial statement under
Section 8.01 (i) a description in reasonable detail of any material variation
between the application of accounting principles employed in the preparation of
such statement and the application of accounting principles
GREENHUNTER CREDIT AGREEMENT

36



--------------------------------------------------------------------------------



 



employed in the preparation of the next preceding annual or quarterly financial
statements and (ii) reasonable estimates of the difference between such
statements arising as a consequence of any such difference.
          (c) To enable the consistent determination of compliance with the
terms of this Agreement, the Borrower will not change the last day of its fiscal
year from December 31 of each year, or the last days of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30 of
each year, respectively, without the prior written consent of the Administrative
Agent.
          1.03 Types of Loans. Loans under this Agreement are distinguished by,
and may be identified by, “Type.” The “Type” of a Loan refers to whether such
Loan is a Base Rate Loan or a Eurodollar Loan, each of which constitutes a Type.
          1.04 Certain Principles of Interpretation. In this Agreement, unless
otherwise indicated, the singular includes the plural and plural the singular;
words importing any gender include the other gender; references to statutes or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to; references to “writing” include printing, typing, lithography and
other means of reproducing words in a tangible visible form; the words
“including,” “includes” and “include” shall be deemed to be followed in each
instance by the words “without limitation”; references to articles, sections (or
subdivisions of sections), exhibits, annexes or schedules are to this Agreement
(unless otherwise specified); references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments, extensions and
other modifications and substitutions thereof (including by change orders where
applicable) (without, however, limiting any prohibition on any such amendments,
extensions and other modifications and substitutions by the terms of this
Agreement); and references to Persons include their respective permitted
successors and assigns and, in the case of Government Authorities, Persons
succeeding to their respective functions and capacities.
ARTICLE II
LOAN COMMITMENTS
          2.01 Term Loans.
          (a) Subject to the terms and conditions of this Agreement, each Term
Lender agrees, severally and not jointly, to make Term Loans to the Borrower
from time to time during the Term Loan Commitment Period in an aggregate
principal amount not in excess of the aggregate Term Loan Commitment of such
Term Lender.
          (b) In no event shall the aggregate principal amount of all Term Loans
at any one time outstanding exceed the Term Loan Aggregate Commitment as in
effect from time to time.
          (c) Proceeds of each Term Loan Borrowing shall be deposited into the
Construction Account, the Distribution Account, the Debt Service Reserve Account
and other
GREENHUNTER CREDIT AGREEMENT

37



--------------------------------------------------------------------------------



 



accounts in accordance with the Collateral Agency Agreement, shall be applied
solely in accordance with this Agreement and shall be used solely for the
purposes described in Section 8.09(a).
          (d) Subject to the terms and conditions of this Agreement, the
Borrower may borrow the Term Loans by means of Base Rate Loans and Eurodollar
Loans (except for the Fee Funding, in which case the Borrower may borrow by
means of Base Rate Loans only) and may Convert Term Loans of one Type into Term
Loans of another Type (as provided in Section 3.03) or Continue Term Loans of
one Type as Term Loans of the same Type (as provided in Section 3.03). Term
Loans repaid or prepaid may not be reborrowed.
          (e) The Lenders may, in their sole discretion, increase the Term Loan
Facility and the Working Capital Facility up to an aggregate commitment of
$150,000,000 (including the existing Loan Commitments), to include other
Biodiesel, Methanol, and Glycerin production projects of the Project Sponsor
(and its Subsidiaries); provided that, (i) the Project Sponsor (and its
applicable Subsidiaries) provide all due diligence materials necessary to
satisfy the Lenders and Administrative Agent in their sole discretion as to the
suitability of such additional projects for financing, (ii) the Lenders, the
Administrative Agent and the applicable Project Sponsor (and its applicable
Subsidiaries, including the Borrower) agree to all necessary amendments to this
Agreement to reflect the extension of the Term Loan Facility and the Working
Capital Facility to include such additional projects; and (iii) the Credit
Parties are not in default of any material provision of this Agreement and no
Event of Default has occurred or is continuing.
          2.02 Working Capital Loans
          (a) Subject to the terms and conditions of this Agreement, each
Working Capital Lender agrees, severally and not jointly, to make Working
Capital Loans to the Borrower from the Conversion Date until the termination of
the Working Capital Commitment Period in an aggregate principal amount not in
excess of the aggregate Working Capital Aggregate Commitment of such Working
Capital Lender.
          (b) In no event shall the aggregate principal amount of all Working
Capital Loans at any one time outstanding exceed the Working Capital Aggregate
Commitment as in effect from time to time. The aggregate principal amount of the
Working Capital Loans made by each Working Capital Lender shall not exceed the
Working Capital Commitment of such Working Capital Lender.
          (c) Proceeds of each Working Capital Loan Borrowing shall be deposited
into the Revenue Account and the Construction Account in accordance with the
Collateral Agency Agreement, shall be applied solely in accordance with this
Agreement and shall be used solely for the purposes described in
Section 8.09(b).
          (d) Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow the Working Capital Loans by means of
Base Rate Loans and Eurodollar Loans and may Convert Working Capital Loans of
one Type into Working Capital
GREENHUNTER CREDIT AGREEMENT

38



--------------------------------------------------------------------------------



 



Loans of another Type (as provided in Section 3.03) or Continue Working Capital
Loans of one Type as Working Capital Loans of the same Type (as provided in
Section 3.03).
          2.03 Letters of Credit.
          (a) General.
          (i) Subject to the terms and conditions set forth herein, the LC
Issuing Bank agrees to issue Letters of Credit for the Borrower’s account from
time to time during the Working Capital Commitment Period.
          (ii) Each Letter of Credit shall be issued in a form reasonably
acceptable to the Borrower, the Agent and the LC Issuing Bank. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the LC Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.
          (iii) Letters of Credit issued hereunder shall constitute utilization
of the Working Capital Commitments; provided, however, that a Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure shall not exceed
$2,500,000 and (ii) the aggregate LC Exposure at any time outstanding shall not
exceed the Working Capital Aggregate Commitment.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit) pursuant to this
Agreement, the Borrower shall give the LC Issuing Bank and the Agent a notice of
such issuance request as provided in Section 4.05(b).
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Final Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the LC Issuing Bank or the Working Capital
Lenders, the LC Issuing Bank hereby grants to each Working Capital Lender, and
each Working Capital Lender hereby acquires from the LC Issuing Bank, a
participation in such Letter of Credit equal to such Working Capital Lender’s
Applicable Percentage. Each Working Capital Lender acknowledges and agrees that
it shall thereby absolutely, unconditionally and irrevocably assume, as primary
obligor and not as
GREENHUNTER CREDIT AGREEMENT

39



--------------------------------------------------------------------------------



 



surety, and shall be unconditionally obligated to the LC Issuing Bank to pay and
discharge when due, its Applicable Percentage of the LC Issuing Bank’s liability
under such Letter of Credit.
          (e) Disbursement Procedures. The LC Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The LC Issuing Bank shall promptly
notify the Agent by telephone (confirmed by facsimile) and the Agent shall
promptly notify each other Working Capital Lender and the Borrower of such
demand for payment, whether the LC Issuing Bank has made or will make an LC
Disbursement thereunder, the amount of such demand, the date on which payment is
to be made by the LC Issuing Bank as a result of such demand and specifying each
Working Capital Lender’s Applicable Percentage of the amount of such demand.
          Each LC Disbursement shall reduce the Stated Amount of such Letter of
Credit by the amount of such drawing.
          (f) Reimbursement. If the LC Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, each Working Capital Lender
(other than the LC Issuing Bank) shall pay to the Agent for the account of the
LC Issuing Bank in immediately available funds the amount of such Working
Capital Lender’s Applicable Percentage of such LC Disbursement. Each Working
Capital Lender’s obligation to make such payments to the Agent for the account
of the LC Issuing Bank, and the LC Issuing Bank’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Loan Commitments. Each such payment shall be made in the
manner provided in Section 2.04(b), and the Agent shall promptly pay to the LC
Issuing Bank the amounts so received by it from the Working Capital Lenders in
the manner provided in Section 2.04(d). Each such payment to the LC Issuing Bank
shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (g) Loans. Notwithstanding anything herein to the contrary, including
Section 6.04, any LC Disbursement by the LC Issuing Bank shall automatically be
considered to be a Working Capital Loan Borrowing to the Borrower from the LC
Issuing Bank and the other Working Capital Lenders making payments to the LC
Issuing Bank in accordance with paragraph (f) of this Section in an amount equal
to such Working Capital Lender’s Applicable Percentage of the LC Disbursement.
Such Working Capital Loans shall initially be made as Base Rate Loans. All such
Working Capital Loans, shall be repaid or prepaid in accordance with
Article III.
          (h) Obligations Absolute. The Borrower’s obligation to repay the Loans
provided in paragraph (g) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any
GREENHUNTER CREDIT AGREEMENT

40



--------------------------------------------------------------------------------



 



respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the LC Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.
          None of the Agent, the Working Capital Lenders, and the LC Issuing
Bank, nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the LC Issuing Bank; provided that the foregoing shall not be
construed to excuse the LC Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the LC Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the LC Issuing Bank (as finally determined by
a court of competent jurisdiction), the LC Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (i) Replacement of the LC Issuing Bank. The LC Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Agent, the
replaced LC Issuing Bank and the successor LC Issuing Bank. The Agent shall
notify the Working Capital Lenders of any such replacement of the LC Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced LC Issuing
Bank pursuant to Section 2.06(d). From and after the effective date of any such
replacement, (i) the successor LC Issuing Bank shall have all the rights and
obligations of the LC Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term “LC
Issuing Bank” shall be deemed to refer to such successor or to any previous LC
Issuing Bank, or to such successor and all previous LC Issuing Banks, as the
context requires. After the replacement of a LC Issuing Bank hereunder, the
replaced LC Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an LC Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
GREENHUNTER CREDIT AGREEMENT

41



--------------------------------------------------------------------------------



 



          (j) Cash Collateralization. If (i) any Event of Default shall occur
and be continuing, (ii) the Loan Commitments are reduced to zero pursuant to
Section 9.01 or (iii) all outstanding Working Capital Loans are to be paid in
full pursuant to Section 3.01(b), on the Business Day that the Borrower receives
notice from the Agent or the Lenders (or, if the maturity of Working Capital
Loans has been accelerated, Working Capital Lenders with LC Exposure
representing at least 66 2/3% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall immediately
deposit in an account with the Agent, in the name of the Agent and for the
benefit of the Working Capital Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (f) or (g) of Article IX. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. For these purposes, the
Borrower hereby grants a security interest to the Agent for the benefit of the
Lenders in such account and in any money or financial assets (as defined in the
UCC) or other property held therein. The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Agent to reimburse the Applicable Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Working Capital Loans has been accelerated (but subject to the consent of
Working Capital Lenders with LC Exposure representing at least 66 2/3% of the
total LC Exposure), as applicable, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.
          2.04 Borrowings.
          (a) To request a Borrowing (or a Conversion, Continuation, or optional
prepayment of Loans) pursuant to this Agreement, the Borrower shall give the
Administrative Agent (which shall promptly notify the Lenders) notice of such
Borrowing as provided in Section 4.05(a).
          (b) Not later than 11:00 a.m. New York City time on the Monthly
Transfer Date (or, for the Fee Funding, the Fee Funding Date) specified for each
Borrowing of a Loan, each Lender shall make available the amount of the Loan to
be made by it on such date to the Administrative Agent, in immediately available
funds, by wire transfer to the account specified on the attached Appendix B.
          (c) The amount with respect to Loans so received by the Administrative
Agent for the account of the Borrower shall, subject to the terms and conditions
of this
GREENHUNTER CREDIT AGREEMENT

42



--------------------------------------------------------------------------------



 



Agreement, be made available to the Borrower by remitting the same by 3:00 p.m.
New York City time to the Collateral Agent, in immediately available funds, and
the Collateral Agent shall (i) in the case of any Working Capital Loans, deposit
the amounts so received in the Revenue Account and (ii) in the case of any Term
Loans, deposit the amounts so received into the Construction Account, in each
case as set forth in the applicable Notice of Borrowing and pursuant to the
Collateral Agency Agreement.
          (d) No more than three (3) separate Interest Periods in respect of
Eurodollar Loans from each Lender may be outstanding at one time.
          2.05 Changes of Loan Commitments.
          (a) Optional Changes of Commitment. Subject to Section 2.04(b), the
Borrower shall have the right at any time or from time to time to reduce the
aggregate unused amount of the Loan Commitments; provided, that (i) the Borrower
shall give notice of each such termination or reduction as provided in
Section 4.05(a), (ii) each reduction of Loan Commitments shall be in an
aggregate amount at least equal to $1,000,000 (or, if less, the full amount of
such Loan Commitments outstanding), and if greater, in integral multiples of
$500,000 in excess thereof, (iii) the Term Loan Commitments may not be reduced
below an amount which, together with the unfunded portion of the Equity
Contribution Amount (and other funds committed in a form reasonably satisfactory
to the Supermajority Lenders) is available and sufficient, in the reasonable
judgment of the Supermajority Lenders and the Independent Engineer, to achieve
Final Completion in accordance with the Construction Budget and Schedule and
(iv) the Working Capital Commitments may not be reduced unless a working capital
reserve account is established and funded in an amount equal to the aggregate
amount of the reduced Working Capital Commitments.
          (b) Mandatory Changes of Loan Commitments. Unless previously
terminated:
                    (i) the Term Loan Commitments shall be automatically reduced
to zero at the close of business on the earliest to occur of (A) the Date
Certain, (B) the Conversion Date and (C) the expiration of the Term Loan
Commitment Period; and
                    (ii) the Working Capital Commitments shall be automatically
reduced to zero on the earliest to occur of (x) the Final Maturity Date and
(y) the expiration of the Working Capital Commitment Period.
          (c) No Reinstatement. The Loan Commitments once terminated or reduced
may not be reinstated.
          2.06 Fees.
          (a) Term Loan Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Term Lender a commitment fee (the
“Term Loan Commitment Fee”), on the daily average unused amount of such Term
Lender’s Term Loan Commitment, at a rate per annum equal to 0.50%, for the
period from and including the
GREENHUNTER CREDIT AGREEMENT

43



--------------------------------------------------------------------------------



 



Closing Date to, but not including, the date the Term Loan Commitments are
reduced to zero. The accrued Term Loan Commitment Fee shall be payable in
arrears on each Quarterly Date.
          (b) Working Capital Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Working Capital Lender a fee on the
daily average unused amount of such Working Capital Commitment (the “Working
Capital Commitment Fee”) at a rate per annum equal to 0.50%, for the period from
and including the Closing Date to, but not including, the date the Working
Capital Commitments are reduced to zero. The accrued Working Capital Commitment
Fee shall be payable in arrears on each Quarterly Date.
          (c) Administrative Fee. The Borrower shall pay to the Administrative
Agent, for its own account, a non-refundable agency fee (the “Administrative
Fee”) for each twelve (12) month period commencing on the Closing Date or an
anniversary thereof in the amounts set forth in the Syndication Letter. The
Administrative Fee shall be payable in advance in accordance with the terms and
in the amounts as set forth in the Syndication Letter.
          (d) Letter of Credit Fees. The Borrower agrees to pay:
          (i) to the Agent for the account of each Working Capital Lender a
participation fee with respect to its participations in Letters of Credit (the
“Letter of Credit Participation Fee”), which shall accrue same Applicable Margin
used to determine the interest rate applicable to Eurodollar Working Capital
Loans on the average daily amount of such Working Capital Lender’s LC Exposure
during the period from and including the Closing Date to but excluding the later
of the date on which such Working Capital Lender’s Working Capital Commitment
terminates and the date on which such Working Capital Lender ceases to have any
LC Exposure; and
          (ii) to the Applicable Issuing Bank, a fronting fee (the “Letter of
Credit Fronting Fee”) equal to the greater of (A) fifteen hundred Dollars
($1,500) or (B) (x) an amount calculated at a rate per annum equal to 0.15% of
the average daily amount of the LC Exposure during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Working Capital Credit Commitments and the date on which there ceases to be any
LC Exposure, as well as the LC Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.
          Letter of Credit Participation Fees and Letter of Credit Fronting Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Working
Capital Commitments terminate and any such fees accruing after the date on which
the Working Capital Commitments terminate shall be payable on demand. Any other
fees payable to the LC Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All Letter of Credit Participation Fees and Letter
of Credit Fronting Fees shall
GREENHUNTER CREDIT AGREEMENT

44



--------------------------------------------------------------------------------



 



be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
          (e) Other Fees. The Borrower shall pay: (i) to the Administrative
Agent (for the account of the Person to whom such payment is owed) all fees
payable in the amounts and at times separately agreed upon between the Borrower
and the Administrative Agent in the Administrative Agent Fee Letter; (ii) to
WestLB (for the account of the Person to whom such payment is owed) all fees
payable in the amounts and at times separately agreed upon between the Borrower
and WestLB in the WestLB Fee Letter; (iii) all fees payable in the amounts and
at times separately agreed upon between the Borrower and the Collateral Agent in
the Collateral Agency Fee Letter, and (iv) all reasonable, properly documented
costs and expenses of the Administrative Agent, Collateral Agent, the Lead
Arranger, the Bookrunner and the Syndication Agent.
          2.07 Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.
          2.08 Several Obligations; Remedies Independent. The failure of any
Lender to make any Loan to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Loan on such date,
but neither any Lender nor the Administrative Agent shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender. The
amounts payable by the Borrower at any time under this Agreement, the Notes or
any other Financing Document to each Lender shall be a separate and independent
debt and, subject to the Collateral Agency Agreement, each Lender shall be
entitled to protect and enforce its rights arising out of this Agreement and the
Notes, and it shall not be necessary for any other Lender or the Administrative
Agent to consent to, or be joined as an additional party in, any proceedings for
such purposes.
          2.09 Notes.
          (a) Notes. The Loans of each Lender shall, at the request of such
Lender, be evidenced by one or more promissory notes of the Borrower (each, a
“Note”) substantially in the form of Exhibit A to this Agreement for such
Lender’s (i) Term Loans and (ii) Working Capital Loans and participations in LC
Exposure, dated the Closing Date in the case of each Note issued on such date,
or the effective date of assignment pursuant to Section 11.06(b) in the case of
any Note issued in connection with such assignment, payable to such Lender in a
principal amount equal to the amount of the applicable Loan Commitment made by
such Lender and otherwise duly completed.
          (b) Loan Records. The date, amount, Type, interest rate and duration
of Interest Period (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made in respect of principal of such Loan, shall be
recorded by such Lender on its books and, prior to any transfer of the Note
evidencing the Loans held by it, endorsed by such Lender on the schedule
attached to such Note or any continuation of such schedule; provided, that the
failure of such Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under such Note.
GREENHUNTER CREDIT AGREEMENT

45



--------------------------------------------------------------------------------



 



          (c) Subdivision. No Lender shall be entitled to have any of its Notes
subdivided, by exchange for promissory notes of lesser denominations or
otherwise, except in connection with a permitted assignment of all or any
portion of such Lender’s related Loan Commitment, related Loans and related Note
pursuant to Section 11.06(b).
          (d) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain a copy of each Assignment and Acceptance
delivered pursuant to Section 11.06(b) and a register (the “Register”) in which
it shall record (i) the names and addresses of each Lender and Assignee,
(ii) the Loan Commitments of each Lender and Assignee and the amount of each
Loan made hereunder and each Interest Period therefor, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender and Assignee hereunder, (iv) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and Assignees and each Lender’s or Assignee’s share thereof. Upon reasonable
notice to the Administrative Agent, the Borrower and each Lender and Assignee
shall have the right to inspect such records from time to time during normal
business hours.
          (e) Effect of Entries. Absent manifest error, the entries made in the
records maintained pursuant to paragraph (b) or (d) of this Section shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST
          3.01 Repayment of Loans.
          (a) Term Loans. The Borrower hereby agrees to pay to the
Administrative Agent for the account of each Term Lender the principal of such
Term Lender’s Term Loans outstanding (1) on each Principal Payment Date in 24
equal installments of one and one-half percent (1.5%) of the aggregate principal
amount of the Borrowings under the Term Loans and (2) when declared due and
payable pursuant to this Agreement, including pursuant to Section 9.01;
provided, however, with respect to (1), if the first Principal Payment Date is
less than ninety (90) days after the earlier of (i) the Conversion Date and
(ii) the first anniversary of the Closing Date, the payment due on the first
Principal Payment Date shall be determined pro-rata based on the number of days
elapsed since the Conversion Date or the first anniversary of the Closing Date,
as applicable. All unpaid principal of each outstanding Term Loan not previously
paid in accordance with such amortization schedule or prepaid shall be due and
payable in full in a single installment on the Final Maturity Date.
          (b) Working Capital Loans. The Borrower shall repay all outstanding
Working Capital Loans in full upon the earliest to occur of (1) the expiration
of the Working Capital Commitment Period, (2) when declared due and payable
pursuant to this Agreement, including pursuant to Section 9.01 and (3) on the
Final Maturity Date.
GREENHUNTER CREDIT AGREEMENT

46



--------------------------------------------------------------------------------



 



          3.02 Interest. The Borrower hereby agrees to pay to the Administrative
Agent for the account of each Lender interest on the unpaid principal amount of
each Loan made by such Lender for the period from and including the date of such
Loan to but excluding the date such Loan shall be paid in full, at the following
rates per annum:
          (a) during such periods as such Loan is a Base Rate Loan, the Base
Rate (as in effect from time to time) plus the Applicable Margin;
          (b) during such periods as such Loan is a Eurodollar Loan, for each
Interest Period relating to such Loan, the Adjusted LIBO Rate for such Loan for
such Interest Period plus the Applicable Margin; and
          (c) during such periods that an Event of Default has occurred and is
continuing, all outstanding Loans shall bear interest at a rate per annum equal
to the Post-Default Rate to but excluding the dates such Event of Default is
remedied or waived.
Accrued interest on each Loan shall be payable in arrears (i) on each Interest
Payment Date and (ii)  upon the payment or prepayment of any Loan or the
Conversion of any Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid or Converted); provided, that interest payable at the
Post-Default Rate shall be payable from time to time on demand (or, if no demand
is made during any month, on the last Business Day of such month); provided,
further, that prior to the Final Completion Date, at the Borrower’s election,
accrued interest may be paid as a Project Cost through Borrowings of Term Loans
for the Project to fund such interest payments. Promptly after the determination
of any interest rate provided for in this Agreement or any change in any such
rate, the Administrative Agent shall give notice of such interest rate to the
Lenders to which such interest is payable and to the Borrower.
          3.03 Optional Prepayments and Conversions or Continuations of Loans.
Subject to Section 4.04, the Borrower shall have the right to prepay Loans, or
to Convert Loans of one Type into Loans of another Type or Continue Loans of one
Type as Loans of the same Type, at any time or from time to time; provided, that
the Borrower shall give the Administrative Agent notice of each such prepayment,
Conversion or Continuation as provided in Section 4.05(a) and, upon the date
specified in any such notice of prepayment, the amount to be prepaid shall
become due and payable. Any prepayment by the Borrower pursuant to this
Section 3.03 shall be made simultaneously with, and is conditioned upon, (A) the
prepayment under any Permitted Swap Agreement (if then in effect) to the extent
the aggregate notional amount under all such Permitted Swap Agreements exceeds
the aggregate amount of Loans outstanding after giving effect to the prepayment
contemplated by this Section 3.03 and (B) the payment by the Borrower of any
costs, expenses or other amounts incurred by any Lender and Permitted Swap
Provider in connection with such prepayment. Any prepayment of Loans by the
Borrower pursuant to this Section 3.03 shall be applied against the outstanding
principal of, as the case may be, the Term Loans and the Working Capital Loans
pro rata to the remaining scheduled principal installments with (a) the portion
applied to the Term Loans being applied pro rata to the remaining principal
installments of the Term Loans and (b) the portion applied to the Working
Capital Loans being applied to the outstanding balance, but not reducing the
Working Capital Aggregate Commitment.
GREENHUNTER CREDIT AGREEMENT

47



--------------------------------------------------------------------------------



 



          3.04 Mandatory Prepayments. In addition to mandatory repayments of
principal of Loans as set forth in Section 3.01 above, the Borrower shall make
the following mandatory prepayments (to be effected in each case in the manner
specified in paragraph (g) below):
          (a) Event of Loss. The Borrower shall prepay the Term Loans in an
amount equal to one hundred percent (100%) of the Net Available Amount not
allocated to and used for Restoration in accordance with Section 8.05(m).
          (b) Asset Sales. Except as otherwise permitted pursuant to
Section 8.11(a), the Borrower shall prepay the Loans in an aggregate amount
equal to one hundred percent (100%) of the Net Available Amount in excess of
$1,000,000 resulting from the Disposition of any of its physical assets (other
than sales of inventory in the ordinary course of business and on ordinary
terms).
          (c) Project Payments. The Borrower shall prepay the Term Loans in an
amount equal to one hundred percent (100%) of the net proceeds received from
Material Project Parties pursuant to Material Project Documents in connection
with amounts received by the Borrower in respect of termination payments,
indemnity payments and damages payments due under the terms of such Material
Project Documents, to the extent that such payments exceed the Losses of the
Borrower in connection with the events and/or circumstances resulting in such
payments becoming due.
          (d) Excess Cash Flow/Target Balance Amount. On each Principal Payment
Date, the Borrower shall prepay the Term Loans in an amount that is equal to the
greater of (x) 50% of amounts remaining in the Revenue Account after clause
seventh of Section 4.01(d) of the Collateral Agency Agreement, and (ii) such
amounts (up to 100%) of amounts remaining in the Revenue Account after clause
seventh of Section 4.01(d) of the Collateral Agency Agreement that is required
to satisfy the Target Balance Amount at such time.
          (e) Debt Service Coverage. If on any Principal Payment Date, the Debt
Service Coverage Ratio is less than or equal to 1.50, then (x) amounts on
deposit in the Prepayment Holding Account and (y) amounts remaining in the
Revenue Account after clause eighth of Section 4.01(d) of the Collateral Agency
Agreement shall be prepaid in accordance with the Collateral Agency Agreement.
          (f) BBETC Event. On each Monthly Transfer Date, if a BBETC Event has
occurred and is continuing, the Borrower shall prepay the Term Loan in an amount
that is required to satisfy the requirements of clause ninth of Section 4.01(d)
of the Collateral Agency Agreement.
          (g) Application in Inverse Order. Mandatory prepayments made pursuant
to clauses (a), (b), and (c) of this Section 3.04 shall be applied pro rata
between the Term Loans and Working Capital Loans with (a) the portion applied to
the Term Loans applied in inverse order of maturity and (b) the portion applied
to the Working Capital Loans applied to reduce the outstanding balance and
reducing the Working Capital Aggregate Commitment. Mandatory
GREENHUNTER CREDIT AGREEMENT

48



--------------------------------------------------------------------------------



 



prepayments made pursuant to clauses (d), (e), and (f) of this Section 3.04
shall be applied to Term Loans in inverse order of maturity.
          (h) Payments. The Borrower shall transfer all amounts required for the
prepayments in this Section 3.04 in accordance with Section 4.03(d) of the
Collateral Agency Agreement at the time of each such prepayment.
          (i) Swap Prepayments. Any prepayment by the Borrower pursuant to this
Section 3.04 shall be made simultaneously with (A) the prepayment under any
Permitted Swap Agreement (if then in effect) to the extent the aggregate
notional amount under all such Permitted Swap Agreements exceeds the aggregate
amount of Eurodollar Loans outstanding after giving effect to the prepayments
contemplated by this Section 3.04 and (B) the payment by the Borrower of any
costs, expenses or other amounts incurred by any Lender and Permitted Swap
Provider in connection with such prepayment.
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
          4.01 Payments.
          (a) Except to the extent otherwise provided in this Agreement, all
payments of principal, interest, fees and other amounts to be made by the
Borrower under this Agreement and the Notes and, except to the extent otherwise
provided in any of the other Financing Documents, all payments to be made by the
Borrower under any such other Financing Documents, shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to the
Administrative Agent by wire transfer to the account specified on the attached
Appendix B. No payment shall be made later than 12:00 p.m. New York time on the
date on which such payment shall become due (each such payment made after such
time on such due date to be deemed to have been made on the next succeeding
Business Day).
          (b) The Borrower shall, at the time of making each payment under this
Agreement or any Note for the account of any Lender, specify to the
Administrative Agent (which shall so notify the intended recipient or
recipients) the Loans or other amounts payable by the Borrower under this
Agreement to which such payment is to be applied (and in the event that it fails
to so specify, or if an Event of Default has occurred and is continuing, the
Administrative Agent may distribute such payment to the Lenders for application
in such manner as it or the Majority Lenders, subject to Section 4.02 and the
other provisions of this Agreement, may determine to be appropriate, in each
case pursuant to the Collateral Agency Agreement).
          (c) Each payment received by the Administrative Agent under this
Agreement or any Note for account of any Lender shall be paid by the
Administrative Agent promptly to such Lender, in immediately available funds,
for account of such Lender’s Applicable Lending Office for the Loan or other
obligation in respect of which such payment is made.
GREENHUNTER CREDIT AGREEMENT

49



--------------------------------------------------------------------------------



 



          (d) If the due date of any payment under this Agreement or any Note
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day (except in the case where such
payment due date is a Quarterly Date, in which case the terms set forth in
Section 1.01 for “Quarterly Date” are applicable) and interest shall be payable
for any principal so extended for the period of such extension.
          (e) Term Loans repaid or prepaid may not be reborrowed. Working
Capital Loans repaid or prepaid may be reborrowed as set forth in
Section 2.02(d).
          4.02 Pro Rata Treatment. Except to the extent otherwise provided in
this Agreement: (a) the Borrowing of Loans under Section 2.01 and Section 2.02
shall be made from the Lenders and each payment of Commitment Fees under
Sections 2.05(a) and (b) shall be made for account of the applicable Lenders on
a pro rata basis (based on their respective Loan Commitments) and the payment of
Letter of Credit Participation Fees under Section 2.05(d), (b) the Conversion
and Continuation of Loans of a particular Type (other than Conversions provided
for by Section 5.03) shall be made pro rata among the Lenders according to the
amounts of their respective Loan Commitments and the then current Interest
Period for each Loan of such Type shall be coterminous, (c) except as otherwise
specified herein, each payment or prepayment of principal of Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; provided,
that if immediately prior to giving effect to any such payment in respect of any
Loan, the outstanding principal amount of the Loans shall not be held by the
Lenders pro rata in accordance with their respective Loan Commitments in effect
at the time such Loans were made (by reason of a failure of a Lender to make a
Loan in the circumstances described in the last paragraph of Section 11.04),
then such payment shall be applied to the Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the Loans
being held by the Lenders pro rata in accordance with their respective Loan
Commitments and (d) each payment of interest on the Loans by the Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.
          4.03 Computations. Interest and fees on Eurodollar Loans and on Base
Rate Loans at such times that the Base Rate is computed on the basis of the
Federal Funds Rate and on other obligations of the Borrower or the Lenders that
are computed on the basis of the Federal Funds Rate shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable. Interest on
Base Rate Loans at such times that the Base Rate is computed on the basis of the
Prime Rate and on other obligations of the Borrower or the Lenders that are
computed on the basis of the Prime Rate and the commitment fees shall be
computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable.
          4.04 Minimum Amounts. Except for (a) mandatory prepayments made
pursuant to Section 3.04 and (b) Conversions or prepayments made pursuant to
Section 5.03, each Borrowing, Conversion, Continuation, voluntary and partial
prepayment of principal of Loans shall be in a minimum amount equal to $500,000
(or, if less, the full amount of such Loans outstanding) with integral multiples
of $100,000 in excess of such minimum amount.
GREENHUNTER CREDIT AGREEMENT

50



--------------------------------------------------------------------------------



 



          4.05 Certain Notices.
          (a) Notices by the Borrower to the Administrative Agent of Borrowings,
Conversions, Continuations and optional prepayments of Loans, Types of Loans and
of the duration of Interest Periods shall be irrevocable and shall be effective
only if received by the Administrative Agent not later than 11:00 a.m. New York
City time on the number of Business Days prior to the date of the relevant
Borrowing, Conversion, Continuation or prepayment or the first day of such
Interest Period specified below:

              Number of Notice   Business Days Prior
Termination or reduction of Loan Commitments
    3    
Borrowing (except the Term Loan Borrowing for the Fee Funding), Conversions into
or from, Continuations of Interest Periods for, and Prepayments of Eurodollar
Loans
    5    
Borrowing (except the Term Loan Borrowing for the Fee Funding) or Prepayment of
Base Rate Loans
    1    
Term Loan Borrowing for the Fee Funding
    1  

          Each such notice of a Borrowing (each such notice, a “Notice of
Borrowing”) shall be in substantially the form of Exhibit B-2, shall be subject
to the satisfaction of the conditions set forth in Article VI and shall specify,
among other things: (i) the amounts of such Borrowing; (ii) the requested date
of such Borrowing, which must be a Monthly Transfer Date (except for Term Loan
Borrowing for the Fee Funding, which must be on or within two (2) Business Days
after the Closing Date); (iii) a reasonable description of the specific use of
the proceeds of the requested Borrowing, which use shall satisfy the conditions
set forth in Section 8.09; (iv) the requested Type of Loan comprising such
Borrowing and (v) with respect to a Borrowing of Eurodollar Loans, the requested
Interest Period for each such Loan. Each such notice of Conversion, Continuation
or optional prepayment shall specify the Type of each Loan to be Converted,
Continued or prepaid (and, in the case of a Conversion, the Type of Loan to
result from such Conversion) and the date of Conversion, Continuation or
optional prepayment (which shall be a Business Day). Each such notice of the
duration of an Interest Period shall specify the Loans to which such Interest
Period is to relate. The Administrative Agent shall promptly notify the Lenders
of the contents of each such notice. In the event that the Borrower fails to
select the Type of Loan, such Loan (x) if outstanding as a Eurodollar Loan, will
remain as a Eurodollar Loan, (y) if outstanding as a Base Rate Loan, will remain
as a Base Rate Loan or (z) if not then outstanding, will be made as a Base Rate
Loan. In the event that the Borrower fails to select the duration of any
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month for such Eurodollar Loan.
          (b) Notices by the Borrower to the LC Issuing Bank and the Agent of
requests for the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) shall be irrevocable and shall be
effective only if received by the LC Issuing Bank and the Agent by hand delivery
or fax (or transmitted by electronic
GREENHUNTER CREDIT AGREEMENT

51



--------------------------------------------------------------------------------



 



communication, if arrangements for doing so have been approved by the LC Issuing
Bank) not later than 11:00 am New York City time 5 Business Days prior to the
date of the proposed issuance.
          Each such notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended (each such
notice, an “Issuance Request”) shall be substantially in the form of Exhibit B-3
and shall specify: (i) the date of issuance, amendment, renewal or extension
(which shall be a Business Day), (ii) the date on which such Letter of Credit is
to expire (which shall comply with Section 2.03(c)), (iii) the Stated Amount of
such Letter of Credit, (iv) the name and address of the beneficiary thereof and
(v) such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the LC Issuing Bank, the Borrower
also shall submit a letter of credit application on the LC Issuing Bank’s
standard form in connection with any request for a Letter of Credit.
          4.06 Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower (the
“Payor”) prior to the date on which the Payor is to make payment to the
Administrative Agent of (in the case of a Lender) the proceeds of a Loan to be
made by such Lender or (in the case of the Borrower) a payment to the
Administrative Agent for account of one or more of the Lenders (any such
payment, a “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to the
Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption, (but shall not
be required to) make the amount of such payment available to the intended
recipient (or recipients) on such date and, if the Payor has not in fact made
the Required Payment to the Administrative Agent, the recipient (or recipients)
of such payment shall, on demand, repay to the Administrative Agent the amount
so made available together with interest on such amount in respect of each day
during the period commencing on the date (the “Advance Date”) such amount was so
made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to the Federal Funds Rate
for such day and, if such recipient (or recipients) shall fail promptly to make
such payment, the Administrative Agent shall be entitled to recover such amount,
on demand, from the Payor, together with interest as provided above; provided,
that if neither the recipient (or recipients) nor the Payor shall return the
Required Payment to the Administrative Agent within three Business Days of the
Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient (or recipients) shall each be obligated to pay interest on the
Required Payment as follows:
          (a) if the Required Payment shall represent a payment to be made by
the Borrower to the Lenders, the Borrower and the recipient (or recipients)
shall each be obligated retroactively to the Advance Date to pay interest in
respect of the Required Payment at the Post-Default Rate (and, in case the
recipient (or recipients) shall return the Required Payment to the
Administrative Agent, without limiting the obligation of the Borrower under
Section 3.02 to pay interest to such recipient (or recipients) at the
Post-Default Rate in respect of the Required Payment) and
          (b) if the Required Payment shall represent proceeds of a Loan to be
made by the Lenders to the Borrower, the Payor and the Borrower shall each be
obligated
GREENHUNTER CREDIT AGREEMENT

52



--------------------------------------------------------------------------------



 



retroactively to the Advance Date to pay interest in respect of the Required
Payment at the rate of interest provided for such Required Payment pursuant to
Section 3.02 (and, in case the Borrower shall return the Required Payment to the
Administrative Agent, without limiting any claim the Borrower may have against
the Payor in respect of the Required Payment, subject to Section 11.15).
          4.07 Sharing of Payments; Etc.
          (a) The Borrower agrees that, in addition to (and without limitation
of) any right of set-off, banker’s lien or counterclaim a Lender may otherwise
have, each Lender shall be entitled, at its option, to offset balances held by
it for the account of the Borrower at any of its offices, in Dollars or in any
other currency, against any principal of or interest on any of such Lender’s
Loans or any other amount payable to such Lender under this Agreement, that is
not paid when due (regardless of whether such balances are then due to the
Borrower), in which case it shall promptly notify the Borrower and the
Administrative Agent of such action; provided, that such Lender’s failure to
give such notice shall not affect the validity of such action.
          (b) If any Lender shall obtain from the Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Agreement or any Note held by it or any other Financing Document or
through the exercise of any right of set-off, banker’s lien or counterclaim or
similar right or otherwise (other than from the Administrative Agent as provided
in this Agreement), and, as a result of such payment, such Lender shall have
received a greater percentage of the principal of or interest on the Loans or
such other amounts then due hereunder by the Borrower to such Lender than the
percentage received by any other Lender, it shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans or such other amounts, respectively,
owing to such other Lenders (or in interest due on such Loans or other amounts,
as the case may be) in such amounts, and make such other adjustments from time
to time as shall be equitable, with the effect that all the Lenders shall share
the benefit of such excess payment (net of any expenses which may be incurred by
such Lender in obtaining or preserving such excess payment) pro rata in
accordance with the unpaid principal of or interest on the Loans or such other
amounts, respectively, owing to each of the Lenders; provided, that if at the
time of such payment the outstanding principal amount of the Loans shall not be
held by the Lenders pro rata in accordance with their respective Loan
Commitments in effect at the time such Loans were made (by reason of a failure
of a Lender to make a Loan hereunder in the circumstances described in the last
paragraph of Section 11.04), then such purchases of participations or direct
interests shall be made in such manner as will result, as nearly as is
practicable, in the outstanding principal amount of the Loans being held by the
Lenders pro rata according to the amounts of such Loan Commitments. To such end
all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.
          (c) The Borrower agrees that any Lender so purchasing such a
participation (or direct interest) may exercise all rights of set-off, banker’s
liens, counterclaims or similar rights with respect to such participation as
fully as if such Lender were a direct holder of Loans
GREENHUNTER CREDIT AGREEMENT

53



--------------------------------------------------------------------------------



 



or other amounts (as the case may be) owing to such Lender in the amount of such
participation.
          (d) Nothing contained in this Agreement shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise, and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower. If, under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a set-off to which this Section 4.07 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 4.07 to
share in the benefits of any recovery on such secured claim.
ARTICLE V
YIELD PROTECTION; ETC.
          5.01 Alternate Rate of Interest. If prior to the commencement of any
Interest Period with respect to a making, Conversion or Continuation (for the
purposes of this Section 5.01, a “borrowing”) of Eurodollar Loans:
          (a) the Administrative Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or
          (b) the Administrative Agent is advised by the Majority Lenders that
such Lenders have reasonably determined that the Adjusted LIBO Rate for that
Interest Period will not adequately and fairly reflect the cost to those Lenders
of making or maintaining their Loans included in such borrowing for such
Interest Period;
then the Administrative Agent will give notice of those circumstances to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to that notice no longer exist (which notice of
subsequent change in circumstances shall be given as promptly as practicable),
(A) any request by the Borrower that requests the Conversion of any Base Rate
Loan to, or Continuation of any Eurodollar Loan as, a Eurodollar Loan shall be
ineffective, (B) if any request for a borrowing notices Eurodollar Loans, such
borrowing will be made with Base Rate Loans, and (C) each Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan (or, if such Loan is then a Base Rate Loan, will
Continue as a Base Rate Loan).
          5.02 Increased Costs.
          (a) If any Change in Law:
                    (i) imposes, modifies or deems applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended
GREENHUNTER CREDIT AGREEMENT

54



--------------------------------------------------------------------------------



 



by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate); and/or
                    (ii) imposes on any Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Eurodollar Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender under any Financing Document, in each case by an amount that such
Lender reasonably deems to be material, then the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for the
additional costs incurred or reduction suffered (except to the extent the
Borrower is excused from payment pursuant to Section 5.05).
          (b) If any Lender reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or (without duplication) on the capital of
its holding company, if any, as a consequence of this Agreement or the Loans
made by such Lender to a level below that which such Lender or its holding
company could have achieved but for that Change in Law (taking into
consideration such Lender’s and its holding company’s policies with respect to
capital adequacy), in each case by an amount that such Lender reasonably deems
to be material, then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or (without
duplication) its holding company for any such reduction suffered (except to the
extent the Borrower is excused from payment pursuant to Section 5.05).
          (c) To claim any amount under this Section 5.02, a Lender must deliver
to the Borrower a certificate setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, under Section 5.02(a) or Section 5.02(b). The Borrower shall pay such
Lender the amount due and payable and set forth on any such certificate within
thirty (30) days after its receipt.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.02 shall not constitute a waiver of such Lender’s
right to demand that compensation; provided, that the Borrower shall not be
required to compensate a Lender pursuant to this Section 5.02 for any increased
costs or reductions incurred more than one hundred eighty (180) days prior to
the date on which such Lender notifies the Borrower of the Change in Law giving
rise to those increased costs or reductions and of such Lender’s intention to
claim compensation for those circumstances; provided, further, that, if the
Change in Law giving rise to those increased costs or reductions is retroactive,
then the one hundred eighty (180) day period referred to above shall be extended
to include that period of retroactive effect.
          5.03 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period for that Loan (including under Section 3.03 or Section 3.04 or as a
result of an Event of Default), (b) the Conversion of any Eurodollar Loan other
than on the last day of its Interest Period, (c) the failure to borrow, Convert,
Continue or prepay any Loan on the date specified in any Notice of Borrowing or
GREENHUNTER CREDIT AGREEMENT

55



--------------------------------------------------------------------------------



 



Conversion or Continuation request or (d) the assignment of any Eurodollar Loan
other than on the last day of its Interest Period as a result of a request by
the Borrower pursuant to Section 5.05, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to any
such event. Such loss, cost or expense to any Lender shall be deemed to include
an amount reasonably determined by such Lender to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, Convert or Continue, for the period that would have been the
Interest Period for such Loan) over (ii) the amount of interest that would
accrue on such principal amount for that period at the interest rate that such
Lender would bid were it to bid, at the commencement of that period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. To claim any amount under this Section 5.03, the Lender must deliver to
the Borrower a certificate setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.03
(including calculations, in reasonable detail, showing how such Lender computed
such amount or amounts). The Borrower shall pay such Lender the amount due and
payable and set forth on any such certificate within thirty (30) days after its
receipt.
          5.04 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower to a Lender or the Administrative Agent under this Agreement or any
other Financing Document shall be made free and clear of and without deduction
for any Taxes, except to the minimum extent required by any Government Rule;
provided, that if the Borrower is required to deduct any Indemnified Taxes or
Other Taxes from those payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.04), the applicable
Holder receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make all such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant Taxing
Authority in accordance with any applicable Government Rule.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Taxing Authority in accordance with any applicable Government Rule.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within thirty (30) days after the date the Administrative Agent or
applicable Lender makes a written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Person on or with respect to any
payment by or on account of any obligation of the Borrower (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.04) and any penalties, interest and
reasonable expenses arising from, or with respect to, those Indemnified Taxes or
Other Taxes, whether or not those Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Taxing Authority. To
claim any amount under this Section 5.04, the Administrative Agent or a Lender
must deliver to the Borrower a certificate setting forth in reasonable detail
the amount payable by the Borrower hereunder. If the Administrative Agent
GREENHUNTER CREDIT AGREEMENT

56



--------------------------------------------------------------------------------



 



or a Lender determines, in its sole discretion, that it has actually received a
refund in respect of Indemnified Taxes, and such refund is attributable to any
Indemnified Taxes in respect of this Agreement that the Borrower has either paid
on behalf of such Person or for which such Person was actually indemnified by
the Borrower, (i) if the Borrower is not currently in default under any
provision of this Agreement or the other Financing Documents, the Administrative
Agent shall promptly remit to the Borrower the amount of such refund and any
interest paid by the relevant Government Authority, or (ii) if the Borrower is
in default under any provision of this Agreement or the other Financing
Documents, the Administrative Agent shall, in its sole discretion, apply such
refund and any interest paid by the relevant Government Authority to the
obligations owed by the Borrower under this Agreement.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Taxing Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Taxing Authority evidencing such payment, a copy of the return reporting
that payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
          (e) Each Holder that is not a U.S. Person as defined
Section 7701(a)(30) of the Code (a “Non-U.S. Holder”) shall deliver to the
Borrower two (2) copies of either IRS Form W-8BEN or Form W-8ECI, or in the case
of a Non-U.S. Holder claiming exemption from the withholding of U.S. federal
income Tax under Section 871(h) or 881(c) of the Code with respect to payments
of “portfolio interest,” both a Form W-8BEN and a certificate representing that
such Non-U.S. Holder is not (i) a “bank” for purposes of Section 881(c) of the
Code, (ii) a ten-percent shareholder of the Borrower or any Person making a
Guarantee (within the meaning of Section 871(h)(3)(B) of the Code) or (iii) a
controlled foreign corporation related to either the Borrower or any Person
making a Guarantee (within the meaning of Section 864(d)(4) of the Code), in all
cases properly completed and duly executed by such Non-U.S. Holder claiming
complete exemption or reduction of withholding of U.S. federal income Tax on
interest paid by the Borrower under any Financing Document. Such documents shall
be delivered by each Non-U.S. Holder at least five (5) Business Days before the
date of the initial payment to be made under any Financing Document by the
Borrower to such Non-U.S. Holder. In addition, each Non-U.S. Holder shall
deliver such documents promptly upon the Borrower’s written request, but only if
such Non-U.S. Holder shall deliver is legally able to provide such documents.
Each Non-U.S. Holder shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered form or certificate to the borrower (or any other form of
certification adopted by the U.S. Taxing Authority for such purpose).
          (f) Upon the Borrower’s reasonable request, any Holder that is a
“United States person “ as defined under Section 7701(a)(30) of the Code shall
deliver to the Borrower two (2) copies of IRS Form W-9 (or applicable successor
form) to establish that such Holder is entitled to receive all payments from the
Borrower under this Agreement free and clear from withholding of U.S. federal
income Tax.
          (g) The Borrower shall not be required to pay any additional amounts
pursuant to Section 5.04(a) or to indemnify any Holder or the Administrative
Agent pursuant to Section 5.04(c) to the extent that (i) the obligation to pay
such additional amounts or
GREENHUNTER CREDIT AGREEMENT

57



--------------------------------------------------------------------------------



 



indemnification would not have arisen but for a failure by the applicable Holder
to comply with its obligations under Section 5.04(e) or Section 5.04(f) (other
than as a result of a Change in Law after the date such Holder becomes a party
to this Agreement); (ii) the obligation to withhold amounts with respect to U.S.
federal income Taxes existed on the date such Holder became a party to this
Agreement, except to the extent that such Holder’s transferor or assignor was
entitled, at the time of the transfer or assignment, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to Section 5.04(a)
or 5.04(c); (iii) the designation of a successor lending office by such Holder
has the effect of causing such Holder or the Borrower to be obligated for Tax
payments in excess of those in effect immediately prior to such designation
(other than any designation made at the request of the Borrower); (iv) such
Holder is claiming an exemption from withholding of U.S. federal income Tax
under Section 871(h) or 881(c) of the Code but is unable at any time to make the
representations and warranties set forth in clauses (i)-(iii) of Section 5.04(e)
above.
          (h) Any Holder entitled to receive any payment pursuant to the
Section 5.04 shall use reasonable efforts (consistent with legal and regulator
restrictions) to file any certificate or document reasonably requested by the
Borrower, if the making of such filing would avoid the need for, or reduce the
amount of, any amounts payable by the Borrower pursuant to this Section 5.04 and
such Holder determines that it would not be materially adversely affected by
filing such certificate or document.
          5.05 Mitigation of Secured Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 5.02 or if the
Borrower is required to pay any additional amount to any Lender or any
Government Authority for the account of any Lender pursuant to Section 5.04,
then such Lender, if requested by the Borrower, will use reasonable efforts to
designate a different lending office for funding or booking its Loans or to
assign its rights and obligations under the Financing Documents to another of
its offices, branches or affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.02 or 5.04, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
          (b) If any Lender requests compensation under Section 5.02, if the
Borrower is required to pay any additional amount to any Lender or any
Government Authority for the account of any Lender pursuant to Section 5.04, if
Section 5.06 becomes applicable to any Lender or if any Lender defaults in its
obligation to fund Loans, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions, including required consents, contained in Section 11.06), all its
interests, rights and obligations under this Agreement to an Assignee that
assumes those obligations (which Assignee may be another Lender); provided, that
(i) such Lender receives payment of an amount equal to the Secured Obligations
owing to it from the Assignee (to the extent of the outstanding principal,
accrued interest and fees included in those Secured Obligations) or the Borrower
(in the case of all other amounts so included) and (ii) in the case of any such
GREENHUNTER CREDIT AGREEMENT

58



--------------------------------------------------------------------------------



 



assignment resulting from a claim for compensation under Section 5.02 or
payments required to be made pursuant to Section 5.04, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, as a result of a waiver
by such Lender of its right under Section 5.02, 5.04 or 5.06, as applicable, the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply. If a Lender refuses to be replaced pursuant to this
Section 5.05 and Section 11.06(b), the Borrower shall not be obligated to pay
such Lender any of the compensation referred to in this Section 5.05 or any
additional amounts incurred or accrued under Article V from and after the date
that would have been reasonable for such replacement.
          5.06 Illegality. In the event that it becomes unlawful or, by reason
of a Change in Law, any Lender is unable to honor its obligation to make or
maintain Eurodollar Loans, then such Lender will promptly notify the Borrower of
such event (with a copy to the Administrative Agent) and such Lender’s
obligation to make or to Continue, or to Convert Loans of any other Type into,
Eurodollar Loans shall be suspended until such time as such Lender may again
make and maintain Eurodollar Loans. During such period of suspension, the Loans
that would otherwise be made by such Lender as Eurodollar Loans shall be made
instead by such Lender as Base Rate Loans and each Loan made by such Lender and
outstanding will automatically, on the last day of the then existing Interest
Period therefor if such Loan may lawfully remain outstanding until the end of
such Interest Period, and otherwise immediately, Convert into a Base Rate Loan
(or, if such Loan is then a Base Rate Loan, will continue as a Base Rate Loan).
Each Lender agrees to use reasonable efforts, including using reasonable efforts
to designate a different lending office for funding or booking its Loans or to
assign its rights and obligations under the Financing Documents to another of
its offices, branches or affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (a) would eliminate or avoid such
illegality and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment; provided, that prior to
incurring any such costs or expenses such Lender provides written notice to the
Borrower setting forth in reasonable detail a good faith estimate of such costs
and expenses.
ARTICLE VI
CONDITIONS PRECEDENT
          6.01 Conditions to Closing Date. The occurrence of the Closing Date is
subject to receipt by the Administrative Agent of each of the agreements and
other documents, and the satisfaction of the conditions precedent, set forth
below, each of which shall be (i) in form and substance satisfactory to the
Lenders in their sole discretion and (ii) if applicable, in full force and
effect (unless, in each case, waived by each Lender):
          (a) Financing Documents. Each Financing Document set forth on Schedule
6.01(a) duly executed and delivered by the intended parties thereto with no
Default thereunder.
GREENHUNTER CREDIT AGREEMENT

59



--------------------------------------------------------------------------------



 



     (b) Material Project Documents. An original or certified copy of each
Material Project Document set forth on Schedule 7.15, each duly executed and
delivered by the intended parties thereto, as well as a certificate of an
Authorized Officer of the Borrower dated the Closing Date and certifying that:
          (i) all conditions precedent to the obligations of each Material
Project Party under the Material Project Documents have been satisfied or
permanently waived in writing, except for such conditions precedent that need
not or cannot be satisfied until a later stage of Development;
          (ii) such Material Project Documents and any subsequent amendments
remain in full force and effect and no default or event of force majeure exists
thereunder;
          (iii) each Material Project Document shall have been executed by or
assigned to the Borrower; and
          (iv) no material adverse change has occurred between the execution of
such Material Project Documents and the Closing Date.
     (c) Corporate Documents. The following documents, each certified as
indicated below:
          (i) in the case of each Credit Party, a copy of such Person’s
certificate of incorporation or formation (as the case may be), together with
by-laws, articles or other constitutive documents, together with any amendments
thereto, certified by the Secretary of State of the Person’s state of
organization as of a recent date;
          (ii) a copy of a certificate dated as of a recent date as to the good
standing of and payment of franchise Taxes by each Credit Party from the
Secretary of State of such Person’s state of organization;
          (iii) a certificate of an Authorized Officer of each Credit Party
certifying:
          (A) that (i) attached to such Person’s certificate is a true and
complete copy of such Person’s certificate of incorporation or formation (as the
case may be) together with the by-laws, operating agreement or other
organizational documents of such Person, as in effect on the date of such
certificate, and (ii) such agreements and other organizational documents have
not been modified, rescinded or amended and are in full force and effect;
          (B) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of such Person,
authorizing the execution, delivery and performance of such of the Transaction
Documents to which such Person is or is intended to be a
GREENHUNTER CREDIT AGREEMENT

60



--------------------------------------------------------------------------------



 



party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect;
     (C) that the constitutive documents of such Person have not been amended
since the date of the certification furnished pursuant to paragraph (c)(i) of
this Section 6.01;
     (D) as to the incumbency and specimen signature of each officer, member,
shareholder or partner (as applicable) of such Person executing the Transaction
Documents to which such Person is or is intended to be a party and each other
document to be delivered by such Person from time to time pursuant to the terms
thereof (and the Administrative Agent and each Lender may conclusively rely on
such incumbency certification until it receives notice in writing from such
Person); and
     (E) as to the solvency of such Person;
     (iv) a certificate of an Authorized Officer of the Project Sponsor
certifying that through the date of such certification, the Project Sponsor has
not referred to any other Credit Party as a division or an operating division
thereof; and
     (v) a certificate of an Authorized Officer of the Project Sponsor
certifying that as of the Closing Date no Person, other than the Project Sponsor
or an Affiliate which is a Wholly Owned Subsidiary or parent entity of such
Project Sponsor, shall have a direct or indirect equity interest in the
Borrower.
        (d) Project Development.
     (i) Construction Budget and Schedules. The Construction Budget and
Schedule, certified as such by an Authorized Officer of the Borrower and in form
and substance satisfactory to the Independent Engineer.
     (ii) Base Case Forecast. The Base Case Forecast, dated as of the Closing
Date certified as such by an Authorized Officer of the Borrower, as agreed to
with the Independent Engineer, and all related statements and reports.
     (iii) Report and Bring-Down Certificate of the Independent Engineer. Recent
reports of the Independent Engineer on the Project favorably reviewing (among
other matters reviewed at the request of the Administrative Agent or the
Lenders): (A) the technical and economic feasibility of the Project and the
environmental compliance (including a favorable review of the environmental
compliance and environmental risks based on the Independent Environmental
Consultant’s reports), permitting and other environmental risks relating to
(1) the Project and (2) the real Property owned or leased by the Borrower in
connection with operation of the Project, (B) the reasonableness and consistency
of the
GREENHUNTER CREDIT AGREEMENT

61



--------------------------------------------------------------------------------



 



Construction Budget and Schedule for the Project, the Construction Contracts and
the assumptions related to the costs and operating performance of the Project,
(C) the reasonableness, capability and capacity of the Borrower completing
construction of the Project in accordance with the Construction Budget and
Schedule without the assistance of a third party design, build and construct
contractor, (D) the reasonableness of the assumptions underlying the Base Case
Forecast for the Project, (E) the reasonableness and consistency of the offtake
agreements for the Project (if any at such time), (F) the appropriateness and
completeness of the Government Approvals obtained and (G) such other matters as
the Administrative Agent may request. In addition, the Independent Engineer
shall provide a bring-down certificate, dated the Closing Date, to the effect
that no act, event or condition has occurred since the date of each such report
that adversely affects the information and conclusions set forth therein and
entitling the Administrative Agent to rely upon the findings of the Independent
Engineer as set forth in the report. The foregoing certificate shall be
substantially in the form attached as Exhibit C-4 or otherwise in form and
substance acceptable to the Administrative Agent.
     (iv) Report and Bring-Down Certificate of the Independent Environmental
Consultant. An Environmental Site Assessment by the Independent Environmental
Consultant on the Project, dated no earlier than forty-five (45) days prior to
the Closing Date, in form and substance satisfactory to the Administrative Agent
and the Lenders. In addition, the Independent Environmental Consultant shall
provide a bring-down certificate, dated the Closing Date, to the effect that no
act, event or condition has occurred since the date of such final Environmental
Site Assessment that adversely affects the information and conclusions set forth
in such reports and entitling the Administrative Agent to rely upon the findings
of the Independent Environmental Consultant as set forth in such report. The
foregoing certificate shall be substantially in the form attached as Exhibit C-4
or otherwise in form and substance acceptable to the Administrative Agent.
     (v) Report and Bring-Down Certificate of the Independent Market Consultant.
A recent report of the Independent Market Consultant, in form and substance
satisfactory to the Administrative Agent and the Lenders providing a forecast of
commodity prices, including Feedstock, Biodiesel and methanol prices, for the
Project. In addition, the Independent Market Consultant shall provide a
bring-down certificate in respect of such report, dated the Closing Date, to the
effect that no act, event or condition has occurred since the date of the report
that adversely affects the information and conclusions set forth therein and
entitling the Administrative Agent to rely upon the findings of the Independent
Market Consultant as set forth in the report. The foregoing certificate shall be
substantially in the form attached as Exhibit C-4 or otherwise in form and
substance acceptable to the Administrative Agent.
     (vi) Construction Report. A Construction Report in the form contemplated in
Section 8.19 and dated as of the Closing Date.
GREENHUNTER CREDIT AGREEMENT

62



--------------------------------------------------------------------------------



 



     (vii) Permits. All material permits and Government Approvals necessary for
the then-current stage of Development have been obtained and complied with and
continue to be complied with in all material respects, are listed on Schedule
7.05(a), and copies of such permits and Government Approvals have been delivered
to the Independent Engineer and the Independent Engineer shall have confirmed
receipt of such permits and Government Approvals.
        (e) Filings, Registrations and Recordings; Fees and Taxes.
     (i) Search Reports. Certified copies of Uniform Commercial Code Requests
for Information or Copies (Form UCC-11), or a similar search report, dated a
date reasonably near to the Closing Date and searching the applicable central
filing offices in the state of each Credit Party’s organization, listing all
effective financing statements which name any Credit Party (under their
respective present names or any previous name) as a debtor, together with copies
of such financing statements that evidence (A) Liens to be terminated on or
prior to the Closing Date or (B) Liens permitted to exist hereunder after the
Closing Date.
     (ii) Termination Statements. Appropriately completed copies, which have
been duly authorized for filing by the appropriate Person, or which will, upon
payment of a specified amount, which amount shall be paid prior to or
concurrently with the Closing Date, be authorized for filing by the appropriate
Person, of each UCC Financing Statement Amendment (Form UCC-3) termination
statement, if any, necessary to release all Liens of any Person in any
Collateral previously granted by any Credit Party to the extent not permitted
under this Agreement after the Closing Date (including (A) Liens granted in
connection with all Indebtedness to be refinanced on the Closing Date and
(B) other existing Liens which are not permitted hereunder after the Closing
Date).
     (iii) Lien Releases. Such releases, reconveyances, satisfactions or other
instruments as the Administrative Agent may reasonably request to effect the
release, satisfaction and discharge in full of all mortgages or deeds of trust,
Mechanic’s Liens or other Liens then encumbering all or a portion of the Trust
Estate relating to the Project, duly executed, delivered and acknowledged in
recordable form by the grantee named therein or its of record successors or
assigns.
     (iv) Filings, Registrations and Recordings. UCC-1 financing statements
filed under the Uniform Commercial Code with respect to each Credit Party, in
the relevant jurisdictions listed on the attached Schedule 6.01(e) and any other
jurisdiction in which financing statements are necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Liens created under the
Security Documents and copies of Uniform Commercial Code search reports and Tax
lien, judgment and litigation search reports, if requested, with respect to each
Credit Party, and all other instruments to be recorded or filed or delivered in
connection
GREENHUNTER CREDIT AGREEMENT

63



--------------------------------------------------------------------------------



 



with the Security Documents (including with respect to all credit support
instruments issued in support of Project Documents, acknowledgments required to
perfect such Liens and possession of such instruments and with respect to
instruments evidencing Indebtedness, possession of such instruments).
     (v) Fees and Taxes. Evidence that all filing, recordation, subscription and
inscription fees and all recording and other similar fees, and all recording,
stamp and other Taxes and other expenses related to such filings, registrations
and recordings necessary for the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents have been paid in full by
or on behalf of the Credit Parties.
     (f) Title Insurance. A binding marked commitment to issue a Title Policy
for the Project Facility Site in an amount not less than $43,500,000 and in
form, scope and substance reasonably satisfactory to the Administrative Agent,
insuring the Lien in favor of the Collateral Agent for the benefit of the
Secured Parties created by the Deed of Trust, subject only to those exceptions
approved by the Collateral Agent and containing such endorsements and
affirmative insurance as the Collateral Agent shall reasonably require under
applicable state law, and insuring that the Deed of Trust constitutes a valid
first mortgage lien on the Trust Estate, free and clear of all Liens and title
defects except Permitted Exceptions.
     (g) Insurance.
     (i) Insurance Policies. Certificates of insurance evidencing the existence
of all insurance required to be maintained by the Borrower pursuant to
Section 8.05 and the designation of the Collateral Agent as the sole loss payee
and additional insured, as the case may be, thereunder to the extent required by
Section 8.05, such certificates to be in such form and contain such information
as is specified in Section 8.05, including one or more certificates from
Acceptable Insurance Brokers. In addition, the Borrower shall have delivered a
certificate of an Authorized Officer of the Borrower setting forth the insurance
obtained by such Person in accordance with the requirements of Section 8.05 and
stating that such insurance (A) has been obtained and in each case is in full
force and effect, (B) that such insurance materially complies with Section 8.05
and Schedule 8.05 and (C) that all premiums then due and payable on all
insurance required to be obtained by the Borrower have been paid.
     (ii) Independent Insurance Consultant’s Report and Bring-Down Certificate.
A recent report of the Independent Insurance Consultant for the Project, in form
and substance satisfactory to the Administrative Agent. Additionally, the
Independent Insurance Consultant shall provide a bring-down certificate, dated
the Closing Date, to the effect that no act, event or condition has occurred
since the date of the report that adversely affects the information and
conclusions set forth therein. The foregoing certificate shall be substantially
in the form attached as Exhibit C-4 or otherwise in form and substance
acceptable to the Administrative Agent.
GREENHUNTER CREDIT AGREEMENT

64



--------------------------------------------------------------------------------



 



     (h) Opinions of Counsel. Opinions of counsel, each in form and substance
reasonably satisfactory to the Lenders.
     (i) Opinion of New York Counsel to the Credit Parties. An opinion of
Fulbright & Jaworski L.L.P., special New York counsel to the Credit Parties.
     (ii) Opinions of Local Counsel to the Credit Parties. An opinion of
Fulbright & Jaworski L.L.P., local counsel to the Credit Parties.
     (i) Balance Sheet. Certified copy of a pro forma consolidated balance sheet
of the Borrower (on a consolidating and a consolidated basis) adjusted to give
effect to the Fee Funding, prepared in accordance with applicable accounting
principles.
     (j) Repayment of Indebtedness. Simultaneous with the closing of the
transactions contemplated hereby, all of the Indebtedness of the Borrower,
except Permitted Indebtedness and that listed on Schedule 6.01(k), shall have
been indefeasibly repaid or discharged in full.
     (k) Bank Regulatory Requirements. Documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), including, without limitation, evidence consisting of the following
information (i) the Borrower’s full legal name, (ii) the Borrower’s address and
mailing address, (iii) the Borrower’s W-9 forms including its tax identification
number (if applicable), (iv) the Borrower’s certificate of formation, (v) a list
of directors of the Borrower or list of such persons controlling the Borrower,
(vi) a list of the shareholders of the Borrower and (vii) an executed resolution
or other such documentation stating who is authorized to open an account for the
Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agents, and such other information as may reasonably be requested
by the Administrative Agent.
     (l) Closing Fees; Expenses. Satisfactory arrangements for payment of all
fees and expenses due and payable and all reasonable costs and expenses,
including pursuant to Sections 2.05 and 11.03 and the Fee Letters, in each case
required to be paid on or before the Closing Date.
     (m) Absence of Defaults. No Default or Event of Default has occurred and is
continuing, as certified to by the Borrower.
     (n) Abandonment, Taking, Total Loss. (i) No Event of Abandonment or Event
of Total Loss shall have occurred and be continuing and (ii) no Event of Taking
shall have occurred, in each case as certified to by the Borrower.
     6.02 Conditions to the First Project Funding. In addition to the conditions
set forth in Sections 6.01, 6.03 and 6.04, the obligation of each Term Lender to
make the First Project Funding is subject to (1) there having been completed a
due diligence review with respect to the Project, and those documents not
previously delivered pursuant to Section 6.01, in
GREENHUNTER CREDIT AGREEMENT

65



--------------------------------------------------------------------------------



 



each case in scope and with results satisfactory to the Lenders and (2) the
satisfaction of each of the conditions precedent set forth below, each of which
shall be satisfactory to each Lender in its sole discretion, unless in each case
waived by each Lender:
          (a) Financing Documents. Each Financing Document set forth on Schedule
6.02(a) or otherwise required by the Lenders, duly executed and delivered by the
intended parties thereto with no Default thereunder.
          (b) Equity Contribution Amount. The Project Sponsor shall have
irrevocably contributed (or caused to be contributed) Equity to the Borrower in
an amount equal to the Equity Contribution Amount, and the cash component
thereof shall have been deposited into the Revenue Account.
          (c) Material Project Documents. An original or certified copy of each
Material Project Document listed on Part B of Schedule 7.15 or otherwise
required by the Lenders for the Project, in effect as of the First Project
Funding Date, each duly executed and delivered by the intended parties thereto,
as well as a certificate (or a bring-down certificate with respect to those
Material Project Documents that have been previously delivered pursuant to
Section 6.01(b)) of an Authorized Officer of the Borrower dated the date of such
initial extension of credit and certifying that:
          (i) all conditions precedent to the obligations of each applicable
Material Project Party under the Material Project Documents have been satisfied
or permanently waived in writing, except for such conditions precedent that need
not and cannot be satisfied until a later stage of Development;
          (ii) such Material Project Documents and any subsequent amendments
remain in full force and effect and no default or event of force majeure exists
thereunder; and
          (iii) no event or condition having a Material Adverse Effect has
occurred and is continuing between the execution of such Material Project
Documents and the date of such initial extension of credit.
          (d) Corporate Bring-Down Documents and filings. The following
documents, each certified as indicated below:
          (i) in the case of each Credit Party and Material Affiliated Project
Party, a certificate or bring-down certificate, dated as of a recent date, as to
the good standing of and payment of franchise taxes by such Credit Party or
Material Affiliated Project Party from the Secretary of State of the Person’s
state of organization, and
          (ii) a bring-down certificate by an Authorized Officer of each Credit
Party with respect to each of the certifications provided by such Credit Party
in Section 6.01.
GREENHUNTER CREDIT AGREEMENT

66



--------------------------------------------------------------------------------



 



          (iv) Filings, Registrations and Recordings. UCC-1 financing statements
filed under the Uniform Commercial Code with respect to each Credit Party, in
the relevant jurisdictions listed on the attached Schedule 6.02(d) and any other
jurisdiction in which financing statements are necessary or, in the opinion of
the Administrative Agent, desirable to perfect the Liens created under the
Security Documents and copies of Uniform Commercial Code search reports and Tax
lien, judgment and litigation search reports, if requested, with respect to each
Credit Party, and all other instruments to be recorded or filed or delivered in
connection with the Security Documents (including with respect to all credit
support instruments issued in support of Project Documents, acknowledgments
required to perfect such Liens and possession of such instruments and with
respect to instruments evidencing Indebtedness, possession of such instruments).
          (e) Independent Consultants’ Bring-Down Certificates. Each of the
Independent Engineer, Independent Environmental Consultant, Independent Market
Consultant and Independent Insurance Consultant shall provide a bring-down
certificate, dated as of the date of the First Project Funding Date, to the
effect that no act, event or condition has occurred since the date of each
consultant’s report delivered pursuant to Section 6.01 that adversely affects
the information and conclusions set forth therein. The foregoing certificate
shall be substantially in the form attached as Exhibit C-4 or otherwise in form
and substance acceptable to the Administrative Agent.
          (f) Permits. All material permits and Government Approvals necessary
for the then-current stage of Development have been obtained and complied with
and continue to be complied with in all material respects, are listed on
Schedule 7.05(b), and copies of such permits and Government Approvals have been
delivered to the Independent Engineer and the Independent Engineer shall have
confirmed receipt of such permits and Government Approvals.
          (g) Survey. The Administrative Agent shall have received the Survey.
          (h) Title Insurance. A Title Policy for the Project Facility Site in
an amount not less than $43,500,000 and in form, scope and substance reasonably
satisfactory to the Administrative Agent, insuring the Lien in favor of the
Collateral Agent for the benefit of the Secured Parties created by the Deed of
Trust, subject only to those exceptions approved by the Collateral Agent and
containing such endorsements and affirmative insurance as the Collateral Agent
shall reasonably require under applicable state law, and insuring that the Deed
of Trust constitutes a valid first mortgage lien on the Trust Estate, free and
clear of all Liens and title defects except Permitted Exceptions.
          (i) Title Insurance Fees. Evidence that the Borrower shall have paid
(or shall pay out of the proceeds of the Loans) the Title Company all of its
then due and payable expenses and premiums in connection with the issuance of
the Title Policy and endorsements for the Project Facility Site, and in addition
shall have paid to the Title Company any fees or Taxes, including, without
limitation, any recording, mortgage, deed of trust, intangibles, transfer and
stamp Taxes payable in connection with recording the Deed of Trust in the
appropriate county or state land office(s).
GREENHUNTER CREDIT AGREEMENT

67



--------------------------------------------------------------------------------



 



          (j) Insurance Policies. Certificates of insurance evidencing the
existence of all insurance required to be maintained by the Borrower pursuant to
Section 8.05 and the designation of the Collateral Agent as the sole loss payee
and additional insured, as the case may be, thereunder to the extent required by
Section 8.05, such certificates to be in such form and contain such information
as is specified in Section 8.05, including one or more certificates from
Acceptable Insurance Brokers. In addition, the Borrower shall have delivered a
certificate of an Authorized Officer of the Borrower setting forth the insurance
obtained by such Person in accordance with the requirements of Section 8.05 and
stating that such insurance (A) has been obtained and in each case is in full
force and effect, (B) that such insurance materially complies with Section 8.05
and Schedule 8.05 and (C) that all premiums then due and payable on all
insurance required to be obtained by the Borrower have been paid.
          (k) Opinions of Counsel. Opinions of counsel, each in form and
substance reasonably satisfactory to the Lenders.
          (i) Opinion of New York Counsel to the Credit Parties. An opinion of
Fulbright & Jaworski L.L.P., special New York counsel to the Credit Parties.
          (ii) Opinions of Local Counsel to the Credit Parties. An opinion of
Fulbright & Jaworski L.L.P., local counsel to the Credit Parties.
          (iii) Opinion of Counsel to Certain Material Project Parties. As
required by the Lenders, opinions of counsel to certain Material Project Parties
in respect of each Material Project Document to which it is a party.
          (l) Accounts Established. Evidence of the establishment of the
Accounts (as such term is defined in the Collateral Agency Agreement) and
creation of cash management systems consistent with the Collateral Accounts and
acceptable to the Administrative Agent.
          (m) Confidential Information Memorandum. A certificate of an
Authorized Officer of the Borrower certifying that the Confidential Information
Memorandum is true, complete, and accurate in all material respects, as of the
date thereof, including the reasonableness of the underlying assumptions upon
which the financial projections contained therein are based.
          (n) Commodity Hedging Plans. The Commodity Hedging Plan, attached to a
certificate of an Authorized Officer of the Borrower certifying that the
Commodity Hedging Plan is true, complete, and accurate in all material respects
as of the date thereof.
          (o) Lien Subordinations. Administrative Agent shall have received
subordination agreements, in form and substance satisfactory to Administrative
Agent, from all Contractors and Subcontractors performing or to perform work or
services at the Project Facility Site, in which such Persons, among other
things, subordinate all rights to Mechanics’ Liens or other Liens to the Liens
of the Secured Parties.
          (p) Notice Provisions, Appendices, Schedules and Exhibits. The notice
provisions, Appendices, Schedules and Exhibits to all Financing Documents shall
have been
GREENHUNTER CREDIT AGREEMENT

68



--------------------------------------------------------------------------------



 



updated to the reasonable satisfaction of the Administrative Agent to reflect
all applicable changes since the Closing Date, including, without limitation,
changes in relation to additional or amended Transaction Documents,
establishment of the Accounts, wiring instructions, and the appointment of the
Depositary.
          6.03 Conditions to All Term Loan Fundings (except the Fee Funding). In
addition to the conditions set forth in Section 6.04, the obligation of each
Term Lender to make extensions of credit under the Term Loan Commitments (except
for the Fee Funding) is subject to the satisfaction of each of the conditions
precedent set forth below, each of which shall be in form and substance
satisfactory to the Administrative Agent, unless in each case waived by the
Administrative Agent with the consent of the Majority Lenders:
          (a) Payment of Project Costs. The amount of each Term Loan Borrowing
requested by the Borrower on the date of the Loan Borrowing Certificate shall
not exceed the Project Costs attributable to the Development, due and to be paid
on or prior to the date of such certificate or reasonably expected to be due or
incurred (i) in respect of all Term Loan Borrowings except a Final Term Loan
Borrowing, within the next forty-five (45) days succeeding the date of such
certificate or (ii) in respect of a Final Term Loan Borrowing, within the period
until Final Completion, and also including the Conversion Restricted Payment
(each of (i) and (ii) without duplication of any other Term Loan Borrowing
previously made in respect of such Development); provided, that (x) no cost
overruns shall have occurred and be continuing which could reasonably be
expected to result in Project Costs in excess of funds available to pay such
Project Costs, (y) the loan proceeds to be disbursed shall be reduced in
accordance with the proviso to paragraph (c) below and (z) in respect of the
cash retainage under the Construction Contracts, the Borrower shall have the
right to request a Term Loan Borrowing for such Development to release such cash
retainage in the manner contemplated in such Construction Contracts if the
conditions therefor under the Construction Contracts have been approved in
writing by the Independent Engineer.
          (b) Evidence of Project Costs. If requested by the Administrative
Agent, the Administrative Agent and the Independent Engineer shall have received
(i) a copy of all monthly invoices issued under any Construction Contract and
invoices and related documentation in connection with any other Project Costs
which the Borrower intends to pay with such Term Loan and (ii) projections of
invoices expected to be received (A) in respect of all Term Loan Borrowings
except the Final Term Loan Borrowing, within forty-five (45) days after the date
of the applicable Loan Borrowing Certificate or (B) in respect of the Final Term
Loan Borrowing, within the period from the date of the applicable Loan Borrowing
Certificate until Final Completion under any Construction Contract and
projections, invoices and related documentation in connection with any other
Project Costs which the Borrower intends to pay with such Term Loan, in each
case not less than five (5) Business Days prior to the date of the Notice of
Borrowing, as applicable, as evidence of the Project Costs related to the
applicable Loan Borrowing Certificate; provided, that the Borrower shall
(x) submit evidence, satisfactory to the Administrative Agent and certified by
the Independent Engineer, demonstrating that all amounts borrowed pursuant to
the preceding Loan Borrowing Certificate were used to pay Project Costs,
(y) certify that Term Loan Borrowings made pursuant to the preceding Loan
Borrowing Certificate, as applicable, and all equity not yet expended as
previously projected shall be expended during the next forty-five (45) days, as
certified by the Independent Engineer
GREENHUNTER CREDIT AGREEMENT

69



--------------------------------------------------------------------------------



 



or (z) reduce the amount of the Term Loans requested pursuant to the current
Notice of Borrowing, as applicable, in an amount equal to the Term Loan proceeds
and equity not previously expended and not contemplated to be spent pursuant to
clause (y) above; provided, that in no event shall the Borrowing be reduced
below $1,000,000.
          (c) Substantial Completion and Final Completion Schedules. The
Administrative Agent shall have received certification by the Borrower that in
the case of Term Loans requested in connection with the Project, the Project is
reasonably expected to achieve Final Completion by the Projected Final
Completion Date (which date shall fall on or before the Date Certain) and that
sufficient funds exist in order to achieve Final Completion.
          (d) Independent Engineer’s Certificate. The Administrative Agent shall
have received a report of the Independent Engineer dated as of the date of the
Notice of Borrowing satisfactory to the Administrative Agent, as to (i) the
progress of construction of the Project in accordance with the Construction
Budget and Schedule, (ii) the current utilization of previous Borrowings with
respect to the Project, (iii) the existence of sufficient funds needed to
achieve Final Completion, and (iv) the funds to be drawn are to be used for
approved project costs consistent with the terms of the applicable Financing
Documents. The Independent Engineer’s report shall contain, at a minimum, a
certificate of the Independent Engineer substantially in the form of
Exhibit C-3, or in such other form as is acceptable to the Administrative Agent.
          (e) Construction Report. The Administrative Agent shall have received
(i) the most recent monthly Construction Report contemplated by Section 8.19,
and (ii) the certificate of an Authorized Officer of the Borrower, both in the
form contemplated in Section 8.19 and dated within fifteen (15) days prior to
the proposed borrowing date.
          (f) Lien Waivers. The Administrative Agent shall have received
(A) lien waivers executed by Construction Contractors and (B) evidence that the
Construction Contractors and/or the Borrower have received lien waivers from all
of their Subcontractors, which lien waivers obtained pursuant to clauses (A) and
(B) shall be reasonably satisfactory to the Administrative Agent and shall cover
all labor, materials (including equipment and fixtures of all kinds), supplies
or services done, performed or furnished at, for or to the Project by the
applicable Construction Contractors as of a date falling no more than fifteen
(15) days prior to the date of the requested Borrowing.
          (g) Permits. All material permits and Government Approvals necessary
for the then-current stage of the Development have been obtained and complied
with and continue to be complied with in all material respects, and copies of
such permits and Government Approvals have been delivered to the Independent
Engineer and the Independent Engineer shall have confirmed receipt of such
permits and Government Approvals.
          (h) Endorsement to Title Policy. A down date endorsement to the Title
Policy for the Project with respect to which funds are being requested to the
date of such extension of credit in the form reasonably approved by the
Administrative Agent conforming to the pending disbursement requirements set
forth in Exhibit L and setting forth no additional exceptions (including without
limitation Survey exceptions) except Permitted Liens and those
GREENHUNTER CREDIT AGREEMENT

70



--------------------------------------------------------------------------------



 



approved by the Administrative Agent, including evidence of payment to the Title
Company of such endorsement and any fees and/or Taxes payable in connection
therewith.
          6.04 Conditions to all Fundings of Loans. The obligation of each
Lender to make Loans is subject to the satisfaction on the date of such
extension of credit of the conditions precedent set forth below in form and
substance satisfactory to the Administrative Agent, unless in each case waived
by the Administrative Agent with the consent of the Majority Lenders:
          (a) Loan Borrowing Certificate. With respect to a Borrowing, the
Administrative Agent and the Independent Engineer shall have received at least
five Business Days prior to the date of a Notice of Borrowing, a Loan Borrowing
Certificate, dated as of the date of the proposed Borrowing, which shall be
substantially in the form of the attached Exhibit B-1(a) or (b), as applicable.
The Loan Borrowing Certificate shall certify that each of the representations
and warranties of the Borrower contained in Article VII is (i) if such
representation and warranty is qualified as to materiality or by reference to
the existence of a Material Adverse Effect, true and complete to the extent of
such qualification on and as of the date of such extension of credit (both
immediately prior to such extension of credit and also after giving effect to
such extension of credit and to the intended use of such extension of credit) as
if made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date) or (ii) if such representation and
warranty is not so qualified, true and complete in all material respects on and
as of the date of such extension of credit (both immediately prior to such
extension of credit and also after giving effect to such extension of credit and
to the intended use of such extension of credit) as if made on and as of such
date (or, if stated to have been made solely as of an earlier date, as of such
earlier date).
          (b) Notice of Borrowing. The Administrative Agent shall have received
from the Borrower a Notice of Borrowing conforming to the requirements of
Section 2.03.
          (c) Payment of Fees. Payment of all or any portion of such fees and
expenses then due and payable by the Borrower under this Agreement, including
pursuant to Sections 2.05 and 11.03, and the Fee Letters.
          (d) Material Adverse Effect. Since the Closing Date, no Material
Adverse Effect has occurred and is continuing, as certified by the Borrower.
          (e) Absence of Defaults. No Default or Event of Default has occurred
and is continuing or will have occurred after giving effect to the Borrowing or
Letter of Credit issuance amendment, renewal or extension contemplated on such
date, as certified to by the Borrower.
          (f) Abandonment, Taking, Total Loss. (i) No Event of Abandonment or
Event of Total Loss shall have occurred and be continuing with respect to the
Project for which a funding is being requested and (ii) no Event of Taking with
respect to a material part of the Project with respect to which any funding is
being requested shall have occurred, in each case as certified to by the
Borrower.
GREENHUNTER CREDIT AGREEMENT

71



--------------------------------------------------------------------------------



 



          (g) Aggregate Value. With respect to the funding of Working Capital
Loans, the aggregate amount of Working Capital Exposure, after giving effect to
the requested Borrowing, shall not exceed 85% of the aggregate value of
receivables, 85% of the aggregate value of inventory and supplies and 100% of
the cash of the Borrower on hand as of the date of such Borrowing, as determined
by the Borrower in accordance with GAAP.
          6.05 Conditions Precedent to the Conversion Date. In addition to the
conditions set forth in Section 6.04, the occurrence of the Conversion Date and
the obligation of the Term Lenders to make the final Term Loans on the
Conversion Date are subject to the satisfaction on such date of the conditions
precedent set forth below in form and substance reasonably satisfactory to the
Administrative Agent, unless in each case waived by the Administrative Agent
with the consent of the Majority Lenders:
          (a) Material Project Documents. An original or certified copy of each
Material Project Document listed on Part C of Schedule 7.15 or otherwise
required by the Lenders for the Project, in effect as of the Conversion Date,
each duly executed and delivered by the intended parties thereto, as well as a
certificate (or a bring-down certificate with respect to those Material Project
Documents that have been previously delivered pursuant to Section 6.01(b) and
6.02(c)) of an Authorized Officer of the Borrower dated the date of such initial
extension of credit and certifying that:
          (i) all conditions precedent to the obligations of each applicable
Material Project Party under the Material Project Documents have been satisfied
or permanently waived in writing, except for such conditions precedent that need
not and cannot be satisfied until a later stage of Development;
          (ii) such Material Project Documents and any subsequent amendments
remain in full force and effect and no default or event of force majeure exists
thereunder; and
          (iii) no event or condition having a Material Adverse Effect has
occurred and is continuing between the execution of such Material Project
Documents and the date of such initial extension of credit.
          (b) Final Completion. Final Completion, as certified by the
Independent Engineer and the Borrower, has been achieved.
          (c) Payment and Evidence of Project Costs. With respect to the
Development, the amount of the final Term Loan requested by the Borrower on the
date of the final Loan Borrowing Certificate for such Development shall not
exceed the sum of:
                    (i) Project Costs which are due and to be paid on or prior
to the date of such certificate and which are reasonably expected to be due or
incurred within the next forty-five (45) days succeeding the date of such
certification (without duplication of any other Loan Borrowing Certificate);
GREENHUNTER CREDIT AGREEMENT

72



--------------------------------------------------------------------------------



 



                    (ii) Project Costs which are reasonably projected to be
incurred for punch list items (as approved by the Independent Engineer) and
payment retainage and disputed payments pursuant to the Construction Contracts
contemplated in the Construction Budget and Schedule;
                    (iii) the Required Debt Service Reserve Amount (to the
extent not funded in cash); and
                    (iv) an amount, if any, which may be borrowed so that after
giving effect to the aggregate final Term Loan Borrowing, the condition
specified in paragraph (e) of this Section 6.05 shall have been satisfied.
In respect of Project Costs due and to be paid within the next forty-five
(45) days succeeding the date of such final Loan Borrowing Certificate, the
Administrative Agent and the Independent Engineer shall have received a copy of
all monthly invoices issued under any Construction Contract and invoices and
related documentation in connection with any other Project Costs which the
Borrower intends to pay with such final Term Loan; provided, that the Borrower
shall (x) submit evidence, satisfactory to the Administrative Agent and
certified by the Independent Engineer, demonstrating that all amounts borrowed
pursuant to the preceding Loan Borrowing Certificate were used to pay Project
Costs, and (y) certify that Loan proceeds borrowed pursuant to the preceding
Loan Borrowing Certificate and not yet expended as previously projected shall be
expended during the next forty-five (45) days, as certified by the Independent
Engineer. In respect of punch list items, the Administrative Agent and the
Independent Engineer shall have received certification from the Borrower that
the projections of punch list items expected to be paid with such final Loan
shall be in accordance with the Construction Budget and Schedule. In respect of
payment retainage specified in the Construction Contracts and any payment
dispute in connection with such Contracts, the Administrative Agent and the
Independent Engineer shall have received copies of documentation and such
documentation shall have been confirmed by the Independent Engineer prior to
payment of such retainage.
          (d) Lien Waivers. The Administrative Agent shall have received
(i) final lien waivers executed by the Construction Contractors and
(ii) evidence that the Construction Contractors and the Borrower have received
final lien waivers from all of their Subcontractors, which lien waivers shall be
satisfactory to the Administrative Agent and shall cover all labor, materials
(including equipment and fixtures of all kinds), supplies or services done,
performed or furnished at, for or to the Project by the applicable Construction
Contractors as of fifteen (15) days prior to the date of the requested
Borrowing.
          (e) Debt Service Reserve Account. The Required Debt Service Reserve
Amount shall have been, or shall concurrently be, deposited in the Debt Service
Reserve Account.
          (f) Insurance. All required insurance for the Project shall be in full
force and effect, as certified by the Independent Insurance Consultant, and
certificates of insurance with respect to the insurance policies required by
Section 8.05, together with evidence of the payment or non-arrears of all
premiums therefor, shall have been delivered.
GREENHUNTER CREDIT AGREEMENT

73



--------------------------------------------------------------------------------



 



          (g) Final Survey. Final executed versions of the Survey for the
Project Facility Site reflecting the “as-built” condition of the Project, in
form and substance reasonably satisfactory to each Lender and satisfactory to
the Title Insurance Company, dated no earlier than thirty (30) days prior to the
Conversion Date and showing no encroachment or encumbrance other than those
consented to in writing by the Lenders and showing compliance with all setback
requirements.
          (h) Title Insurance. The Administrative Agent shall have received a
T-19 endorsement providing for specific coverage with respect to any
improvements to the Trust Estate and a date down endorsement to the Title Policy
for the Project indicating that there has been no change in the state of title
to any of the Trust Estate, which endorsement shall have the effect of updating
the date of the Title Policy for the Project as of the Conversion Date and
deleting: (i) any exception in connection with pending disbursements, (ii) any
exception with respect to mechanics’ and materialmen’s liens and (iii) any
exception with respect to survey matters with respect to the Project covered by
such Title Policy.
          (i) Permits and Government Approvals. All material permits and
Government Approvals (other than non-material Authorizations consistent with the
current stage of the development of the Project that are of a routine nature and
are reasonably expected to be obtained in the ordinary course of business
without material expense or delay and without any additional conditions or
requirements) necessary for the operation of the Project have been obtained and
complied with and continue to be complied with in all material respects, and
copies of such permits and Government Approvals shall have been delivered to the
Independent Engineer and the Independent Engineer shall have confirmed receipt
of such permits and Government Approvals.
          (j) Material Adverse Effect. Since the Closing Date, no Material
Adverse Effect has occurred and is continuing, as certified by the Borrower.
          (k) Absence of Defaults. No Default or Event of Default has occurred
and is continuing or will have occurred after giving effect to the Borrowing
contemplated on such date, as certified by the Borrower.
          (l) Abandonment, Taking, Total Loss. (i) No Event of Abandonment or
Event of Total Loss shall have occurred and be continuing with respect to the
Project for which a funding is being requested and (ii) no Event of Taking with
respect to a material part of the Project with respect to which any funding is
being requested shall have occurred, in each case as certified to by the
Borrower.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES.
          The Borrower represents and warrants to the Lenders that:
          7.01 Existence. It is a limited liability company, limited partnership
or a corporation (as applicable) duly formed, validly existing and in good
standing under the laws of
GREENHUNTER CREDIT AGREEMENT

74



--------------------------------------------------------------------------------



 



the State of its formation and is duly qualified to do business as a foreign
corporation in all other places where necessary in light of the business it
conducts or intends to conduct and the Property it owns or intends to own in
light of the transactions contemplated by the Transaction Documents, except for
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. The Borrower shall duly register as a foreign
corporation in any state it intends to do business other than its state of
qualification. The Borrower shall maintain a current address for notices in all
states in which it does business or is qualified to do business. No filing,
recording, publishing or other act by the Borrower that has not been made or
done is necessary in connection with its existence or good standing of the
Borrower.
          7.02 Financial Condition. The financial statements of the Borrower
furnished to the Administrative Agent pursuant to Section 8.01 (as applicable),
are in each case true, complete and correct and fairly present in all material
respects the financial condition of the Borrower (on a consolidating and a
consolidated basis) as of the date thereof, all in accordance with GAAP (subject
to normal year-end adjustments). As of such date of such financial statements,
the Borrower has no material contingent liabilities, liabilities for Taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments which are required by GAAP to be disclosed in
the foregoing financial statements, except as referred to or reflected or
provided for in such financial statements or as arising solely from the
execution and delivery of the Transaction Documents (as set forth on Schedules
6.01(a) and 7.15 and Section 7.15 below). There has been no material adverse
change in the financial condition, operations or business of the Borrower from
that set forth in such financial statements as of the date thereof.
          7.03 Action. It has full power, authority and legal right to execute
and deliver, and to perform its obligations under, the Transaction Documents to
which it is or is intended to be a party. The execution, delivery and
performance by the Borrower of each of the Transaction Documents to which it is
or is intended to be a party have been duly authorized by all necessary action
on the part of the Borrower, as applicable. Except for any Project Documents
that are not required to be entered into pursuant to this Agreement as of the
date of the making of this representation, each of the Transaction Documents to
which the Borrower is a party has been duly executed and delivered by the
Borrower and is in full force and effect and constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as limited by general principles of equity and
bankruptcy, insolvency and similar laws.
          7.04 No Breach. The execution, delivery and performance by the
Borrower of each of the Transaction Documents to which it is or is intended to
be a party do not and will not: (a) require any consent or approval of any
Person that has not been obtained and remains in full force and effect (other
than Government Approvals that are not required to be obtained for the then
relevant stage of the Development), (b) violate any provision of any Government
Rule or Government Approval applicable to the Borrower or the Project,
(c) violate, result in a breach of or constitute a default under any Transaction
Document (other than this Agreement) to which the Borrower is a party or by
which it or its Property may be bound or affected or (d) result in, or create
any Lien (other than a Permitted Lien) upon or with respect to any of the
Properties now owned or hereafter acquired by the Borrower, except, in the case
of clauses (b) and (c) above,
GREENHUNTER CREDIT AGREEMENT

75



--------------------------------------------------------------------------------



 



where any such violation, breach or default could not reasonably be expected to
have a Material Adverse Effect, with respect to the Project.
          7.05 Government Approvals; Government Rules.
          (a) All material Government Approvals for the Project that have been
obtained by the Borrower or for the benefit of the Project by third parties as
of the Closing Date are set forth on Schedule 7.05(a). Except as otherwise noted
on Schedule 7.05(a), all Government Approvals set forth on Schedule 7.05(a) have
been duly obtained, were validly issued, are in full force and effect, and are
not the subject of any pending appeal and all applicable appeal periods have
expired (except Government Approvals which do not have limits on appeal periods
under Government Rules or appeals which could not reasonably be expected to have
a Material Adverse Effect, with respect to the Project), are held in the name of
the Borrower or such third party as indicated on such Schedule 7.05(a) and are
free from conditions or requirements which (i) could reasonably be expected to
have a Material Adverse Effect, with respect to the Project or (ii) the Borrower
does not reasonably expect such third party (as applicable) to be able to
satisfy on or prior to the commencement of the relevant stage of Development,
except to the extent that a failure to so satisfy such condition or requirement
could not reasonably be expected to have a Material Adverse Effect, with respect
to the Project. No Material Adverse Effect, with respect to the Project could
reasonably be expected to result from any such Government Approvals being held
by or in the name of Persons other than the Borrower.
          (b) All material Government Approvals not obtained as of the Closing
Date but necessary for the Development to be obtained by the Borrower for the
benefit of the Project by third parties after the Closing Date and prior to the
First Project Funding Date are set forth on Schedule 7.05(b). No Material
Adverse Effect, with respect to the Project could reasonably be expected to
result from any such Government Approvals being obtained in the name of Persons
other than the Borrower.
          (c) As of any date after the Closing Date on which this representation
and warranty is made or deemed made, all material Government Approvals required
to be held by the Borrower or the third party indicated on Schedule 7.05(b) for
the then current stage of Development (as identified by the dates on
Schedule 7.05(b) for which such Government Approvals are reasonably projected to
be required), have been duly obtained and validly issued, are in full force and
effect, are not the subject of any pending or threatened appeal (except appeals
which could not reasonably be expected to have a Material Adverse Effect, with
respect to the Project), are held in the name of the Borrower or such third
party and are free from conditions or requirements which (i) could reasonably be
expected to have a Material Adverse Effect, with respect to the Project or
(ii) the Borrower does not reasonably expect it or such third party (as
applicable) to be able to satisfy on or prior to the commencement of the
relevant stage of Development, except to the extent that a failure to so satisfy
such condition or requirement could not reasonably be expected to have a
Material Adverse Effect, with respect to the Project.
          (d) All material Government Approvals not obtained as of the First
Project Funding Date but necessary for the Development to be obtained by the
Borrower for the
GREENHUNTER CREDIT AGREEMENT

76



--------------------------------------------------------------------------------



 



benefit of the Project by third parties after the Closing Date are set forth on
Schedule 7.05(d). No Material Adverse Effect, with respect to the Project could
reasonably be expected to result from any such Government Approvals being
obtained in the name of Persons other than the Borrower.
          (e) As of any date after First Project Funding Date on which this
representation and warranty is made or deemed made, all material Government
Approvals required to be held by the Borrower or the third party indicated on
Schedule 7.05(d) for the then current stage of Development (as identified by the
dates on Schedule 7.05(d) for which such Government Approvals are reasonably
projected to be required), have been duly obtained and validly issued, are in
full force and effect, are not the subject of any pending or threatened appeal
(except appeals which could not reasonably be expected to have a Material
Adverse Effect, with respect to the Project), are held in the name of the
Borrower or such third party and are free from conditions or requirements which
(i) could reasonably be expected to have a Material Adverse Effect, with respect
to the Project or (ii) the Borrower does not reasonably expect it or such third
party (as applicable) to be able to satisfy on or prior to the commencement of
the relevant stage of Development, except to the extent that a failure to so
satisfy such condition or requirement could not reasonably be expected to have a
Material Adverse Effect, with respect to the Project.
          (f) The Borrower has no reason to believe that any material Government
Approvals which have not been obtained by it or the relevant third party as of
the Closing Date, but which shall be required to be obtained in the future by
the Borrower or such third party for the Development, shall not be obtained in
due course on or prior to the commencement of the appropriate stage of
Development for which such Government Approval would be required or shall
contain any condition or requirements, the compliance with which could
reasonably be expected to result in a Material Adverse Effect with respect to
the Project or which the Borrower does not expect the Borrower or the relevant
third party (as the case may be) to satisfy on or prior to the commencement of
the appropriate stage of Development, except to the extent that a failure to so
satisfy such condition or requirement could not reasonably be expected to have a
Material Adverse Effect, with respect to the Project. The Project, if
constructed in accordance with the Construction Budget and Schedule, and
otherwise Developed as contemplated by the Material Project Documents, will
conform to and comply with all covenants, conditions, restrictions and
reservations in the applicable Government Approvals and all applicable
Government Rules, except to the extent that a failure to so conform or comply
could not reasonably be expected to have a Material Adverse Effect, with respect
to the Project.
          (g) The Borrower is not in violation of, or in non-compliance with,
any Government Rule or Government Approval the violation of or the
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect, with respect to the Project.
          7.06 Proceedings. There is (a) no action, suit or proceeding at law or
in equity or by or before any Government Authority or arbitral tribunal now
pending or, to the Borrower’s Knowledge, threatened against it or the Project or
with respect to any Material Project Document or Government Approval related to
the Project and (b) no existing default by the Borrower under any
GREENHUNTER CREDIT AGREEMENT

77



--------------------------------------------------------------------------------



 



applicable order, writ, injunction or decree of any Government Authority or
arbitral tribunal, which in the case of clause (a) or (b) could reasonably be
expected to have a Material Adverse Effect, with respect to the Project.
          7.07 Environmental Matters. Except as otherwise specified on
Schedule 7.07 to this Agreement:
          (a) The operations of the Project and the Borrower comply with all
applicable Environmental Laws and Government Approvals required for the Project
or the Borrower and to Borrower’s Knowledge, the prior operations of the Project
and the Borrower have been conducted in compliance with applicable Environmental
Laws or Government Approvals required for the Project under any applicable
Environmental Laws, except for any such non compliance or violation that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect with respect to the Project.
          (b) The Project has obtained and maintains in full force and effect
all Government Approvals required under Environmental Laws for the operations of
the Project and occupancy of the Project Facility Site, including all
environmental credits, benefits, offsets and allowances under any applicable
emission budget programs or any other state, regional or federal emission
trading program, and there are no pending or to the Borrower’s Knowledge,
threatened, actions to challenge, revoke, cancel, terminate, limit or modify any
such Government Approvals, except for any failure to obtain or maintain in full
force and effect or actions to challenge, revoke, cancel, terminate, limit or
modify that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect with respect to the Project.
          (c) There are no facts, circumstances, conditions or occurrences
regarding the present, or to Borrower’s Knowledge, past operations or conditions
of the Project or any Environmental Party or any Project Facility Site that
reasonably could (i) cause the Project, the Borrower or any other Environmental
Party to be subject to any material liability or material investigatory,
corrective or remedial obligation under any Environmental Law, or (ii) give rise
to any restrictions arising under any Environmental Law that would could
materially hinder or restrict the Borrower or any other Person from occupying or
operating the Project as intended under the Material Project Documents
(excluding restrictions on the transferability of Government Approvals upon the
transfer of ownership of assets subject to such Government Approval).
          (d) There are (i) no past Environmental Claims, (ii) no pending
Environmental Claims, and (iii) to the Borrower’s Knowledge, no threatened
Environmental Claims, in each case against the Project, the Borrower or any
other Environmental Party and arising with respect to the Project, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to the Project.
          (e) To the Borrower’s Knowledge, no Hazardous Materials have at any
time been Released at, on, under or from the Project or the Project Facility
Site except in compliance with applicable Environmental Laws or Governmental
Approvals, other than such non-compliances that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to the Project.
GREENHUNTER CREDIT AGREEMENT

78



--------------------------------------------------------------------------------



 



          (f) Neither the Borrower nor, to the Borrower’s Knowledge, any other
Environmental Party, has transported or arranged for the transportation or
disposal of Hazardous Materials (i) in a manner that could give rise to a
material Environmental Claim, or (ii) from the Project to any location which is
listed, or formally proposed for listing, on the NPL or on any similar state or
local list of sites requiring investigation or remediation.
          (g) There have been no material environmental investigations, studies,
audits, reviews or other analyses relating to environmental site conditions that
have been conducted by, or which are in the possession of, the Borrower in
relation to the Project or the Project Facility Site, which have not been
provided to the Administrative Agent and the Lenders.
          7.08 Taxes. The Borrower has timely filed or caused to be filed all
Tax returns and reports required to have been filed (or has obtained a lawful
extension of the deadline therefor), and, as of the Closing Date and as of the
date of each initial extension of credit under each Term Loan, the Borrower has
paid and discharged all Taxes imposed on or payable by it (other than Taxes
being Contested), including, but not limited to, Taxes on income or profits or
on any of the Borrower’s Property and Taxes required to be withheld and paid
with respect to payments or allocations to employees, independent contractors,
equity holders or otherwise, other than any failure to file or pay Taxes which,
individually or in the aggregate would not have a Material Adverse Effect. There
are no Liens for Taxes on any asset of the Borrower other than any Permitted
Liens. The Borrower is not liable for Taxes of any other Person, whether by
contract, by operation of law (including as a successor) or otherwise.
          7.09 Tax Status. For federal income Tax purposes, the Borrower is
classified as a corporation. Neither the execution and delivery of this
Agreement or the other Transaction Documents nor the consummation of any of the
transactions contemplated hereby or thereby shall affect such status.
          7.10 ERISA; ERISA Event; Labor Relations.
          (a) Except as set forth on Schedule 7.10, neither the Borrower nor any
ERISA Affiliate sponsors, maintains, administers, contributes to, participates
in, or has any obligation to contribute to, or any liability under, any Plan or
Multiemployer Plan nor has the Borrower or any ERISA Affiliate established,
sponsored, maintained, administered, contributed to, participated in, or had any
obligation to contribute to or liability under any Plan or Multiemployer Plan.
          (b) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect, with respect to the Project.
          (c) The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 158) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
GREENHUNTER CREDIT AGREEMENT

79



--------------------------------------------------------------------------------



 



assumptions used for purposes of Statement of Financial Accounting Standards
No. 158) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.
          (d) Except as set forth on Schedule 7.10, neither the Borrower nor the
Project Sponsor is party to or has any obligations under any labor, collective
bargaining agreement or other employment agreement that provides for W-2
compensation in excess of $100,000 per year.
          7.11 Nature of Business; Property. Since April 13, 2007, the Borrower
has not engaged in any business other than the Project as contemplated by the
Material Project Documents. The Borrower has legal, valid title to all its
Property and such Property is not subject to any Liens other than Permitted
Liens described in Section 8.13.
          7.12 Security Documents. On and after the Closing Date the provisions
of the Security Documents are effective to create, in favor of the Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on and security interest in all of the Collateral purported to be covered
thereby, and all necessary recordings and filings have been made, or will be
made on the Closing Date or the date of each initial extension of credit under
each Term Loan, as applicable, in all necessary public offices, and all other
necessary and appropriate action has been taken, including sending notices to
each applicable Project Party pursuant to Section 8.20(e), so that each such
Security Document creates a perfected Lien on and security interest in all
right, title and interest of the Borrower in the Collateral covered thereby,
prior and superior to all other Liens other than Permitted Liens described in
Section 8.13 other than clause (f) and all necessary and appropriate consents to
the creation, perfection and enforcement of such Liens have been obtained from
each of the parties to the Material Project Documents.
          7.13 Subsidiaries. The Borrower has no Subsidiaries.
          7.14 Status; Investment Company Regulation. The Borrower is not an
“investment company” or a company “Controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940 or an “investment advisor”
within the meaning of the Investment Company Act of 1940.
          7.15 Contracts; Material Project Documents; Licenses.
          (a) Set forth on Schedule 7.15 is a list of all contracts, agreements,
instruments, letters, understandings, or other documentation under which the
Borrower could reasonably be expected to have obligations or liabilities in
excess of $250,000, to which the Borrower is a party, or by which it or its
properties is bound, including the Project Documents (including all amendments,
supplements, waivers, letter agreements, interpretations and other documents
amending, supplementing or otherwise modifying or clarifying such agreements and
instruments).
GREENHUNTER CREDIT AGREEMENT

80



--------------------------------------------------------------------------------



 



          (b) As of the Closing Date:
          (i) all Material Project Documents that are or will be required to be
obtained by the Borrower in connection with the construction and operation of
the Project as contemplated by the Transaction Documents are listed on
Schedule 7.15;
          (ii) all Material Project Documents have been obtained and are in full
force and effect;
          (c) The Material Project Documents in effect on the Closing Date and
on the date of each initial extension of credit under each Term Loan and the
Additional Project Documents entered into in accordance with this Agreement,
constitute and include all contracts and agreements relating to the Project
other than Non-Material Project Documents and, other than the Financing
Documents, the Borrower is not and will not be a party to any contract or
agreement that is not a Project Document. There are no material contracts,
services, materials or rights (other than Government Approvals) required for the
current stage of the Development other than those granted by, or to be provided
to the Borrower pursuant to, the Material Project Documents. The Administrative
Agent has received a certified copy of each Material Project Document (other
than those that are not required to be delivered as of the date of the making of
this representation) as in effect on the date of its delivery to the
Administrative Agent and each amendment, modification or supplement to each such
Material Project Document. Except as permitted pursuant to Section 8.20, none of
the Material Project Documents has been amended, modified or supplemented or has
been materially Impaired, and all of the Material Project Documents (other than
those that are not required to be entered into pursuant to this Agreement as of
the date of the making of this representation or that have been cancelled or
terminated as permitted under this Agreement) are in full force and effect. All
conditions precedent to the obligations of the Borrower under the Material
Project Documents have been satisfied or waived except for such conditions
precedent which need not or cannot be satisfied until a later stage of
Development. No Material Project Party is in default in any material respect of
any material covenant or material obligation set forth in any Material Project
Document and no condition has occurred that would become such a default with the
giving of notice or lapse of time.
          (d) All representations, warranties and other factual statements made
by each Material Affiliated Project Party in the Material Project Documents to
which such Material Affiliated Project Party is a party are true and correct in
all material respects.
          (e) No undischarged Liens have been filed in connection with any work
performed or agreement listed on Schedule 7.15, except as set forth on
Schedule 7.15(f) and as permitted in accordance with Section 8.13. As of the
First Project Funding Date, Borrower has provided the subordination agreements
required by Section 6.02(o).
          (f) As of any date on which this representation is made or deemed
repeated, there have been no change orders under any Construction Contract for
the Project with respect to which a funding has been made or is being requested,
other than in accordance with Section 8.20(c).
GREENHUNTER CREDIT AGREEMENT

81



--------------------------------------------------------------------------------



 



          (g) The Borrower has not received any notices of Liens (other than
Permitted Liens) in connection with any agreement listed on Schedule 7.15.
          (h) All material permits, licenses, trademarks, patents or agreements
with respect to the usage of technology that are necessary for the current stage
of the Development have been obtained, are final and are in full force and
effect. The Borrower reasonably believes that all such permits, licenses,
trademarks, patents or agreements necessary for all future stages of the
Development will be timely obtained in the ordinary course and will not be
subject to terms or conditions which could reasonably be expected to result in a
Material Adverse Effect with respect to the Project.
          (i) The Borrower has not entered into and does not intend to enter
into, directly or indirectly, any transaction that is otherwise permitted
hereunder with or for the benefit of an Affiliate of the Borrower (including
guarantees and assumptions of obligations of an Affiliate of the Borrower)
except upon fair and reasonable terms no less favorable to the Borrower than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate of the Borrower, and except as permitted under the Financing
Documents. Each Project Document entered into with an Affiliate as of the
Closing Date is listed on Schedule 7.15(j).
          7.16 Use of Proceeds. The proceeds of each Loan will be used solely in
accordance with, and solely for the purposes contemplated by, Section 8.09. No
part of the proceeds of any Loan or Letter of Credit will be used for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock or to extend credit to others for such purpose. Furthermore, no
Letters of Credit may be issued to provide credit support for any Person other
than the Borrower.
          7.17 Disclosure.
          (a) The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
with respect to the Project to which such agreements and other matters relate.
Neither this Agreement nor any Financing Document nor any reports, financial
statements, certificates or other written information furnished to the Lenders
by or on behalf of the Borrower in connection with the negotiation of, and the
extension of credit under, this Agreement and the other Financing Documents and
the transactions contemplated by the Material Project Documents or delivered to
the Administrative Agent or the Lenders hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any untrue statement of
a material fact or omits to state a material fact in each case, necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not misleading; provided, that with respect to any
projected financial information, forecasts, estimates, or forward-looking
information, including that contained in the Construction Budget and Schedule,
and the Base Case Forecast, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time and is subject to the uncertainties that are inherent in any
projections, and the Borrower makes no representation as to the actual
GREENHUNTER CREDIT AGREEMENT

82



--------------------------------------------------------------------------------



 



attainability of any projections set forth in the Base Case Forecast, the
Construction Budget and Schedule or any such other items listed in this
sentence. Without limiting the generality of the foregoing, no representation or
warranty is made by the Borrower as to any information or material provided to
the Borrower, the Administrative Agent or the Lenders by the Independent
Engineer, the Independent Insurance Consultant, the Independent Environmental
Consultant or the Independent Market Consultant (except to the extent such
information or material originated with the Borrower).
          (b) As of the Closing Date, the Borrower has provided all material
information to the Independent Engineer, Independent Insurance Consultant,
Independent Environmental Consultant or the Independent Market Consultant, as
applicable, in order to allow such Persons to issue their bring-down
certificates on the Closing Date as contemplated in Section 6.01(d)(iii), (iv)
and (v) and Section 6.01(g), and on the First Project Funding Date as
contemplated in Section 6.02(e).
          7.18 Fees. Other than those fees set forth on Schedule 7.18, on the
Closing Date, the Borrower has no obligation to any Person in respect of any
finder’s, advisory, broker’s or investment banking fee other than fees payable
under this Agreement and the Fee Letters, or as set forth in the Construction
Budget and Schedule, or fees and expenses payable to the Borrower’s legal
counsel.
          7.19 Insurance. All insurance required to be obtained by the Borrower
has been obtained and is in full force and effect and materially complies with
Section 8.05 and Schedule 8.05, and all premiums then due and payable on all
such insurance have been paid, and to the Borrower’s Knowledge, all insurance
required to be obtained by a Material Project Party pursuant to a Material
Project Document has been obtained and is in full force and effect and
materially complies with Section 8.05 and Schedule 8.05.
          7.20 Investments. Since April 13, 2007, the Borrower has neither made,
nor instructed any relevant Person to make, any Investments except Permitted
Investments. To the Borrower’s Knowledge, the Borrower has neither made, nor
instructed any relevant Person to make, any Investments except Permitted
Investments.
          7.21 No Material Adverse Effect. To the Borrower’s Knowledge, there
are no facts or circumstances which, individually or in the aggregate, have
resulted or could reasonably be expected to result in a Material Adverse Effect.
          7.22 Absence of Default. No Default or Event of Default has occurred
and is continuing.
          7.23 Event of Loss. No Event of Loss has occurred and is continuing
that could reasonably be expected to have a Material Adverse Effect.
          7.24 Title. (i) The Borrower has good and indefeasible title to and is
the holder of all assets, including a valid and existing fee simple interest in
the parcel of real property that are fee owned comprising a portion of the
Project Facility Site and good and valid easement estates to any Easement
Properties, in each such case, required for the Development and for
GREENHUNTER CREDIT AGREEMENT

83



--------------------------------------------------------------------------------



 



operation of the Project, subject only to Permitted Exceptions, and in each case
free and clear of all Liens other than any Permitted Liens and Permitted
Exceptions. With respect to the Easement Properties, on and after the date of
the initial Borrowing under each Term Loan, the Borrower will have obtained all
necessary licenses, easements and access rights required for the Project and the
Borrower will enjoy peaceful and undisturbed possession of, all of the
Collateral that is necessary for the construction and operation of the Project,
in each of the foregoing cases for no less than a term of fifteen years.
          7.25 Property Rights, Utilities, Supplies; Etc.
          (a) On and after the Closing Date, all material property interests,
utility services, means of transportation, facilities and other materials
necessary for the development, engineering, construction, testing, start-up, use
and operation of the Project (including, as necessary, gas, roads, rail
transport, electrical, water and sewage services and facilities) are, or will be
when needed, available to the Project and arrangements in respect thereof have
been made.
          (b) There are no material materials, supplies or equipment necessary
for construction, and, from and after the Final Completion Date, operation or
maintenance of the Project, that are not expected to be available at the Project
on commercially reasonable terms consistent with the Construction Budget and
Schedule, or the Operating and Capital Budget.
          7.26 Separateness.
          (a) The Borrower maintains separate bank accounts and separate books
of account from the Project Sponsor. The separate liabilities of the Borrower
are readily distinguishable from the liabilities of each Affiliate of the
Borrower, including the Project Sponsor (except to the extent otherwise
contemplated by the Transaction Documents).
          (b) The Borrower conducts its business solely in its own name in a
manner not misleading to other Persons as to its identity.
          (c) The Borrower is in compliance with the provisions set forth on
Schedule 7.26.
          7.27 Patriot Act
          (a) Neither the Borrower’s Borrowing of the Loans nor its use of the
proceeds thereof will violate in any material respect (i) the United States
Trading with the Enemy Act of October 6, 1917, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, (iii) Executive Order No. 13224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism) (the “Terrorism Order”) or (iv) the anti-money
laundering provisions of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Public Law 107-56
GREENHUNTER CREDIT AGREEMENT

84



--------------------------------------------------------------------------------



 



(October 26, 2001) amending the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq.
No part of the proceeds from the Loans hereunder will be used, directly or, to
the Borrower’s Knowledge, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in material
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
          (b) Neither the Borrower nor any other Credit Party (i) is or will
become a “blocked person” or entity described in Schedule 1 of the Terrorism
Order or described in such Department of the Treasury Rule or (ii) engages or
will engage in any dealings or transactions, nor is any such Person otherwise
associated, with any such blocked person or entity.
ARTICLE VIII
COVENANTS
          The Borrower (to the extent applicable) covenants and agrees with the
Lenders and the Administrative Agent that until the Termination Date:
          8.01 Reporting Requirements. The Borrower shall deliver to the
Administrative Agent (in sufficient numbers for the Administrative Agent and
each of the Lenders), commencing after the end of the first fiscal quarter after
the Closing Date (except in the case of paragraphs (c) through (g) below, which
notices shall be delivered as stated therein):
          (a) as soon as available and in any event within sixty (60) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of the Borrower, (i) unaudited statements of income and cash flows of the
Borrower (on a consolidating and a consolidated basis) for such period and for
the period from the beginning of the respective fiscal year to the end of such
period, and (ii) the related balance sheet as at the end of such period, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and (iii) a calculation of the Borrower’s projected tax
liabilities for such period, each accompanied by a certificate of an Authorized
Officer of the Borrower, which certificate shall state (x) in the case of
clauses (i) and (ii) above, that such financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower (on a consolidating and a consolidated basis), in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments) and (y) in case of clause (iii) above, based on
reasonable estimates and projection, such Borrower’s projected tax liabilities
are accurate;
          (b) as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrower, (i) audited
statements of income, shareholders’ equity and cash flows of the Borrower (on a
consolidating and a consolidated basis) for such year and the related balance
sheets as at the end of such year, setting forth in each case, in comparative
form the corresponding figures for the preceding fiscal year, and (ii) a
calculation of the Financial Ratios for the fourth quarterly fiscal period and
the preceding fiscal year, each accompanied by an unqualified opinion of Hein &
Associates LLP or other independent certified public accountants of recognized
national standing as is reasonably
GREENHUNTER CREDIT AGREEMENT

85



--------------------------------------------------------------------------------



 



acceptable to the Administrative Agent, which opinion shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower (on a consolidating and a
consolidated basis) as at the end of, and for, such fiscal year in accordance
with GAAP;
          (c) promptly after an Authorized Officer of the Borrower knows or has
reason to believe that a Default or Event of Default has occurred, a notice of
such event describing the same in reasonable detail and, together with such
notice or as soon thereafter as possible, a description of the action that the
Borrower has taken or proposes to take with respect to such event giving rise to
such Default or Event of Default;
          (d) promptly after an Authorized Officer of the Borrower knows or has
reason to believe that such event has occurred, a notice of the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (e) promptly after an Authorized Officer of the Borrower knows or has
reason to believe that such an event has occurred, a notice of the occurrence of
any margin call, Permitted Swap Provider default under a Permitted Swap
Agreement, Commodity Hedging Provider default under a Commodity Hedging
Agreement or any other event under or in relation to a Permitted Swap Agreement
or Commodity Hedging Agreement that, along with any other event that has
occurred under or in relation to such agreements, could be expected to result in
a Material Adverse Effect;
          (f) promptly upon (i) delivery to another Material Project Party
pursuant to a Material Project Document, copies of all material notices or other
material documents delivered to such Material Project Party by the Borrower and
(ii) such documents becoming available, copies of all material notices or other
material documents received by the Borrower pursuant to any Material Project
Document (such as any notice or other document relating to a failure by the
Borrower to perform any of its covenants or obligations under such Material
Project Document, termination of a Material Project Document or a force majeure
event under a Material Project Document, but excluding any notice provided in
the ordinary course of business); and
          (g) promptly after an Authorized Officer of the Borrower knows or has
reason to believe that such event has occurred, a notice of the occurrence of
any BBETC Event;
          (h) at the time it furnishes each set of financial statements pursuant
to paragraph (a) or (b) above, a certificate of an Authorized Officer of the
Borrower to the effect that no Default has occurred and is continuing (or, if
any Default has occurred and is continuing, describing the same in reasonable
detail and describing the action that the Borrower has taken and proposes to
take with respect to such Default).
          8.02 Maintenance of Existence; Etc. The Borrower shall preserve and
maintain (a) its legal existence in the corporate form of the Borrower as of the
Closing Date, as certified by an Authorized Officer of the Borrower as of such
date, and (b) all of its licenses, rights,
GREENHUNTER CREDIT AGREEMENT

86



--------------------------------------------------------------------------------



 



privileges and franchises necessary for the Project, unless the failure to
maintain such licenses, rights, privileges and franchises could not reasonably
be expected to result in a Material Adverse Effect on the Project.
          8.03 Compliance with Government Rules; Etc.
          (a) The Borrower shall comply in all material respects with all
applicable Government Rules and shall from time to time obtain and renew, and
shall comply in all material respects with, Government Approvals as is or in the
future shall be necessary for the Project under applicable Government Rules
(except any such Government Rules and Government Approvals the non-compliance
with which could not reasonably be expected to result in a Material Adverse
Effect, with respect to the Project); provided that with prior written notice to
the Administrative Agent the Borrower shall be permitted to contest the
applicability to it of any such Government Rule or the need for any such
Government Approval.
          (b) Except as provided in paragraph (c) below, the Borrower shall not
petition, request or take any legal or administrative action that seeks to
amend, supplement or modify any Government Approval in any material respect
unless (i) it has furnished to the Administrative Agent a copy (certified by an
Authorized Officer of the Borrower) of the proposed amendment, supplement or
modification and a description of the actions that it proposes to take and
(ii) such amendment, supplement or modification could not reasonably be expected
to result in a Material Adverse Effect with respect to the Project to which such
Government Approval applies. The Borrower shall promptly upon receipt or
publication furnish a copy (certified by its Authorized Officer) of each such
amendment, supplement or modification to any such Government Approval to the
Administrative Agent.
          (c) If any Impairment of any Government Approval of the Borrower or
related to the Project which could reasonably be expected to have a Material
Adverse Effect with respect to the Project shall occur, then the Borrower shall
either (i) within sixty (60) days obtain a replacement Government Approval on
terms and conditions that are in all material respects no less beneficial to it
than those of such Impaired Government Approval or (ii) within sixty (60), take
such lawful action as shall be necessary so that (A) such Impairment does not
become final and non-appealable or otherwise irrevocable, (B) the effectiveness
of such Impairment is postponed or (C) such Impairment is revoked, amended or
modified so as to eliminate the reasonable possibility of such Material Adverse
Effect with respect to the Project.
          (d) The Borrower shall issue such notices of transfer and shall take
such other actions as the Administrative Agent, acting for the benefit of itself
and the Lenders, reasonably requests, without undue expense or delay, to secure
for the Administrative Agent and the Lenders the benefit of each Government
Approval related to the Project set forth on Schedule 7.05(a) and, when
obtained, Schedule 7.05(b) upon the exercise of remedies under the Security
Documents.
GREENHUNTER CREDIT AGREEMENT

87



--------------------------------------------------------------------------------



 



          8.04 Environmental Compliance.
          (a) The Borrower and the Project shall (i) at all times comply in all
material respects with all applicable Environmental Laws and obtain and at all
times comply in all material respects with any Government Approvals required
under any Environmental Laws for the construction, operation and maintenance of
the Project and occupancy of the Project Site, (ii) conduct and complete any
investigation, study, sampling and testing, and undertake any corrective,
cleanup, removal, response, remedial or other action necessary to identify,
report, remove and clean up any Releases or threatened Releases of Hazardous
Materials at, on, in, under or from the Project, to the extent required by and
in material compliance with the requirements of all applicable Environmental
Laws and (iii) maintain adequate financial assurance or guarantees as required
under Environmental Laws with respect to the Project; and
          (b) The Borrower shall deliver to the Administrative Agent (with
sufficient copies for each Lender) (i) notice of (A) any pending or threatened
material Environmental Claim with respect to it or the Project, including any
actions to challenge, revoke, cancel, terminate, limit or modify any Government
Approval and (B) information that could reasonably be expected to lead to a
material Environmental Claim, in either case promptly upon obtaining knowledge
thereof, describing the same in reasonable detail, together with such notice, or
as soon thereafter as possible, a description of the action that the Borrower
has taken or proposes to take with respect thereto and, thereafter, from time to
time, such detailed reports with respect thereto as the Administrative Agent or
any Lender may reasonably request and (ii) promptly upon their becoming
available, copies of written communications with any Government Authority
relating to any such material Environmental Claim and any such other matter as
is reported to the Administrative Agent or the Lenders pursuant to this
Section 8.04(b).
          8.05 Insurance; Events of Loss
          (a) Compliance with Insurance Requirements. The Borrower shall (i) at
all times comply with all insurance requirements set forth in any Material
Project Document, except to the extent that failure to so comply could not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Project, and (ii) enforce the obligations of all Material Project Parties
with respect to insurance requirements applicable to such Material Project
Parties under the respective Material Project Documents.
          (b) Insurance Maintained During Construction. The Borrower shall, to
the extent commercially available at reasonable terms (as confirmed by the
Independent Insurance Consultant and Independent Engineer), maintain or cause to
be maintained (for, among others, its benefit and for the benefit of the
Collateral Agent on behalf of the Secured Parties) the insurance policies
specified on Part A of Schedule 8.05, such insurance policies being required to
be maintained from the date insurance must be procured under any Construction
Contract until (1) the date the insurance policies specified on Part A of
Schedule 8.05 are replaced with the insurance policies to be issued in
accordance with paragraph (c) of this Section 8.05 or (2) such later date or
dates when the Construction Contracts terminate as approved by the
Administrative Agent (following consultation with the Independent Insurance
Consultant).
GREENHUNTER CREDIT AGREEMENT

88



--------------------------------------------------------------------------------



 



          (c) Insurance Maintained During Operations. The Borrower shall, to the
extent commercially available at reasonable terms (as confirmed by the
Independent Insurance Consultant), maintain or cause to be maintained (for,
among others, its benefit and for the benefit of the Collateral Agent on behalf
of the Secured Parties) the insurance policies specified on Part B of
Schedule 8.05, such insurance policies to be maintained from the date Final
Completion is achieved.
          (d) Insurance Maintained by the Borrower and the Construction
Contractors. The Borrower shall procure at its own expense and maintain in full
force and effect, and shall cause the Construction Contractors and the
Subcontractors to procure at such Person’s own expense and maintain in full
force and effect the insurance of types and amounts as agreed with the Majority
Lenders, including but not limited to casualty, business interruption and
builders risk coverage, (after consultation with the Lenders’ Independent
Insurance Consultant and Independent Engineer), as set forth on Part A of
Schedule 8.05 to this Agreement.
          (e) Additional Insureds and Loss Payee. The Administrative Agent and
the Lenders shall be named as additional insured under policies of general
liability insurance, Builders Risk and Property All Risk, and the Collateral
Agent for the benefit of the Secured Parties shall be named as sole loss payee,
under all casualty, business interruption, delay in start up, and builders risk
insurance procured and maintained for the Project.
          (f) Copies of Insurance Certificates. On the Closing Date and within
five (5) Business Days following the issuance, renewal or expiration of any
insurance policy required to be in effect under this Agreement, the Borrower
shall furnish the Administrative Agent with approved certificates of all such
required insurance. Such certificates shall be executed by each insurer or by an
authorized representative of each insurer. Such certificates shall identify
underwriters, the type of insurance, the insurance limits and the policy term
and shall specifically list the special provisions enumerated for such insurance
required by this Section 8.05. Concurrently with the furnishing of any such
certificate, the Borrower shall furnish the Administrative Agent with a
certificate of an Acceptable Insurance Broker of the Borrower to the effect that
the insurance then carried or to be renewed is in accordance with the terms of
this Section 8.05, such insurance is in full force and effect and all premiums
then due and payable have been paid or are not in arrears.
          (g) Copies of Insurance Policies. On or promptly after the Closing
Date, promptly upon receipt of each such policy, the Borrower shall upon request
deliver to the Administrative Agent a duplicate, certified by an Authorized
Officer of the Borrower of each policy of insurance required to be in effect
under this Agreement or any other Material Project Document then in effect. Not
less than thirty (30) days prior to the expiration date of any policy of
insurance required to be in effect under this Agreement or any other Material
Project Document then in effect, the Borrower shall notify the Administrative
Agent of its intention to renew each expiring policy. The Borrower shall
promptly inform the Administrative Agent, prior to this period, if any policy
shall not be renewed.
          (h) Right to Procure Insurance. In the event the Borrower fails to
(i) procure or maintain, or (ii) cause the Construction Contractors to procure
and maintain, the insurance coverage required by this Section 8.05, the
Administrative Agent, upon thirty (30)
GREENHUNTER CREDIT AGREEMENT

89



--------------------------------------------------------------------------------



 



days’ prior notice (unless such insurance coverage would lapse within such
period, in which event notice shall be given as soon as reasonably possible) to
the Borrower of any such failure, may (but shall not be obligated to) take out
the required policies of insurance and pay the premiums on the same. All amounts
so advanced for such purpose by the Administrative Agent and the Lenders shall
become an additional obligation of the Borrower to the Administrative Agent and
the Lenders, and the Borrower shall forthwith pay such amounts to the
Administrative Agent, together with interest on such amounts at the Post-Default
Rate from the date so advanced.
          (i) Compromise, Adjustment or Settlement. The Administrative Agent
shall be entitled at its option to participate in any compromise, adjustment or
settlement in connection with any Event of Loss under any policy or policies of
insurance or any proceeding with respect to any Event of Taking of Property of
the Borrower or otherwise in excess of $2,000,000 and the Borrower shall within
five Business Days after the Administrative Agent’s request reimburse the
Administrative Agent for all reasonable out-of-pocket expenses (including
reasonable attorneys’ and experts’ fees) incurred by the Administrative Agent in
connection with such participation. The Borrower shall not make any compromise,
adjustment or settlement in connection with any such claim without (i) the
approval of the Administrative Agent (A) in the case of amounts in excess of
$1,000,000 or (B) upon and during the continuance of an Event of Default and
(ii) the approval of the Majority Lenders, in the case of amounts in excess of
$2,500,000.
          (j) Notice of Event of Loss or Change in Insurance Coverage. The
Borrower shall promptly notify the Administrative Agent of any Event of Loss
which it believes will exceed $1,000,000, individually or in the aggregate. The
Borrower shall promptly notify the Administrative Agent of (i) each written
notice received by it with respect to the cancellation of, adverse change in, or
default under, any insurance policy required to be maintained in accordance with
this Section 8.05 and (ii) any event specified in Schedule 8.05.
          (k) No Duty of Secured Parties to Verify. No provision of this
Section 8.05 nor any other provision of the Credit Agreement or any Material
Project Document shall impose on the Secured Parties any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Borrower, nor shall the Secured Parties be responsible for any representations
or warranties made by or on behalf of the Borrower to any insurance company or
underwriter.
          (l) Loss Proceeds.
          (i) Deposits to Revenue Account. In the event that the Borrower or the
Administrative Agent receives any amount of proceeds of business interruption
insurance, delay in startup insurance and other payments received for
interruption of operations in respect of any Event of Loss, such amounts shall
be deposited in accordance with the Collateral Agency Agreement in the Revenue
Account.
          (ii) Deposits to Loss Proceeds Account. In the event that the Borrower
or the Administrative Agent receives an amount of Loss Proceeds in respect of
GREENHUNTER CREDIT AGREEMENT

90



--------------------------------------------------------------------------------



 



any Event of Loss, the Net Available Amount shall be deposited in accordance
with the Collateral Agency Agreement in the Loss Proceeds Account.
          (iii) Corrections. In the event the Borrower receives any amount
specified in paragraph (i) or (ii) above and fails to deposit such amount in the
correct account pursuant to paragraph (i) or (ii) above, the Borrower shall
correct any such error within two Business Days of receipt of such amounts.
          (m) Restoration.
          (i) Amounts made available to the Borrower from the Loss Proceeds
Account for Restoration following any Event of Loss shall be remitted to the
Borrower by the Administrative Agent, in the event that the Net Available Amount
is less than or equal to $1,000,000.
          (ii) Amounts made available to the Borrower from the Loss Proceeds
Account for Restoration following any Event of Loss shall be remitted to the
Borrower by the Administrative Agent in the event that the Net Available Amount
is greater than $1,000,000 but less than or equal to $2,000,000 if the
Independent Engineer shall have delivered to the Administrative Agent and the
Collateral Agent a certificate to the effect that the Net Available Amount
deposited in the Loss Proceeds Account is sufficient (together with all other
monies reasonably expected to be available to the Borrower as determined by the
Administrative Agent in consultation with the Independent Engineer), in the
reasonable opinion of the Independent Engineer, for such Restoration. Amounts
made available to the Borrower for Restoration shall only be utilized for
Restoration and, if not so utilized within ninety (90) days (or within such
longer period as may be necessary to achieve such Restoration as determined by
the Independent Engineer), shall be used to prepay the Loans.
          (iii) Amounts made available to the Borrower from the Loss Proceeds
Account for Restoration following any Event of Loss shall be remitted to the
Borrower by the Administrative Agent in the event that the Net Available Amount
is greater than $2,000,000 if (A) the Borrower shall submit a plan for
Restoration as soon as commercially practicable, but in no event more than sixty
(60) days after the occurrence of such Event of Loss and the Independent
Engineer shall have delivered a certificate to the Administrative Agent and the
Collateral Agent to the effect that the Borrower’s plan of Restoration is
prudent and sound and the Net Available Amount deposited in the Loss Proceeds
Account is sufficient (together with all other monies reasonably expected to be
available to the Borrower as determined by the Administrative Agent in
consultation with the Independent Engineer), in the reasonable opinion of the
Independent Engineer, for such Restoration and (B) the Majority Lenders have
consented to such use of the Net Available Amount. Amounts made available to the
Borrower for Restoration shall only be utilized for Restoration and, if not so
utilized in ninety (90) days after approval of the plan of Restoration (or
within such longer period as may be
GREENHUNTER CREDIT AGREEMENT

91



--------------------------------------------------------------------------------



 



necessary to achieve such Restoration as determined by the Independent
Engineer), shall be used to prepay the Loans.
          (n) Modifications to Insurance Coverage. The Majority Lenders and the
Administrative Agent may at any time amend the requirements of paragraphs (b),
(c) and (d) of this Section 8.05 and the related Schedule 8.05 (unless
specifically provided otherwise in Schedule 8.05) upon a change in circumstances
with respect to the Project arising after the Closing Date that in the
reasonable judgment of the Majority Lenders, the Administrative Agent and the
Independent Insurance Consultant renders the coverage specified therein
materially inadequate; provided, that such change in or additional coverage
shall be commercially available at reasonable terms.
          8.06 Proceedings. The Borrower shall (a) promptly upon obtaining
knowledge of each action, suit or proceeding at law or in equity by or before
any Government Authority, arbitral tribunal or other body pending or threatened
against it involving (i) claims against it or the Project in excess of $200,000
individually or (ii) injunctive or declaratory relief and (b) promptly upon
becoming aware of or other circumstance, act or condition (including the
adoption, amendment or repeal of any Government Rule or the Impairment of any
Government Approval or written notice of the failure to comply with the terms
and conditions of any Government Approval) which could reasonably be expected to
result in a Material Adverse Effect, with respect to the Borrower or the
Project, in each event described in clauses (a) and (b) above, furnish to the
Administrative Agent a notice of such event describing it in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that the Borrower has taken and proposes to take with respect to
such event.
          8.07 Taxes. The Borrower shall timely file or cause to be filed all
required material Tax returns and pay and discharge or cause to be paid and
discharged all Taxes imposed on it or on its income or profits or on any of its
Property prior to the date on which any penalties may attach; provided, that the
Borrower shall have the right to Contest the validity or amount of any such Tax.
The Borrower shall promptly pay or cause to be paid any valid, final judgment
rendered upon the conclusion of the relevant Contest, if any, enforcing any such
Tax and cause it to be satisfied of record.
          8.08 Books and Records; Inspection Rights. The Borrower shall keep
proper books of record in accordance with GAAP and permit representatives and
advisors of the Administrative Agent or any Lender, upon reasonable notice to
the Borrower and upon reasonable intervals (but not more than one time per year
unless an Event of Default has occurred and is continuing), to visit and inspect
its properties, to examine, copy or make excerpts from its books, records and
documents (at the expense of the Borrower) and to discuss its affairs, finances
and accounts with its principal officers, engineers and independent accountants,
all at such times during normal business hours as such representatives may
reasonably request.
          8.09 Use of Proceeds.
          (a) The Borrower shall use all proceeds of the Term Loan Borrowings
and contributions of Equity forming part of the Equity Contribution Amount:
GREENHUNTER CREDIT AGREEMENT

92



--------------------------------------------------------------------------------



 



                    (i) to pay for the Project Costs in respect of the
Development in accordance with the Construction Budget and Schedule;
                    (ii) to pay for Interest Expenses during Development
                    (iii) to fund transaction costs, including fees and expenses
of the Lenders and advisors on the Closing Date and the First Project Funding
Date;
                    (iv) in respect of the proceeds of the Final Term Loan
Borrowing, to fund the Debt Service Reserve Account in an amount equal to the
Required Debt Service Reserve Amount; and
                    (v) to pay other agreed costs with respect to the Project,
including the pre-funding of reserves and inventories; and
                    (vi) in respect of the proceeds of the Final Term Loan
Borrowing only, after payment of all Project Costs, transaction costs (including
fees and expenses of the Lenders and advisors), and all other agreed costs with
respect the Project (including the pre-funding of reserves, deposits, insurance
premiums and inventories that are required to be funded or paid on or prior to
the Conversion Date under this Agreement), to the extent that that the
irrevocable Equity contributions to the Borrower exceed the Equity Contribution
Amount, up to 100% of the remaining unused portion of the Term Loan Aggregate
Commitment, to make the Conversion Restricted Payment (provided that all of the
conditions in Section 8.12(b) are satisfied).
          (b) The Borrower shall use the proceeds of Working Capital Loan
Borrowings (i) to provide working capital for the Project following Final
Completion and (ii) to fund Feedstock purchases prior to Final Completion.
          (c) The Borrower shall use the Letters of Credit to provide credit
support for the activities of the Project.
          8.10 Maintenance of Lien; Lenders’ Right to request stock pledge.
          (a) The Borrower shall take all action reasonably required to maintain
and preserve the Liens created by the Security Documents to which it is a party
and the priority of such Liens. The Borrower shall from time to time execute or
cause to be executed any and all further instruments (including financing
statements, continuation statements and similar statements with respect to any
Security Document) reasonably requested by the Administrative Agent for such
purposes. The Borrower shall promptly discharge at its cost and expense, any
Lien (other than Permitted Liens) on the Collateral; provided, that the Borrower
may Contest any such Lien.
          (b) In the event that the Syndication Agent elects at the direction of
the Administrative Agent or the Majority Lenders to syndicate the Loan and,
despite having used commercially reasonable efforts to syndicate the Loan, after
a period of at least 30 days from the commencement of syndication efforts is
unable to do so for reasons at least attributable to the absence of a share
pledge in the Collateral structure, the Credit Parties agree that, at any
GREENHUNTER CREDIT AGREEMENT

93



--------------------------------------------------------------------------------



 



time thereafter, the Administrative Agent (acting at the direction of the
Majority Lenders) may, upon 60 days prior written notice, require the Credit
Parties to deliver to (or procure the delivery to) the Collateral Agent, for the
benefit of the Secured Parties, a first priority pledge of one hundred percent
(100%) of the Equity Interests in the Project Owner (as defined below) (the
“Stock Pledge”) in form and substance reasonably satisfactory to the
Administrative Agent. The Credit Parties shall take (or procure the taking of)
all actions reasonably required to implement and preserve the Stock Pledge and
the first priority of the Stock Pledge; including executing or causing to be
executed any and all further instruments (including any amendments to the
Transaction Documents, financing statements, continuation statements and similar
statements with respect to the Stock Pledge) reasonably requested by the
Administrative Agent for such purposes. “Project Owner” as used herein shall
refer to the Borrower or, with the consent of the Administrative Agent, not to
be unreasonably withheld, a Wholly Owned Subsidiary of the Borrower (i) to which
the Project assets shall be transferred and (ii) which shall assume all rights,
obligations and liabilities of the Borrower under the Transaction Documents, in
the case of each of clauses (i) and (ii), contemporaneously with the execution
of the Share Pledge and all Transaction Document amendments and other
documentation related thereto.
          8.11 Prohibition of Fundamental Changes.
          (a) The Borrower shall not change its legal form, amend its articles
of incorporation, bylaws or any other organizational document, merge into or
consolidate with, or acquire all or any substantial part of the assets or any
class of stock of (or other equity interest in), any other Person and shall not
liquidate or dissolve. The Borrower shall not convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any assets
except: (i) sales of assets no longer used or useful in the Borrower’s business
or in the ordinary course of the Borrower’s business in an amount not exceeding
$500,000 in the aggregate in any calendar year, (ii) sales or dispositions of
assets in connection with the replacement of such assets in the ordinary course
of business, but not including sales or dispositions in connection with
Permitted Capital Expenditures, in an amount not exceeding $500,000 in the
aggregate in any calendar year, (iii) sales, transfers or other dispositions of
Permitted Investments, (iv) Restricted Payments made in accordance with the
Financing Documents and (v) sales of Biodiesel, Glycerin and Methanol and other
inventory in the ordinary course of business.
          (b) The Borrower shall not purchase or acquire any assets other than:
(i) the purchase of assets reasonably required for the completion of the Project
in accordance with the Construction Contracts, applicable Government Approvals
and applicable Government Rules and as contemplated by the Construction Budget
and Schedule, (ii) the purchase of assets reasonably required in connection with
Restorations in accordance with Section 8.05(m), (iii) the purchase of assets in
the ordinary course of business reasonably required in connection with the
operation of the Project contemplated by the then-effective Operating and
Capital Budget, (iv) the purchase of assets reasonably required in connection
with Permitted Capital Expenditures and (v) Permitted Investments.
GREENHUNTER CREDIT AGREEMENT

94



--------------------------------------------------------------------------------



 



          8.12 Restricted Payments. The Borrower shall not make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:
          (a) the Borrower may make a Restricted Payment (but not the Conversion
Restricted Payment) in cash from and to the extent of cash then on deposit in
the Distribution Account on or up to ten (10) days after any Principal Payment
Date, subject to the satisfaction of each of the following conditions on the
date of such Restricted Payment (a “Restricted Payment Date”) and after giving
effect to such Restricted Payment:
          (i) no Default shall have occurred and be continuing or would occur as
a consequence of such Restricted Payment;
          (ii) no BBETC Event shall have occurred and be continuing;
          (iii) the Debt Service Reserve Account is fully funded in an amount at
least equal to the Required Debt Service Reserve Amount;
          (iv) the Debt Service Coverage Ratio for the four fiscal quarters most
recently ended prior to such Restricted Payment Date, or for such shorter period
ending on the Quarterly Date immediately subsequent to the Closing Date, taken
as a consecutive period (such last Quarterly Date, the “Determination Date”) is
not less than 1.5 to 1.0;
          (v) the Projected Debt Service Coverage Ratio is not less than 1.5 to
1.0;
          (vi) all mandatory prepayments that are required at such time pursuant
to Section 3.03 have been fully paid; and
          (iv) the Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the proposed Restricted Payment Date, a
certificate of an Authorized Officer of the Borrower dated the Restricted
Payment Date:
          (A) to the effect that each of the foregoing conditions shall have
been satisfied as of such Restricted Payment Date;
          (B) to the effect that the making of such Restricted Payment is not
expected to have a Material Adverse Effect on the Borrower; and
          (C) setting out in reasonable detail the calculations for computing
the Debt Service Coverage Ratio and the Projected Debt Service Coverage Ratio
for the relevant period and stating that such calculations were prepared
pursuant to clause (iii) and above and were made, in each case, in good faith
and were based on assumptions believed to be reasonable.
GREENHUNTER CREDIT AGREEMENT

95



--------------------------------------------------------------------------------



 



          (b) The Borrower may make the Conversion Restricted Payment in cash
from and to the extent of cash then on deposit in the Distribution Account on or
up to ten (10) days after the Conversion Date, subject to the satisfaction of
each of the following conditions on the date of the Conversion Restricted
Payment and after giving effect to the Conversion Restricted Payment:
          (i) the Conversion Date shall have occurred;
          (ii) no Default shall have occurred and be continuing or would occur
as a consequence of the Conversion Restricted Payment;
          (iii) the Debt Service Reserve Account is fully funded in an amount at
least equal to the Required Debt Service Reserve Amount;
          (iv) all Project Costs, transaction costs (including fees and expenses
of the Lenders and advisors), and all other agreed costs with respect the
Project (including the pre-funding of reserves, deposits, insurance premiums and
inventories that are required to be funded or paid on or prior to the Conversion
Date) shall have been paid;
          (v) the amount of the Conversion Restricted Payment shall not exceed
the excess of the amount of irrevocable Equity contributions to the Borrower
over the Equity Contribution Amount (such amount not to exceed the remaining
unused portion of the Term Loan Aggregate Commitment after sub-clause
(iv) above);
          (iv) the Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the proposed date of the Conversion
Restricted Payment, a certificate of an Authorized Officer of the Borrower dated
the dated of the Conversion Restricted Payment.
          (c) Notwithstanding the provisions of Section 8.12(a), the Borrower
may make Permitted Tax Distributions; provided, that the funds shall be applied
solely for the purpose they are designated, and no Default or Event of Default
shall have occurred and be continuing, and no Default or Event of Default would
be likely to be caused by such Permitted Tax Distribution.
          (d) The Administrative Agent, in its reasonable discretion may, from
time to time, give notice to the Borrower of its intention to review the
Borrower’s calculations and certifications. In the event that the Administrative
Agent disputes the Borrower’s calculations and certifications or requests
additional information in order to facilitate its evaluation of the Borrower’s
calculation, the Administrative Agent (at the request of the Majority Lenders)
may give to the Borrower notice in writing instructing that such Restricted
Payment be delayed for such reasonable period of time as shall be necessary to
resolve such dispute or complete such evaluation.
          8.13 Liens. The Borrower shall preserve and maintain good and valid
title to, or rights in, the Collateral and its Property and shall not create,
incur, assume or suffer to exist
GREENHUNTER CREDIT AGREEMENT

96



--------------------------------------------------------------------------------



 



any Lien on any of the Collateral or any of its other Property, whether now
owned or hereafter acquired, except:
          (a) Liens, pledges or deposits under worker’s compensation,
unemployment insurance or other social security legislation (other than ERISA),
          (b) Liens imposed by any Government Authority for Taxes that are not
yet due or that are being Contested,
          (c) Mechanics’ Liens arising in the ordinary course of business or
incident to the Development or any Restoration, in each case, in respect of
obligations that are not yet due or that are being Contested and that do not
have a Material Adverse Effect,
          (d) defects, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances,
licenses, restrictions on the use of property or imperfections in title that, in
each case, do not materially impair the property affected thereby for the
purpose for which title was acquired or interfere with the operation of the
Project and that individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect,
          (e) Liens created pursuant to this Agreement and the Security
Documents,
          (f) Liens incurred in connection with Indebtedness permitted under
clause (iii) of Section 8.16(a),
          (g) judgment Liens that do not involve any reasonable risk of
forfeiture of the Project or any Material Project Document and which, within
thirty (30) days of their existence or after the entry thereof, are being
Contested,
          (h) cash deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business,
          (i) Liens arising by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights arising in
connection with repurchase agreements and deposit accounts that are Permitted
Investments, and
          8.14 Investments. The Borrower shall not make, and shall not instruct
any relevant Person to make, any Investments except:
          (a) direct obligations of the United States, or of any agency of the
United States, or obligations guaranteed as to principal and interest by the
United States or any agency of the United States, maturing in not more than
ninety (90) days from the date of acquisition by the Borrower,
          (b) certificates of deposit issued by any Acceptable Bank maturing in
not more than ninety (90) days from the date of acquisition by the Borrower,
GREENHUNTER CREDIT AGREEMENT

97



--------------------------------------------------------------------------------



 



          (c) commercial paper rated (on the date of acquisition by the
Borrower) A-1 or P-1 by S&P or Moody’s, respectively, maturing in not more than
ninety (90) days from the date of acquisition by the Borrower,
          (d) repurchase agreements fully secured by obligations described in
paragraph (a) above with any Acceptable Bank with maturities not in excess of
ninety (90) days,
          (e) shares in money-market mutual funds having assets of
$1,000,000,000 or more that invest solely in securities described in
paragraphs (a) through (d) above that have a maximum maturity of one (1) year or
less and an average maturity of six (6) months or less at the time of purchase,
          (f) the Permitted Swap Agreements and Commodity Hedging Agreements,
          (g) trust accounts with the Collateral Agent,
          (h) investments in connection with Indebtedness permitted under
Section 8.16(a).
          8.15 Hedging Arrangements.
          (a) On or prior to the First Project Funding Date, the Borrower will
propose the Commodity Hedging Plan and shall present such plan to the
Administrative Agent for written approval (such approval not to be unreasonably
withheld). Following approval, the Commodity Hedging Plan shall be attached
hereto as Schedule 8.15. The Commodity Hedging Plan shall be structured to
mitigate the Borrower’s exposure to commodity spot prices and associated margin
volatility with respect to the Project.
          (b) The Borrower shall implement and adhere to the approved Commodity
Hedging Plan set out in Schedule 8.15. The Borrower may, from time to time,
amend such Commodity Hedging Plan; provided that any material changes thereto
shall require the prior written approval of the Administrative Agent, not to be
unreasonably withheld.
          (c) The Borrower shall not enter into any Commodity Hedging Agreements
that (i) are not in accordance with the Commodity Hedging Plan or (ii) are for
speculative purposes.
          (d) Promptly after the Closing Date and within forty-five (45) days of
the first funding of the Term Loans, the Borrower will propose a plan to enter
into Interest Rate Protection Agreements and shall present such plan to the
Administrative Agent and Lenders for approval (such approval not to be
unreasonably withheld). The Borrower shall have no Interest Rate Protection
Agreements except Permitted Swap Agreements with Permitted Swap Providers. At
any time, the Borrower shall maintain in full force and effect Permitted Swap
Agreements (in form and substance satisfactory to the Administrative Agent) for
no less than fifty percent (50%) of the aggregate principal amount of all Term
Loans then outstanding.
GREENHUNTER CREDIT AGREEMENT

98



--------------------------------------------------------------------------------



 



          8.16 Indebtedness.
          (a) The Borrower shall not directly or indirectly create, incur,
assume, suffer to exist or otherwise be or become liable with respect to any
Indebtedness except:
          (i) Indebtedness under this Agreement,
          (ii) accounts payable (other than for borrowed money) arising, and
accrued expenses incurred, in the ordinary course of business so long as such
accounts payable are payable within ninety (90) days of the date the respective
goods are delivered or the respective services are rendered and (unless such
accounts payable are being contested in good faith and by appropriate legal,
administrative or other proceedings diligently conducted and so long as adequate
reserves have been established with respect thereto in accordance with GAAP, and
only if the failure to pay such accounts payable could not reasonably be
expected to have a Material Adverse Effect) are not more than ninety (90) days
past due,
          (iii) purchase money or lease obligations to the extent incurred in
the ordinary course of business to finance the acquisition or licensing of
intellectual property, items of equipment, or motor vehicles (and Indebtedness
incurred to finance any such obligations); provided, that (A) if such
obligations are secured, they are secured only by Liens upon the equipment or
intellectual property being financed, (B) equipment purchased shall not become
fixtures to or be considered “spare parts” for the Project and (C) the aggregate
principal amount and the capitalized lease portion of such obligations do not at
any time exceed $2,000,000 in the aggregate,
          (iv) Indebtedness in respect of the Permitted Swap Agreements entered
into with Permitted Swap Providers and Commodity Hedging Agreements,
          (v) Subordinated Indebtedness, and
          (vi) Other unsecured Indebtedness incurred in the ordinary course of
business so long as the aggregate unpaid principal balance thereof does not
exceed $100,000 at any time.
          (b) The Borrower shall duly and punctually pay and discharge its
obligations in respect of its Indebtedness permitted by this Section 8.16,
subject to the terms and conditions of this Agreement and the other Financing
Documents.
          8.17 Nature of Business.
          (a) The Borrower shall not engage in any business other than the
Development and operation of the Project as contemplated by the Transaction
Documents.
          (b) Except for the arrangements set forth on Schedule 7.10, the
Borrower shall not have any employees nor enter into any contractual or other
arrangements with any
GREENHUNTER CREDIT AGREEMENT

99



--------------------------------------------------------------------------------



 



Person that would require the Borrower to be subject to or to comply with ERISA
or any other Government Rule concerning labor, employment, wages or worker
benefits.
          8.18 Project Construction; Maintenance of Properties.
          (a) The Borrower shall cause the Project to be constructed and
completed in accordance with, and otherwise take such actions in respect of the
Project as are required by, prudent U.S. biodiesel production industry
practices, the Construction Contracts, the Construction Budget and Schedule, and
the other relevant Material Project Documents.
          (b) The Borrower shall maintain and preserve the Project and all of
their respective other material Properties necessary or useful in the proper
conduct of its business in good working order and condition (ordinary wear and
tear excepted), in accordance with generally accepted prudent U.S. biodiesel
production industry practices, the Material Project Documents and the operating
manuals. The Borrower shall operate (or cause to be operated) the Project in
accordance with generally accepted prudent U.S. biodiesel production industry
practices, the Material Project Documents, the Operating and Capital Budget and
the operating manuals. In the event of any conflict, the more stringent shall
govern.
          (c) The Borrower shall not make any Capital Expenditures on or after
the Closing Date except (i) construction of the Project and (ii) Permitted
Capital Expenditures.
          (d) The Borrower shall maintain and preserve its rights and interests
in Easement Properties with the applicable Government Authority, if necessary.
          (e) The Borrower shall pay for Project Costs in respect of the
Development with a combination of (i) Term Loans, (ii) the Equity Contribution
Amount, and (iii) additional contributed equity.
          8.19 Construction Reports. Prior to Final Completion, the Borrower
shall deliver to the Administrative Agent Construction Reports on a monthly
basis in connection with Borrowings of Term Loans in connection with the
Project, substantially in the form of Exhibit J, accompanied by a certificate of
an Authorized Officer of the Borrower setting forth in reasonable detail:
          (a) the estimated date of achievement of: (1) major construction
milestones for the Project and (2) the Projected Final Completion Date;
          (b) the Borrower’s then-current estimate of anticipated Project Costs
through Final Completion, as compared to the Construction Budget and Schedule
and reasons for material variances, and such other information reasonably
requested by Administrative Agent;
          (c) the Borrower’s then-current estimate of anticipated Project Costs
through Final Completion, as compared to the Construction Budget and Schedule
and reasons for material variances, and in the event of a material variance, the
reasons therefor, and such other information reasonably requested by
Administrative Agent;
GREENHUNTER CREDIT AGREEMENT

100



--------------------------------------------------------------------------------



 



          (d) any occurrence of which the Borrower is aware that could
reasonably be expected to (i) increase the total Project Costs above those set
forth in the Construction Budget and Schedule, (ii) delay Final Completion
beyond the Final Completion Date, or (iii) have a Material Adverse Effect;
          (e) the status of the Government Approvals necessary for the
applicable Development, including the dates of applications submitted or to be
submitted and the anticipated dates of actions by Government Authorities with
respect to such Government Approvals; and
          (f) with respect to the Development, a listing of reportable
environmental, health and safety incidents as well as any unplanned related
impacts, events, accidents or issues that occurred during the report period that
relate to compliance with Environmental Laws.
          8.20 Project Documents; Etc.
          (a) Other than (a) the Project Documents, (b) the Financing Documents,
(c) other documents evidencing Permitted Indebtedness, and (d) the contracts,
agreements, instruments, letters, undertakings or other documentation listed on
Schedule 7.15, the Borrower shall not enter into any other contracts,
agreements, instruments, letters, undertakings or other documentation (other
than Non-Material Project Documents) under which the Borrower could reasonably
be expected to have obligations or liabilities in excess of $250,000 in the
aggregate at any one time for all such contracts, agreements, instruments,
letters, undertakings or other documentation provided that the Borrower shall
not enter into any Material Project Document without the prior written approval
of the Majority Lenders (such approval not to be unreasonably withheld,
conditioned or delayed).
          (b) The Borrower shall (i) perform and observe all of its material
covenants and material obligations contained in each of the Project Documents,
(ii) take all reasonable and necessary action to prevent the termination,
suspension or cancellation of any Material Project Document in accordance with
the terms of such Material Project Documents or otherwise (except for the
expiration of any Material Project Document in accordance with its terms and not
as a result of a breach or default thereunder) and (iii) enforce against the
relevant Project Party each material covenant or material obligation of each
Project Document to which such Person is a party in accordance with such
Agreement’s terms.
          (c) The Borrower may, with prior written approval of the
Administrative Agent in consultation with the Independent Engineer, enter into
change orders under the Construction Contracts to which it is a party, so long
as the Administrative Agent has received a certificate of an Authorized Officer
of the Borrower confirming that after giving effect to such change orders
(i) the ability of the Borrower to achieve Final Completion in accordance with
the Construction Budget and Schedule has not been adversely and materially
affected, (ii) no cost overruns shall have occurred and be continuing which
could reasonably be expected to result in Project Costs exceeding the funds then
available to pay such Project Costs and (iii) the change order could not
reasonably be expected to have a Material Adverse Effect. Any material expansion
of the capacity of the Project shall be achieved through Additional Project
Documents rather than through change orders to Construction Contracts in effect
as of
GREENHUNTER CREDIT AGREEMENT

101



--------------------------------------------------------------------------------



 



the Closing Date; provided that the prior written consent of the Administrative
Agent in consultation with the Independent Engineer shall be required to enter
into change orders under such Construction Contracts.
          (d) The Borrower shall not, without the prior written consent of the
Majority Lenders in consultation with the Independent Engineer, (i) suspend,
cancel or terminate any Material Project Document or consent to, allow to
subsist, or accept any suspension, cancellation or termination thereof,
(ii) sell, transfer, assign (other than pursuant to the Security Documents) or
otherwise dispose of (by operation of law, capacity release or otherwise) or
consent to any such sale, transfer, assignment or disposition of any part of its
interest in any Material Project Document, unless (A) such sale, transfer,
assignment or disposition is to an Affiliate of the Borrower, (B) the Borrower
shall have delivered notice of its intention to make such sale, transfer,
assignment or disposition to an Affiliate at least thirty-five (35) days in
advance of the intended effective date thereof, and (C) the Majority Lenders
shall have failed to deliver to the Administrative Agent objection to the sale,
transfer, assignment or disposition described in such notice, (iii) waive any
material default under, or material breach of, any Material Project Document or
waive, fail to enforce, forgive, compromise, settle, adjust or release (or
consent to any of the foregoing in respect of) any material right, interest or
entitlement, howsoever arising, under, or in respect of, any Material Project
Document, (iv) initiate or settle a material arbitration claim or proceeding
under any Material Project Document, (v) agree to or petition, request or take
any other material legal or administrative action that seeks, or may reasonably
be expected, to Impair any Material Project Document, (vi) amend, supplement or
modify or in any way vary, or agree to the variation of, any material provision
of a Material Project Document or of the performance of any material covenant or
obligation by any other Person under any Material Project Document (other than
change orders with respect to the Construction Contracts, which change order
protocol is addressed in Section 8.20(c)) or (vii) enter into any Additional
Project Document.
          (e) The Borrower shall cause all Project Revenues received from any
Project Party or any other Person to be deposited in the Revenue Account.
Without limiting the Borrower’s obligation to procure all Consent and
Agreements, the Borrower shall send a letter (on the Borrower’s letterhead and
signed by an Authorized Officer of the Borrower) notifying each other Project
Party not party to a Consent and Agreement (i) that its Project Document and all
associated documents and obligations have been pledged as collateral security to
the Secured Parties and are subject to the Secured Parties’ Lien on such
Property and (ii) if such Project Party’s Project Document requires any payment
of Project Revenues specified in clause (a) of the definition of Project
Revenues that, in addition to the assignment specified in clause (i) above, it
shall pay all such “Project Revenues” directly into the Revenue Account.
          (f) The Borrower shall furnish the Administrative Agent (with copies
sufficient for the Administrative Agent, the Independent Engineer and the
Lenders) with (i) certified copies of (A) all amendments, supplements or
modifications of any Material Project Documents, (B) all Additional Project
Documents and (C) if reasonably requested by the Administrative Agent,
Non-Material Project Documents and amendments, supplements or modifications
thereto and (ii) all Ancillary Documents relating to any Additional Project
GREENHUNTER CREDIT AGREEMENT

102



--------------------------------------------------------------------------------



 



Document, in each case, promptly after execution and delivery of such documents
to the Borrower.
          8.21 Operating and Capital Budgets.
          (a) The Borrower (on a consolidating basis) shall, on or before the
Closing Date, adopt an Operating and Capital Budget for the Project for the
period from such date to the conclusion of the then current fiscal year (and for
each month during such period), and, no less than fifteen (15) days in advance
of the beginning of each fiscal year of the Borrower thereafter, the Borrower
shall adopt an Operating and Capital Budget for the Project for the succeeding
fiscal year (and for each month during such period). Copies of such proposed
Operating and Capital Budget, together with a comparison of the costs in the
proposed Operating and Capital Budget with the costs set forth in the Operating
and Capital Budget for the Project for the current fiscal year and an
explanation of the reasons for any significant increase or decrease in any
category shall be furnished to the Administrative Agent at least sixty (60) days
before the beginning of the fiscal year to which such proposed Operating and
Capital Budget applies. Prior to adoption thereof, each proposed Operating and
Capital Budget for the Project shall be subject to the prior approval of the
Administrative Agent, following consultation with the Independent Engineer,
which approval shall not be unreasonably withheld or delayed. Copies of the
final Operating and Capital Budget so adopted for the Project shall be furnished
to the Administrative Agent promptly upon their adoption. In the event that any
proposed Operating and Capital Budget for the Project is not approved by the
Administrative Agent, the Operating and Capital Budget for the Project from the
previous fiscal year increased by the CPI for the then-current fiscal year shall
apply for the then-current fiscal year until an Operating and Capital Budget for
the Project is approved. The Administrative Agent shall have the right to
approve all or a portion of any proposed Operating and Capital Budget for the
Project. To the extent the Administrative Agent does not approve a portion of a
proposed Operating and Capital Budget for the Project, such portion of the
Budget from the previous fiscal year increased by the CPI for the then-current
fiscal year shall apply for the then-current fiscal year until such portion of
the proposed Operating and Capital Budget for the Project is approved.
          (b) The Borrower shall comply, within the ten percent (10%) variance
described below, with the Operating and Capital Budget. If during any fiscal
year the Borrower reasonably projects that any category of Operation and
Maintenance Expenses for the Project for such fiscal year will exceed by more
than twenty percent (20%) the amount budgeted for such category of Operation and
Maintenance Expenses in the then- applicable Operating and Capital Budget(s), or
if any category of Operation and Maintenance Expenses for the Project incurred
to date during such fiscal year plus any Operation and Maintenance Expenses
budgeted for such category for the remainder of such fiscal year in the
then-applicable Operating and Capital Budget(s) exceeds by more than ten percent
(10%) the aggregate amount budgeted for such category of Operation and
Maintenance Expenses in the then-applicable Operating and Capital Budget(s),
then the Borrower shall prepare and submit for the approval of the
Administrative Agent and the Independent Engineer pursuant to Section 8.21(a),
an amended Operating and Capital Budget for the remainder of such fiscal year;
provided that the approval of the Administrative Agent and the Independent
Engineer shall not be required for revisions to an Operating and Capital Budget
that are based on price
GREENHUNTER CREDIT AGREEMENT

103



--------------------------------------------------------------------------------



 



fluctuations for any budgeted line items for Feedstock, natural gas, Biodiesel,
Glycerin, Methanol, electricity, chemicals and other commodities and utilities
used in or sold under the Borrower’s operations, or freight.
          8.22 Operating Statements and Reports. The Borrower shall furnish to
the Administrative Agent and the Independent Engineer (i) monthly, commencing
with the close of the first full month after the Closing Date until the first
Principal Payment Date, concurrent with delivery of the Construction Reports
pursuant to Section 8.19, (ii) quarterly thereafter, an operating statement of
the Project for such period (with monthly detail) and for the portion of the
Borrower’s fiscal year then ended (with monthly detail), not more than
forty-five (45) days after the end of such quarter, and (iii) not more than
ninety (90) days after the end of each fiscal year of the Borrower, an operating
statement of the Project for such fiscal year (with monthly detail). Such
operating statements shall correspond to the classifications and monthly periods
of the current annual Operating and Capital Budget and shall show all Project
Revenues and all expenditures for Operation and Maintenance Expenses. The
monthly and quarterly operating statement shall include (i) updated estimates of
Operation and Maintenance Expenses for the balance of such fiscal year to which
the operating statement relates, (ii) any material developments during such
period which could reasonably be expected to have a Material Adverse Effect,
(iii) summary of statistical data relating to the operation of the Project
during such period and (iv) the cause, duration and projected loss of Project
Revenues attributable to each scheduled and unscheduled interruption in
production and transportation of Biodiesel, Glycerin and/or Methanol by the
Project during such period and, with respect to any interruptions caused by a
material defect or failure, the cause of and cost to repair such defect or
failure. The monthly, quarterly and annual operating statements shall each be
certified as materially complete and correct by an Authorized Officer of the
Borrower. Each operating statement will be accompanied by a statement of sources
and uses of funds for the periods covered by it and a discussion of the reason
for any material variance from the amount budgeted therefor in the relevant
Operating and Capital Budget. The form of such operating statements shall be in
form and substance satisfactory to the Administrative Agent, in consultation
with the Independent Engineer, and shall be agreed upon with the Borrower
promptly after the Closing Date.
          8.23 Transactions with Affiliates. The Borrower shall not directly or
indirectly enter into any transaction that is otherwise permitted hereunder with
or for the benefit of an Affiliate of the Borrower (including guarantees and
assumptions of obligations of an Affiliate of the Borrower) except upon fair and
reasonable terms no less favorable to the Borrower than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate of
the Borrower, and in no case without prior approval of the Administrative Agent.
Prior to entering into any agreement with its Affiliate, the Borrower shall
deliver to the Administrative Agent (x) a certificate of an Authorized Officer
of the Borrower describing such transaction in reasonable detail and certifying
as to the satisfaction of conditions set forth in this Section 8.23 and
(y) Ancillary Documents in connection therewith. Each Project Document entered
into with an Affiliate as of the Closing Date is listed on Schedule 7.15(j).
          8.24 Final Survey and Title Policy. The Borrower shall promptly, and
in any event as a condition precedent to the Conversion Date:
GREENHUNTER CREDIT AGREEMENT

104



--------------------------------------------------------------------------------



 



          (a) cause the Title Company to deliver a date down endorsement to the
Title Policy indicating that there has been no change in the state of title to
any of the Trust Estate, which endorsement shall have the effect of updating the
date of the Title Policy as of such date and deleting: (i) any exception in
connection with pending disbursements, (ii) any exception with respect to
mechanics’ and materialmen’s liens and (iii) any exception with respect to
survey matters (except to refer to and insure in accordance with the Survey),
with respect to the Project covered by such Title Policy; and
          (b) deliver to the Administrative Agent final executed version of the
Survey for the Project Facility Site reflecting the “as-built” condition of the
Project, in form and substance reasonably satisfactory to each Lender and
satisfactory to the Title Insurance Company, dated no earlier than thirty
(30) days prior to the date such final Survey is delivered, and showing no
encroachment or encumbrance other than those consented to in writing by the
Administrative Agent and showing compliance with all setback requirements.
          8.25 Other Documents and Information. The Borrower shall furnish the
Administrative Agent (with sufficient copies for each Lender):
          (a) promptly after the filing thereof, a copy of each filing,
certification, waiver, exemption, claim, declaration, or registration made with
respect to Government Approvals to be obtained or filed by the Borrower with any
Government Authority, other than such filings, certifications, waivers,
exemptions, claims, declarations, or registrations that are routine or
ministerial in nature and in respect of which a failure (individually or on an
aggregate basis) to file could not reasonably be expected to have a Material
Adverse Effect;
          (b) promptly after receipt or publication thereof, a copy of each
Government Approval obtained by the Borrower (other than such Government
Approvals obtained by the Borrower in the ordinary course of its business);
          (c) promptly upon obtaining knowledge thereof, a description of each
material change in the status of any Government Approval identified on
Schedule 7.05(a) and Schedule 7.05(b);
          (d) promptly after the delivery thereof to the addressee, a copy of
each material notice, demand or other communication delivered by the Borrower
pursuant to any Financing Document; and
          (e) on every twelve (12) month interval after the Closing Date during
the Term, a certificate from the Insurance Consultant certifying the sufficiency
of insurance in accordance with the terms of this Agreement, in a form and
substance acceptable to the Administrative Agent.
          8.26 Cooperation. The Borrower shall perform such acts as are
reasonably requested by the Administrative Agent to carry out the intent of, and
transactions contemplated by, this Agreement and the other Transaction
Documents. The Borrower will cooperate with the Independent Engineer so that the
Independent Engineer may provide, no later than thirty (30)
GREENHUNTER CREDIT AGREEMENT

105



--------------------------------------------------------------------------------



 



days after receipt of all data, a report to the Lenders reviewing the operation
and maintenance of the Project for the prior fiscal year.
          8.27 Performance Tests. The Administrative Agent and the Independent
Engineer have the right to witness and verify the Performance Tests. The
Borrower shall give the Administrative Agent and the Independent Engineer notice
regarding each proposed Performance Test no less than five (5) Business Days
prior to any Performance Test. If, upon completion of any Performance Tests, the
Borrower has decided to use such Performance Tests as the basis for declaring
the Final Completion Date, the Borrower shall so notify the Administrative Agent
and the Independent Engineer and shall deliver a copy of all test results
supporting the results of such Performance Test, accompanied by supporting data
and calculations including a report that indicates the Borrower’s preliminary
opinions as to results the Performance Tests (each a “Performance Test Report”)
and the Independent Engineer will, upon a thorough review of such Performance
Test Report, certify in writing to the Administrative Agent, within five
(5) Business Days of the receipt of such Performance Test Report, the results of
the Performance Tests and confirming that such Performance Tests were performed
in accordance with applicable biodiesel industry standards and have demonstrated
that the Project meets the Performance Criteria, or deliver a report to the
Administrative Agent and the Borrower setting forth in reasonable detail any
objections of the Independent Engineer to such Performance Test Report. If any
such objections are made, then the Borrower shall be permitted to address such
objections to the reasonable satisfaction of the Independent Engineer or conduct
additional Performance Tests in accordance with this Section 8.27.
          8.28 Separateness. The Borrower shall comply at all times with the
separateness provisions set forth on Schedule 7.26.
          8.29 Suspension or Abandonment. The Borrower shall not (i) permit or
suffer to exist an Event of Abandonment or (ii) order, allow to subsist or
consent to any suspension of work in excess of sixty (60) days under any Project
Document, other than a suspension of work due to a force majeure event under
such Project Document, in each such case without the prior written approval of
the Majority Lenders.
          8.30 Mechanics Liens. Borrower at no time shall permit one or more
Mechanics’ Liens, or any other affidavit of Liens, to be recorded against all or
any portion of the Project Facility Site claiming an amount, individually or in
the aggregate, in excess of $50,000 (unless such Liens are being Contested and
could not reasonably be expected to have a Material Adverse Effect).
ARTICLE IX
EVENTS OF DEFAULT
          9.01 Events of Default; Remedies. If one or more of the following
events (the “Events of Default”) shall occur and be continuing:
          (a) The Borrower shall (i) default in the payment when due of any
principal of any Loan, whether at the due date thereof or at a date fixed for
prepayment thereof or
GREENHUNTER CREDIT AGREEMENT

106



--------------------------------------------------------------------------------



 



otherwise or (ii) default in the payment when due of any interest on any Loan or
any fee or any other amount payable by it under this Agreement or under any
other Financing Document and the default described in this clause (ii) shall
continue unremedied for a period of three (3) Business Days after the occurrence
of such default; or
          (b) (A) The Borrower shall default for a period beyond any applicable
grace period (i) in the payment of any principal, interest or other amount due
under any agreement involving Indebtedness and the outstanding amount or amounts
payable under any such agreement equals or exceeds $250,000 in the aggregate or
(ii) in the performance of any obligation due under any agreement involving
Indebtedness if in the case of this clause (ii), pursuant to such default, the
holder of the obligation concerned has accelerated the maturity of any
Indebtedness evidenced thereby which equals or exceeds $250,000 in the
aggregate; or (B) The Project Sponsor shall default for a period beyond any
applicable grace period (i) in the payment of any principal, interest or other
amount due the Debentures or the Debenture Security Agreement and the
outstanding amount or amounts payable under any such agreement equals or exceeds
$250,000 in the aggregate or (ii) in the performance of any obligation due under
the Debentures or the Debenture Security Agreement if in case of this clause
(ii), pursuant to such default, the holder of the obligation concerned has
accelerated the maturity of any Indebtedness evidenced thereby which equals or
exceeds $250,000 in the aggregate;
          (c) (i) Any representation or warranty made or deemed made by the
Borrower in this Agreement or any other Financing Document, the Debentures or
the Debenture Security Agreement or (ii) any representation, warranty or
statement in any certificate, financial statement or other document furnished to
the Administrative Agent or any Lender by or on behalf of the Borrower or
(iii) any representation or warranty made or deemed made by any Material Project
Party in connection with any Transaction Document or (iv) any representation,
warranty or statement in any certificate, financial statement or other document
furnished to the Administrative Agent or any Lender by or on behalf of any
Material Project Party shall prove to have been false or misleading in any
material respect as of the time made or deemed made, confirmed or furnished;
provided, that such misrepresentation or such false statement shall not
constitute an Event of Default if such condition or circumstance is (A) subject
to cure, as determined by the Majority Lenders in their reasonable judgment and
(B) remedied within thirty (30) days after written notice of such default from
the Administrative Agent; or
          (d) (i) The Borrower shall fail to observe or perform any covenant or
agreement contained in Section 8.01(c), 8.01(e), 8.01(f), 8.02, 8.03, 8.04(b),
8.05(a), 8.05(b), 8.05(c), 8.05(d), 8.05(l), 8.05(m), 8.07, 8.08, 8.09, 8.10,
8.11, 8.12, 8.13, 8.14, 8.15, 8.16(a), 8.17, 8.18(c), 8.28, 8.29 or 8.30 or
shall default in the performance of any of its obligations contained in any
Security Document and shall fail to cure such default within the grace period
specified therein, if any; or
          (e) The Borrower shall default in the performance of any of its
covenants or obligations to be performed or observed by it under this Agreement
or any other Transaction Document (not otherwise addressed in this Section 9.01,
including, for the avoidance of doubt, Sections 9.01(s) and (t)) and such
default shall continue unremedied for a period of thirty (30)
GREENHUNTER CREDIT AGREEMENT

107



--------------------------------------------------------------------------------



 



days after written notice of such default (specifying such default and requiring
remedy thereof) from the Administrative Agent; or
          (f) A Bankruptcy shall occur with respect to the Borrower; or
          (g) A Bankruptcy shall occur with respect to (i) the Project Sponsor,
or (ii) any other Material Affiliate Project Party (A) that could reasonably be
expected to have a Material Adverse Effect on the Project or (B) and the
Borrower fails to replace such Material Project Party with a Person reasonably
satisfactory to the Majority Lenders within ninety (90) days; or
          (h) (i) The Liens in favor of the Secured Parties under the Security
Documents shall at any time cease to constitute valid and perfected Liens
granting a first priority security interest in the Collateral (subject to
Permitted Liens and Permitted Exceptions) to the Secured Parties, (ii) except
for expiration in accordance with its terms, any of the Security Documents shall
at any time for any reason cease to be valid and binding or in full force and
effect or (iii) the enforceability of any Security Document shall be contested
by any Person other than a Secured Party, and in the case of clause (i) or (ii)
(unless the event set forth in clause (ii) is the result of a declaration as set
forth in clause (i) below), such circumstance continues unremedied for more than
five (5) Business Days after notice of such circumstance from the Administrative
Agent; or
          (i) Except as otherwise addressed in this Section 9.01, the Borrower
under a Security Document (including each counterparty to a Consent and
Agreement) shall default in the performance of any of its obligations (other
than a payment obligation, which is governed by other provisions of
Section 9.01) under such Security Document and such default shall continue
unremedied for more than thirty (30) days after the occurrence thereof;
provided, that if such default constitutes a contest or repudiation of the
enforceability of such Security Document against the Borrower, such event shall
be governed by either paragraph (h) or (n) of this Section 9.01; or
          (j) A final judgment or judgments for the payment of money in excess
of, $250,000 in the aggregate, in excess of the maximum amount covered by
insurance required to be maintained pursuant to Section 8.05, shall be rendered
by one or more Government Authorities, arbitral tribunals or other bodies having
jurisdiction against the Borrower and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution shall
not be procured, within thirty (30) days from the date of entry of such judgment
or judgments provided, that any judgments that shall have been cash
collateralized through additional contributions of equity to the Borrower shall
not be a Default or Event of Default under this clause (j);or
          (k) An ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
          (l) The Borrower shall default in the performance of its obligation to
maintain in full force and effect the insurance required under paragraph (a),
(b), (c) or (d) of
GREENHUNTER CREDIT AGREEMENT

108



--------------------------------------------------------------------------------



 



Section 8.05 and, as long as there is not a Material Adverse Effect, such
insurance is not replaced with insurance complying with the requirements of such
sections within fifteen (15) Business Days after such default; or
          (m) Any Government Approval shall be Impaired and (i) such Impairment
continues to exist for more than sixty (60) days or such Government Approval is
not replaced within sixty (60) days and (ii) such Impairment could reasonably be
expected to have a Material Adverse Effect; or
          (n) (i) This Agreement or any other Financing Document shall have been
declared in a final non-appealable judgment to be unenforceable, (ii) any
Financing Document, except for any Security Document, shall otherwise cease to
be valid and binding or in full force and effect or shall be materially Impaired
(in each case, except in connection with its expiration in accordance with its
terms in the ordinary course (and not related to any default hereunder)) or
(iii) any party to a Financing Document shall have expressly repudiated its
obligations thereunder; or
          (o) (i) Any Material Project Document shall at any time for any reason
cease to be valid and binding or in full force and effect or shall be materially
Impaired (in each case, except in connection with its expiration in accordance
with its terms in the ordinary course (and not related to any default
thereunder)) or (ii) any Material Project Party shall be in material default
(after any applicable notice, grace period or both) under any Material Project
Document and the Borrower fails to replace such Material Project Document with
an agreement, in form and substance reasonably satisfactory to the Majority
Lenders, entered into (together with all Ancillary Documents) within thirty
(30) days of the Borrower’s Knowledge of such material default; provided,
further, that during such period of time between which a Material Project Party
is in material default under a Material Project Document and before a
replacement Material Project Document is provided, the Administrative Agent (in
consultation with the Independent Engineer) shall appoint an interim replacement
Material Project Party; or
          (p) An Event of Abandonment shall have occurred; or
          (q) An Environmental Claim shall have been brought against the
Borrower, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; or
          (r) An Event of Taking shall have occurred with respect to all or
substantially all of the Project, or otherwise could reasonably be expected to
have a Material Adverse Effect, or an Event of Total Loss occurs; or
          (s) The Conversion Date shall not have occurred by the Date Certain;
or
          (t) A Change in Control shall have occurred.
THEREUPON: (1) in the case of an Event of Default other than the one referred to
in paragraph (f) of this Article IX with respect to the Borrower, the
Administrative Agent may, and, upon request of the Supermajority Lenders, shall,
by written notice to the Borrower, take either
GREENHUNTER CREDIT AGREEMENT

109



--------------------------------------------------------------------------------



 



or both of the following actions, at the same or different times, (x) terminate
the Loan Commitments, and thereupon the Loan Commitments shall terminate
immediately and (y) declare the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including any amounts payable under Section 5.03
or 5.04) to be forthwith due and payable (or both), whereupon such amounts shall
be immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower and (2) in the case of the occurrence of an Event of Default referred
to in paragraph (f) of this Article IX, with respect to the Borrower, the Loan
Commitments shall automatically terminate and the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower under this Agreement and under the Notes and the other
Financing Documents (including any amounts payable under Section 5.03 or 5.04)
shall automatically become immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower. In the case of any Event of Default, in
addition to the exercise of remedies set forth in clauses (1) and (2) above, the
Collateral Agent shall have the right, upon the consent or at the request of the
Supermajority Lenders, to exercise any and all rights of a secured creditor with
respect to the Collateral.
ARTICLE X
THE ADMINISTRATIVE AGENT
          10.01 Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Financing Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of the Financing
Documents, together with such other powers as are reasonably incidental to such
powers. The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 shall include reference to
its affiliates and its own and its affiliates’ officers, directors, employees,
representatives and agents): (a) shall have no duties or responsibilities except
those expressly set forth in the Financing Documents, and shall not by reason of
any Financing Document be a trustee for any Lender; (b) shall not be responsible
to the Lenders for any recitals, statements, representations or warranties
contained in any Financing Document, or in any certificate or other document
referred to or provided for in, or received by any of them under, any Financing
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Financing Document or any other document referred to or
provided for in any Financing Document or for any failure by the Borrower or any
other Person to perform any of its obligations under any Financing Document;
(c) shall not be required to initiate or conduct any litigation or collection
proceedings under any Financing Document and (d) shall not be responsible for
any action taken or omitted to be taken by it under any Financing Document or
under any other document or instrument referred to or provided for in any
Financing Document or in connection with any Financing Document, except for its
own gross negligence or willful misconduct. The Administrative Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact reasonably selected by it in
good faith. The Administrative Agent may deem and treat the payee of any Note as
the holder of such Note for all purposes of the Financing Documents unless and
until a notice of the
GREENHUNTER CREDIT AGREEMENT

110



--------------------------------------------------------------------------------



 



assignment or transfer of such Note shall have been filed with the
Administrative Agent, together with the consent of the Borrower to such
assignment or transfer (to the extent provided in Section 11.06(b)).
          10.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any made by telephone, telecopy, telex, telegram or cable) reasonably
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by any
Financing Document, the Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under any Financing Document
in accordance with instructions given by the Supermajority Lenders or Majority
Lenders or, if provided in this Agreement, in accordance with the instructions
given by the all of the Lenders as is required in such circumstance, and such
instructions of such Lenders and any action taken or failure to act pursuant to
such instructions shall be binding on all of the Lenders.
          10.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than the nonpayment of
principal of or interest on Loans or of fees payable hereunder) unless the
Administrative Agent has received notice from a Lender or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice of
such receipt to the Lenders (and shall give each Lender prompt notice of each
such nonpayment). The Administrative Agent shall (subject to Section 10.07) take
such action with respect to such Default as shall be directed by the
Supermajority Lenders or all of the Lenders; provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Supermajority Lenders or all of the
Lenders.
          10.04 Rights as a Lender. With respect to its Loan Commitments and the
Loans made by it, WestLB (and any successor acting as Administrative Agent) in
its capacity as a Lender under the Financing Documents shall have the same
rights, privileges and powers under the Financing Documents as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. WestLB
(and any successor acting as Administrative Agent) and its affiliates may
(without having to account for the same to any Lender) accept deposits from,
lend money to, make investments in and generally engage in any kind of banking,
trust or other business with the Borrower (and any Subsidiaries or Affiliates of
the Borrower) as if it were not acting as the Administrative Agent, and WestLB
and its affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.
GREENHUNTER CREDIT AGREEMENT

111



--------------------------------------------------------------------------------



 



          10.05 Indemnification. The Lenders agree to indemnify (x) the
Administrative Agent (to the extent not reimbursed under Section 11.03, but
without limiting the obligations of the Borrower under such Section 11.03) and
(y) the Indemnified Persons (as such term is defined in the Collateral Agency
Agreement, to the extent not reimbursed under Section 8.02 of the Collateral
Agency Agreement, but without limiting the obligations of the Borrower under
such Section 8.02), in each case ratably in accordance with the aggregate
principal amount of the Loans held by the Lenders (or, if no Loans are at the
time outstanding, ratably in accordance with their respective Loan Commitments),
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Person
(including by any Lender) arising out of or by reason of any investigation or
any way relating to or arising out of this Agreement or any other Transaction
Document or any other documents contemplated by or referred to in this Agreement
or in the other Transaction Documents or the transactions contemplated by this
Agreement under Section 11.03, but excluding, unless a Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties) or the enforcement of any of the terms of this
Agreement or of the other Transaction Documents or of any such other documents;
provided, that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the Person to be
indemnified.
          10.06 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any other Transaction Document. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Person of this Agreement
or any other Transaction Document or any other document referred to or provided
for in this Agreement or in any other Transaction Document or to inspect the
Properties or books of the Borrower or such other Person. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent or the Collateral Agent under this
Agreement, neither the Administrative Agent nor the Collateral Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent, the Collateral Agent or any of their affiliates.
          10.07 Failure to Act. Except for action expressly required of the
Administrative Agent under this Agreement and under the other Transaction
Documents to which the Administrative Agent is intended to be a party, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act under this Agreement and under the other Transaction Documents
unless it shall receive further assurances to its reasonable satisfaction from
the Lenders of their indemnification obligations under Section 10.05 against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.
GREENHUNTER CREDIT AGREEMENT

112



--------------------------------------------------------------------------------



 



          10.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by notice to the Lenders
and the Borrower, and the Administrative Agent may be removed at any time with
or without cause by the Supermajority Lenders. Upon any such resignation or
removal, the Supermajority Lenders shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall (so long as no
Event of Default has occurred and is continuing) be reasonably acceptable to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Supermajority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the Supermajority Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be an Acceptable Bank
which has an office in New York, New York, which successor Administrative Agent
shall (so long as no Event of Default has occurred and is continuing) be
reasonably acceptable to the Borrower. Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Transaction Documents to which it
is intended to be a party. After any retiring Administrative Agent’s resignation
or removal as Administrative Agent, the provisions of this Article X shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
          10.09 Consents under Transaction Documents. Except as otherwise
provided in Section 11.04 with respect to any modification, supplement or waiver
under this Agreement, the Administrative Agent shall, upon the prior consent of
the Majority Lenders (except to the extent otherwise provided in this
Agreement), consent to (and shall direct the Collateral Agent, if applicable, to
enter into) any modification, supplement or waiver under any other such
Transaction Document to which the Administrative Agent or the Collateral Agent
is intended to be a party; provided, that without the prior consent of each
Lender, the Administrative Agent shall not (and, if applicable, shall not direct
the Collateral Agent to) (except as contemplated in this Agreement or in the
Security Documents) release any Collateral or otherwise terminate any Lien under
any Security Document, or agree to additional obligations being secured by the
Collateral (unless the Lien for such additional obligations shall be junior to
the Lien in favor of the other obligations secured by such Security Document and
is otherwise permitted under this Agreement or the Security Documents), except
that no such consent shall be required, and the Administrative Agent is hereby
authorized, to release (and to direct the Collateral Agent to release) any Lien
covering Property of the Borrower or any other Person which is the subject of a
disposition of Property of the Borrower or such other Person which is permitted
or contemplated under this Agreement or under the relevant Security Document or
to which the Lenders have otherwise consented.
          10.10 Appointment of Collateral Agent. Each Lender hereby irrevocably
authorizes the Administrative Agent to act as its agent under the Collateral
Agency Agreement to appoint the Collateral Agent and the Depositary thereunder
on behalf of such Lender and the other Secured Parties, such appointment subject
to the terms and conditions of such agreement.
GREENHUNTER CREDIT AGREEMENT

113



--------------------------------------------------------------------------------



 



          10.11 Reports; Etc. The Administrative Agent shall deliver to each
Lender a copy of each budget, financial statement and other report delivered by
the Borrower to it pursuant to the terms of this Agreement promptly following
receipt of such information.
          10.12 Lead Arranger, etc. The Lead Arranger, Bookrunner and
Syndication Agent, in each of their capacities as such, shall not have any
obligations or liabilities hereunder.
ARTICLE XI
MISCELLANEOUS
          11.01 Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, remedy, power or privilege under this Agreement, any Note
or any other Financing Document shall operate as a waiver of such right, remedy,
power or privilege, and no single or partial exercise of any right, remedy,
power or privilege under this Agreement, any Note or any other Financing
Document shall preclude any other or further exercise of such right, remedy,
power or privilege, or the exercise of any other right, power or privilege. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law. All covenants of the Borrower and the Project Sponsor
set forth in this Agreement and the other Financing Documents and all Events of
Default set forth in Section 9.01 shall be given independent effect so that, in
the event that a particular action or condition is not permitted by the terms of
any such covenant or would result in a Default, the fact that such event or
condition could be permitted by an exception to, or be otherwise within the
limitations of, another covenant or another Event of Default shall not avoid the
occurrence of a Default or an Event of Default in the event that such action is
taken or condition exists.
          11.02 Notices. All notices, requests and other communications provided
for in this Agreement and under the other Financing Documents (including any
modifications of, or waivers or consents under, this Agreement) shall be given
or made in writing (including by facsimile) delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages of
this Agreement or in the relevant section as specified in other Financing
Documents, or as to any party, at such other address as shall be designated by
such party in a notice to each other party. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided,
that no notice to the Administrative Agent shall be effective until received by
the Administrative Agent.
          11.03 Expenses; Indemnification; Etc. The Borrower agrees to pay or
reimburse each of the Lenders and the Administrative Agent for:
          (a) all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, counsel to the Administrative Agent (or such other
counsel that the Administrative Agent may select from time to time which, so
long as no Default has occurred and is continuing, shall
GREENHUNTER CREDIT AGREEMENT

114



--------------------------------------------------------------------------------



 



be reasonably satisfactory to the Borrower)) and experts (including the
Independent Engineer, the Independent Insurance Consultant, the Independent
Market Consultant and the Independent Environmental Consultant) engaged by the
Administrative Agent or the Lenders from time to time, in connection with
(i) the negotiation, preparation, execution and delivery of this Agreement and
the other Transaction Documents and the extension of credit under this
Agreement, (ii) any amendment, modification or waiver of any of the terms of
this Agreement or any other Transaction Document and (iii) the syndication of
Loan Commitments or Loans,
          (b) all reasonable costs and expenses of the Lenders and the
Administrative Agent (including reasonable counsels’ fees and expenses and
reasonable experts’ fees and expenses incurred by or on behalf of the
Administrative Agent) in connection with (i) any Default and any enforcement or
collection proceedings resulting from such Default or in connection with the
negotiation of any restructuring or “work-out” (whether or not consummated) of
the obligations of the Borrower under this Agreement or the obligations of any
Project Party under any Project Document and (ii) the enforcement of this
Section 11.03(b),
          (c) all reasonable out-of-pocket expenses incurred by the LC Issuing
Bank in connection with the issuance, amendment, renewal, or extension of any
Letter of Credit or any demand for payment thereunder, and
          (d) all transfer, stamp, documentary or other similar Taxes,
assessments or charges levied by any Government Authority in respect of this
Agreement or any other Transaction Document or any other document referred to in
this Agreement or in any such other Transaction Document and all costs,
expenses, Taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any Lien contemplated by this
Agreement or any other Transaction Document to which the Administrative Agent or
the Collateral Agent is intended to be a party or any other document referred to
in this Agreement or in any such other Transaction Document.
          The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender and their respective officers, directors, employees,
representatives, attorneys and agents (each, an “Indemnitee”) from, and shall
hold each of them harmless against, any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including the reasonable fees
and expenses of counsel for each Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party to any such
proceeding) that may at any time (including at any time following the
Termination Date) be imposed on, asserted against or incurred by an Indemnitee
as a result of, or arising out of, or in any way related to or by reason of any
claim with respect to (i) any of the transactions contemplated by this Agreement
or by any other Transaction Document or the execution, delivery or performance
of this Agreement or any other Transaction Document, (ii) the extensions of
credit under this Agreement or the actual or proposed use by the Borrower of any
of the extensions of credit under this Agreement (including any refusal by the
LC Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or the grant to the Administrative Agent or
the Collateral Agent for the benefit of, or to any of, the
GREENHUNTER CREDIT AGREEMENT

115



--------------------------------------------------------------------------------



 



Secured Parties of any Lien on the Collateral or in any other Property of the
Borrower or any other Person or any shareholding, partnership or equity interest
in the Borrower or any other Person and (iii) the exercise by the Administrative
Agent or the Collateral Agent (or the other Secured Parties) of their rights and
remedies (including foreclosure) under any Security Document (but excluding, as
to any Indemnitee, any Excluded Taxes, any such losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements incurred by reason of the gross negligence or willful misconduct
of such Indemnitee as finally determined by a court of competent jurisdiction or
attributable to actions or events occurring after the Borrower is divested of
the applicable Collateral). Without limiting the generality of the foregoing,
the Borrower hereby agrees to indemnify each Indemnitee from, and shall hold
each Indemnitee harmless against, any losses, liabilities, claims, damages,
reasonable expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements described in the preceding sentence (including any Lien filed
against the Project by any Government Authority but excluding, as provided in
the preceding sentence, any such losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements
incurred by reason of the gross negligence or willful misconduct of such
Indemnitee) (collectively, “Losses”) arising under any Environmental Law or
relating to any Environmental Claim as a result of the past, present or future
facilities or operations of the Borrower or any predecessors to Borrower, or the
past, present or future condition or operation of the Project or Project
Facility Site, or any Release, threatened Release or Use of any Hazardous
Materials with respect to the Project or Project Facility Site (including any
such Release, threatened Release or Use which occurs during any period when such
Indemnitee shall be in possession of any such site or facility following the
exercise by the Administrative Agent or any other Secured Party of any of its
rights and remedies under this Agreement or under any Financing Document or any
other Transaction Document where such Release, threatened Release or Use
commenced or occurred prior to such period); provided, however, that the
Borrower shall have no such obligation to indemnify any Indemnitee to the extent
that any such Losses are directly and primarily caused by such Indemnitee’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.
          11.04 Amendments; Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or modified only by an
instrument in writing signed by the Borrower, the Administrative Agent and the
Majority Lenders, or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders, and any provision of this Agreement may be
waived by the Majority Lenders or by the Administrative Agent acting with the
consent of the Majority Lenders; provided, that (a) no amendment, modification
or waiver shall, unless by an instrument signed by all of the Lenders or by the
Administrative Agent acting with the consent of all of the Lenders (i) increase
or extend the term, or extend the time or waive any requirement for the
termination of the Loan Commitments, (ii) extend the scheduled date for the
payment of principal of or interest on any Loan or any fee under this Agreement,
(iii) reduce the amount of any such payment of principal, (iv) reduce the rate
at which interest is payable on any such amount or any fee is payable under this
Agreement, (v) alter the rights or obligations of the Borrower to prepay Loans,
(vi) alter the terms of this Section 11.04 or (vii) amend the definition of the
terms “Supermajority Lenders” or “Majority Lenders” or modify in any other
manner the number or percentage of the Lenders required to
GREENHUNTER CREDIT AGREEMENT

116



--------------------------------------------------------------------------------



 



give any consent or make any determinations or waive any rights under this
Agreement or to modify any provision of this Agreement, (b) any amendment,
modification, waiver or supplement of Article X shall require the consent of the
Administrative Agent and, only to the extent Section 10.05 or Section 10.06
would be amended, modified or supplemented as a result thereof, the Collateral
Agent and (c) any amendment of the definition of the term “Permitted Swap
Provider” or “Secured Party” shall require the consent of each Permitted Swap
Provider that is a Lender hereunder.
          Anything in this Agreement to the contrary notwithstanding, if at any
time when the conditions precedent set forth in Article VI to any extension of
credit under this Agreement are, in the opinion of the Supermajority Lenders,
satisfied, any Lender that fails to fulfill its obligations to make such
extension of credit, shall, for so long as such failure shall continue, such
Lender shall (unless the Supermajority Lenders, determined as if such Lender
were not a “Lender” under this Agreement, shall otherwise consent in writing) be
deemed for all purposes relating to amendments, modifications, waivers or
consents under this Agreement (including under this Section 11.04 and under
Section 10.09) and any other Financing Document to have no Loans or Loan
Commitments, shall not be treated as a “Lender” under this Agreement when
performing the computation of Supermajority Lenders, Majority Lenders or each
Lender, and shall have no rights under the preceding paragraph of this
Section 11.04; provided, that any action taken by the other Lenders with respect
to the matters referred to in clause (a) of the preceding paragraph shall not be
effective as against such Lender.
          11.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns.
          11.06 Assignments and Participations; Replacement of Lender.
          (a) The Borrower may not assign its rights or obligations under this
Agreement or under the Notes without the prior consent of all of the Lenders and
the Administrative Agent.
          (b) Each Lender may, (i) with notice to the Administrative Agent and
the Borrower (provided that no notice to the Borrower shall be required for an
assignment if an Event of Default referred to in Section 9.01(f) shall have
occurred and be continuing), assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement with respect to all
or a portion of its Term Loan Commitments or Term Loans and, (ii) with the
notice to the Administrative Agent, the LC Issuing Bank and the Borrower
(provided that no notice to the Borrower shall be required for an assignment if
an Event of Default referred to in Section 9.01(f) shall have occurred and be
continuing), assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement with respect to all or a portion of
its Working Capital Loan Commitments or Working Capital Loans at the time owing
to it; provided, that in each case: (A) any such partial assignment shall be in
an amount at least equal to $1,000,000 (taking into account such Lender’s pro
rata assignment of all of its Loans and Loan Commitments), or such other amount
determined by the Administrative Agent; (B) each assignment by a Lender of its
Loans, Note or Loan Commitment shall be made in such a manner so that the same
portion of its Loans, Note or
GREENHUNTER CREDIT AGREEMENT

117



--------------------------------------------------------------------------------



 



Loan Commitment is assigned to the respective assignee; (C) any assignment of a
Letter of Credit Commitment shall be to an Acceptable Bank; and (D) the Borrower
and Administrative Agent may continue to deal solely and directly with the
assigning Lender in connection with the interest so assigned until (1) written
notice of such assignment, together with payment instructions, addresses and
related information with respect to the assignee, shall have been given to the
Borrower and the Administrative Agent by such assigning Lender and the assignee,
and (2) the assigning Lender or assignee shall have delivered to the Borrower
and the Administrative Agent an assignment and acceptance substantially in the
form of the attached Exhibit K (the “Assignment and Acceptance”). Upon execution
and delivery by the assignee to Administrative Agent of the Assignment and
Acceptance, and upon consent to such assignment and acceptance by the
Administrative Agent and the Borrower, to the extent required above, the
assignee shall have, to the extent of such assignment (unless otherwise provided
in such assignment with the consent of the Administrative Agent), the
obligations, rights and benefits of a Lender under this Agreement holding the
Loan Commitment and Loans (or portions thereof) assigned to it (in addition to
the Loan Commitment and Loans, if any, previously held by such assignee) and the
assigning Lender shall, to the extent of such assignment, be released from its
Loan Commitment (or portion thereof) so assigned and relinquish its rights
related thereto. Upon each such assignment (other than such an assignment by
WestLB) the assigning Lender shall pay the Administrative Agent an assignment
fee of $5,000. In furtherance of the foregoing, on the date of any such
assignment pursuant to this Section 11.06(b), the Borrower shall deliver to the
assignee Lender and, if the assigning Lender has retained a portion of its
Loans, such assigning Lender, in exchange for the Notes previously delivered by
the Borrower to the assigning Lender, appropriately completed Notes, dated the
effective date of such assignment, payable to such assigning Lender and to such
assignee Lender, in an aggregate amount equal to their respective Loans and Loan
Commitments, after giving effect to such assignment, and otherwise duly
completed.
          (c) A Lender, without the consent of the Borrower, the Lenders or the
Administrative Agent, may sell or agree to sell to one or more other Persons a
participation in all or any part of any Loan held by it, or in its Loan
Commitments (provided, that partial participations shall be in an amount at
least equal to $1,000,000 (taking into account such Lender’s pro rata
participation of all of its Loans and Loan Commitments), or such other amount
determined by the Administrative Agent), in which event each purchaser of a
participation (a “Participant”) shall have the rights, benefits and obligations
of the provisions of Sections 5.02 and 5.04 (except that any such Participant
shall be entitled only to the extent that the Lender from which such Participant
acquired its participation is entitled, and such Lender makes such claim on its
own behalf because it would have otherwise incurred the same costs) with respect
to its participation in such Loans and Loan Commitments (and the Borrower shall
be directly obligated to such Participant under such provisions) as if such
Participant were a “Lender” for purposes of such Section, but, except as
otherwise provided in Section 4.07(c), shall not have any other rights or
benefits under this Agreement or any Note or any other Financing Document,
including any voting rights under this Agreement (the Participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreements executed by such Lender in favor of the Participant). All amounts
payable by the Borrower to any Lender under Article V in respect of Loans held
by it, and its Loan Commitments, shall be determined as if such Lender had not
sold or agreed to sell any
GREENHUNTER CREDIT AGREEMENT

118



--------------------------------------------------------------------------------



 



participations in such Loans and Loan Commitments, and as if such Lender were
funding each of such Loan and Loan Commitments in the same way that it is
funding the portion of such Loan and Loan Commitments in which no participations
have been sold. In no event shall a Lender that sells a participation agree with
the Participant to take or refrain from taking any action under this Agreement
or under any other Financing Document except that such Lender may agree with the
Participant that it will not, without the consent of the Participant, agree to
(i) increase or extend the term, or extend the time or waive any requirement for
the reduction or termination, of such Lender’s Loan Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the related Loan or
Loans, or any portion of any fee payable to the Participant, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable on any amount under this Agreement, or reduce any fee or other amount
payable to the Participant to a level below the rate at which the Participant is
entitled to receive such interest or fee, (v) alter the rights or obligations of
the Borrower to prepay the related Loans or (vi) consent to any modification or
waiver of this Agreement or of any Security Document to the extent that such
waiver or modification requires the consent of each Lender under Section 10.09.
          (d) In the event that a Lender sells participations, such Lender,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of all Participants
in the Loans held by it (the “Participant Register”). A Loan (and the Note, if
any, evidencing the same) may be participated in whole or in part, and the
participation transferred in whole or in part, only by registration of such
participation or transfer on the Participant Register (and each Note shall
expressly so provide). Any participation of such Loan (and the Note, if any,
evidencing the same), and transfer of the participation, may be effected only by
the registration of such participation or transfer on the Participant Register.
          (e) Anything in this Section 11.06 to the contrary notwithstanding,
any Lender may assign or pledge all or any portion of its rights under this
Agreement to secure any obligations of such Lender, including any such pledge or
assignment to any federal reserve lender or any assignment to a special purpose
trust or other entity for purposes of securitization of such Lender’s loans. No
such assignment shall release the assigning Lender from its obligations
hereunder.
          (f) A Lender may furnish any information concerning the Borrower in
the possession of such Lender from time to time to permitted Assignees and
Participants (including prospective permitted Assignees and Participants),
subject, however, to the provisions of Section 11.08(b).
          (g) Anything in this Section 11.06 to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it to the
Borrower or any of its Affiliates without the prior consent of each Lender.
          (h) If any Lender (such Lender a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination requiring
the consent of the Required Funding Lenders or all of the Lenders requested by
the Borrower under or with respect to the Financing Documents, and with respect
to which the Majority Lenders shall have
GREENHUNTER CREDIT AGREEMENT

119



--------------------------------------------------------------------------------



 



granted their consent, then provided no Default or Event of Default then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace, at its sole expense and effort, such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans and Commitments
hereunder, without recourse upon, warranty by, or expense to such Non-Consenting
Lender, to one or more Assignees reasonably acceptable to the Administrative
Agent; provided that: (i) such Non-Consenting Lender shall have received,
concurrently with such assignment, a purchase price equal to the outstanding
principal amount of its Loans, together with accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, (ii) the replacement Lender
shall purchase the foregoing by paying to such Non-Consenting Lender a price
equal to the principal amount thereof plus accrued and unpaid interest thereon,
(iii) the Borrower shall be liable to such Non-Consenting Lender for amounts
payable under Section 5.03 (as though Section 5.03 were applicable) if any
Eurocurrency Loan owing to such Non-Consenting Lender shall be purchased other
than on the last day of the Interest Period related thereto and (iv) the
replacement Lender shall consent to the proposed amendment, waiver, discharge or
termination. In connection with any such assignment the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 11.06(b) (provided that the Borrower or
replacement Lender shall pay the applicable fees). Any such replacement shall
not be deemed to be a waiver of any rights that (A) the Borrower, the
Administrative Agent or any other Lender shall have against the Non-Consenting
Lender or (B) the Non-Consenting Lender shall have against the Borrower, the
Administrative Agent or any other Lender.
          (i) Notwithstanding any other provision contained in this agreement or
any other Financing Document to the contrary, any lender may assign all or any
portion of the loans or Notes held by it to any Federal Reserve Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Federal Reserve Board and any Operating Circular issued by such Federal Reserve
Bank, provided, however, that any payment in respect of such assigned Loans or
Notes made by the Borrower to or for the account of the assigning and/or
pledging Lender in accordance with the terms of this Agreement shall satisfy the
Borrower’s obligations hereunder in respect to such assigned Loans or Notes to
the extent of such payment. No such assignment shall release the assigning
Lender from its obligation hereunder and in no event shall such Federal Reserve
Bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
          11.07 SUBMISSION TO JURISDICTION; WAIVERS. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
APPELLATE COURTS FROM ANY THEREOF. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
GREENHUNTER CREDIT AGREEMENT

120



--------------------------------------------------------------------------------



 



THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PARTIES HERETO
AT ITS ADDRESS REFERRED TO IN THIS AGREEMENT OR THE COLLATERAL AGENCY AGREEMENT.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED IN ANY OTHER JURISDICTION.
          11.08 Marshalling; Recapture. None of the Administrative Agent or any
Lender shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Secured Obligations. To the extent any Lender receives any payment by or on
behalf of the Borrower, all or a portion of which payment is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to the Borrower or its estate, trustee, receiver, custodian or any
other party under any bankruptcy or insolvency law, state or federal law, common
law or equitable cause, then to the extent of such payment or repayment, the
obligation or part thereof which has been paid, reduced or satisfied by the
amount so repaid shall be reinstated by the amount so repaid and shall be
included within the liabilities of the Borrower to such Lender as of the date
such initial payment, reduction or satisfaction occurred.
          (a) Treatment of Certain Information; Confidentiality The Borrower
acknowledges that (i) from time to time financial advisory, investment banking
and other services may be offered or provided to it (in connection with this
Agreement or otherwise) by each Lender or by one or more subsidiaries or
affiliates of such Lender and (ii) information delivered to each Lender by the
Borrower may be provided to each such subsidiary and affiliate, it being
understood that any such subsidiary or affiliate receiving such information
shall be bound by the provisions of Section 11.08(b) as if it were a Lender
under this Agreement.
          (b) Each of the Lenders hereby agrees (on behalf of itself and each of
its affiliates, directors, officers, employees and representatives) to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, any non-public information supplied to it by or on behalf of
the Borrower or Project Sponsor pursuant to this Agreement that is identified by
the Borrower as being confidential at the time the same is delivered to such
Lender or the Administrative Agent, other than information provided by the
Borrower before the Closing Date which shall be treated as confidential;
provided, that nothing in this Agreement shall limit the disclosure of any such
information (i) to the extent required by any Government Rule or judicial
process, (ii) to counsel for any of the Lenders or the
GREENHUNTER CREDIT AGREEMENT

121



--------------------------------------------------------------------------------



 



Administrative Agent, so long as counsel to such parties agrees to maintain the
confidentiality of the information as provided in this Section 11.08(b),
(iii) to bank examiners, auditors or accountants, (iv) to the Administrative
Agent or any other Lender (or any subsidiary or affiliate of any Lender referred
to in Section 11.08(a)), (v) after notice to the Borrower (to the extent such
prior notice is legally permitted), in connection with any litigation to which
any one or more of the Lenders or the Administrative Agent is a party and
pursuant to which such Lender or the Administrative Agent has been compelled or
required to disclose such information in the reasonable opinion of counsel to
such Lender or Administrative Agent, (vi) to the Independent Engineer, the
Independent Insurance Consultant, the Independent Market Consultant, or the
Independent Environmental Consultant, or to other experts engaged by the
Administrative Agent or any Lender in connection with the Agreement and the
transactions contemplated by this Agreement and the other Financing Documents,
so long as such parties agree to maintain the confidentiality of the information
as provided in this Section 11.08(b), (vii) to the extent that such information
is required to be disclosed to a Government Authority in connection with a Tax
audit or dispute, (viii) in connection with any Default and any enforcement or
collection proceedings resulting from such Default or in connection with the
negotiation of any restructuring or “work-out” (whether or not consummated) of
the obligations of the Borrower under this Agreement or the obligations of any
Project Party under any other Project Document or (ix) to any Participant (or
prospective Assignee or Participant) so long as such Participant (or prospective
Assignee or Participant) first executes and delivers to the respective Lender a
Confidentiality Agreement substantially in the form of Exhibit M. In no event
shall any Lender or the Administrative Agent be obligated or required to return
any materials furnished by the Borrower; provided, however, that any
confidential information retained by such Lender or the Administrative Agent
shall continue to be subject to the provisions of this Section 11.08(b). The
obligations of each Lender under this Section 11.08 shall supersede and replace
the obligations of such Lender under any confidentiality letter, or other
confidentiality obligation, in respect of this financing effective prior to the
date of the execution and delivery of this Agreement.
          11.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
          11.10 Limitation of Liability. Notwithstanding any other provision of
this Agreement or of any of the other Financing Documents there shall be no
recourse against any Affiliates of the Credit Parties or any of their respective
stockholders, partners, officers,
GREENHUNTER CREDIT AGREEMENT

122



--------------------------------------------------------------------------------



 



directors, employees or agents (collectively, the “Nonrecourse Persons”), for
any liability to the Lenders arising in connection with any breach or default
under this Agreement, and the Lenders shall look solely to the Credit Parties
and the Collateral in exercising the Lenders’ rights and remedies and enforcing
the obligations of the other parties under and in connection with the Financing
Documents; provided, that (a) the foregoing provisions of this Section 11.10
shall not constitute a waiver, release or discharge of any of the Indebtedness
or Secured Obligations under, or any terms, covenants, conditions or provisions
of, this Agreement, the Notes or any other Financing Document, and the same
shall continue until fully paid, discharged, observed or performed, (b) the
foregoing provisions of this Section 11.10 shall not limit or restrict the right
of any Secured Party to name the Borrower or any other Person as defendant in
any action or suit for a judicial foreclosure or for the exercise of any other
remedy under or with respect to this Agreement, any of the Security Documents or
any other Financing Document, or for injunction or specific performance, so long
as (subject, however, to the last sentence of this Section 11.10), no judgment
in the nature of a deficiency judgment shall be enforced against any Nonrecourse
Person out of any Property other than the Property of the Borrower or the
Collateral, (c) the foregoing provisions of this Section 11.10 shall not in any
way limit, reduce, restrict or otherwise affect any right, power, privilege or
remedy of the Secured Parties (or any assignee or beneficiary thereof or
successor thereto) with respect to, and each and every Person (including each
and every Nonrecourse Person) shall remain fully liable to the extent that such
Person would otherwise be liable for its own actions with respect to, any fraud,
gross negligence or willful misrepresentation, or misappropriation of Project
Revenues or any other earnings, revenues, rents, issues, profits or proceeds
from or of any Credit Party, the Project or the Collateral that should or would
have been paid as provided in the Financing Documents or paid or delivered to
the Administrative Agent (or any assignee or beneficiary thereof or successor
thereto) for any payment required under this Agreement or any other Financing
Document and (d) nothing contained herein shall limit the liability of: (i) any
Person who is a party to any Transaction Document or (ii) any Person rendering a
legal opinion pursuant to Sections 6.01 or 6.02 or otherwise, in each case under
this clause (d) relating solely to such liability of such Person as may arise
under such referenced agreement, instrument or opinion. The limitations on
recourse set forth in this Section 11.10 shall survive the termination of this
Agreement and the full payment and performance of the Secured Obligations.
          11.11 Survival. The obligations of the Borrower under Sections 5.02,
5.03, 5.04, 11.03, 11.18, 11.19, and 11.20 and the obligations of the Lenders
under Section 10.05 shall survive after the Termination Date. In addition, each
representation and warranty made, or deemed to be made by a notice of any
extension of credit, in this Agreement or pursuant to this Agreement shall
survive the making of such representation and warranty, and no Lender shall be
deemed to have waived, by reason of making any extension of credit under this
Agreement, any Default which may arise by reason of such representation or
warranty proving to have been false or misleading, notwithstanding that such
Lender or the Administrative Agent may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such extension of credit was made.
          11.12 Captions. The table of contents and captions and section
headings appearing in this Agreement are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.
GREENHUNTER CREDIT AGREEMENT

123



--------------------------------------------------------------------------------



 



          11.13 Counterparts; Integration; Effectiveness. This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Agreement may
execute this Agreement by signing any such counterpart; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. This Agreement and the other Financing Documents constitute the
entire agreement and understanding among the parties to this Agreement with
respect to the matters covered by this Agreement and the other Financing
Documents and supersede any and all prior agreements and understandings, written
or oral, with respect to such matters. This Agreement shall become effective at
such time as the Administrative Agent shall have received counterparts of this
Agreement signed by all of the intended parties to this Agreement.
          11.14 Reinstatement. The obligations of the Borrower under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
          11.15 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of this Agreement; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
          11.16 Remedies. The Borrower agrees that, as between the Borrower and
the Lenders, the obligations of the Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article IX (and shall be
deemed to have become automatically due and payable in the circumstances
provided in Article IX), and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations shall forthwith become due and payable by the Borrower.
          11.17 NO THIRD PARTY BENEFICIARIES. THE AGREEMENT OF THE LENDERS TO
MAKE THE LOANS TO THE BORROWER, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, IS SOLELY FOR THE BENEFIT OF THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS, AND NO OTHER PERSON (INCLUDING ANY OTHER PROJECT PARTY,
CONTRACTOR, SUBCONTRACTOR, SUPPLIER, WORKMAN, CARRIER, WAREHOUSEMAN OR
MATERIALMAN FURNISHING LABOR, SUPPLIES, GOODS OR SERVICES TO OR FOR THE BENEFIT
OF THE PROJECT) SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER
TRANSACTION DOCUMENT AS AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR
GREENHUNTER CREDIT AGREEMENT

124



--------------------------------------------------------------------------------



 



WITH RESPECT TO ANY EXTENSION OF CREDIT CONTEMPLATED BY THIS AGREEMENT.
          11.18 SPECIAL EXCULPATION. TO THE EXTENT PERMITTED BY APPLICABLE
GOVERNMENT RULE, NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO OR ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATING TO, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS (OTHER THAN THE RIGHTS OF THE LENDERS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS), AND EACH PARTY HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
          11.19 GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK EXCLUDING
CHOICE OF LAW PRINCIPLES OF SUCH LAWS WHICH WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          11.20 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
GREENHUNTER CREDIT AGREEMENT

125



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties to this Agreement have caused this
Agreement to be duly executed as of the day and year first above written.

                  BORROWER:    
 
                GREENHUNTER BIOFUELS, INC.    
 
           
 
  By:   /s/ Michael K. Studer    
 
     
 
Name: Michael K. Studer    
 
      Title: President and COO    
 
                Address for Notices:         1048 Texan Trail         Grapevine,
TX 76051         Attention: General Counsel    

GREENHUNTER CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      LENDERS:    
 
                    WESTLB AG, NEW YORK BRANCH    
 
                    By:   /s/ James Anderson                  
 
      Name:   James Anderson    
 
      Title:        Director    
 
                    By:   /s/ Paul Vastola                  
 
      Name:   Paul Vastola    
 
      Title:   Director    
 
                    Address for Notices:    
 
                    WestLB AG, New York Branch         1211 Avenue of the
Americas         New York, N.Y. 10036         Email:
NYC_documents_groups@westlb.com         Attention: Tom Brensic, Agency &
Documentation         Group         Reference: Greenhunter Biofuels    
 
                    with a copy of credit related documents to:    
 
                    WestLB AG, New York Branch         1211 Avenue of the
Americas         New York, NY 10036         Tel: 212-852-6235         Fax:
212-239-3020         Email: Paul_Vastola@westlb.com         Attention: Paul
Vastola, Credit Risk Management    

GREENHUNTER CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      ADMINISTRATIVE AGENT:    
 
                    WESTLB AG, NEW YORK BRANCH    
 
                    By:   /s/ James Anderson                  
 
      Name:   James Anderson    
 
      Title:        Director    
 
                    By:   /s/ Paul Vastola                  
 
      Name:   Paul Vastola    
 
      Title:   Director    
 
                    Address for Notices:    
 
                    WestLB AG, New York Branch         1211 Avenue of the
Americas         New York, NY 10036         Email:
NYC_Agency_Services@westlb.com    
 
                    Attention: Loan Admin Agency Services    

GREENHUNTER CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      LC ISSUING BANK:    
 
                    WESTLB AG, NEW YORK BRANCH    
 
                    By:   /s/ James Anderson                  
 
      Name:   James Anderson    
 
      Title:        Director    
 
                    By:   /s/ Paul Vastola                  
 
      Name:   Paul Vastola    
 
      Title:   Director    
 
                    Address for Notices:    
 
                    WestLB AG, New York Branch         1211 Avenue of the
Americas         New York, N.Y. 10036         Email:
NYC_documents_groups@westlb.com         Attention: Tom Brensic, Agency &
Documentation         Group         Reference: Greenhunter Biofuels    
 
                    with a copy of credit related documents to:    
 
                    WestLB AG, New York Branch         1211 Avenue of the
Americas         New York, NY 10036         Tel: 212-852-6235         Fax:
212-239-3020         Email: Paul_Vastola@westlb.com         Attention: Paul
Vastola, Credit Risk Management    

GREENHUNTER CREDIT AGREEMENT

 